Prepared by, and after recording return to:


Michael Van Voorhis, Esquire
Troutman Sanders LLP
P.O. Box 1122
Richmond, Virginia  23218-1122






















MULTIFAMILY DEED OF TRUST,
ASSIGNMENT OF RENTS
AND SECURITY AGREEMENT
(Including Fixture Filing)


(TENNESSEE – REVISION DATE 03-31-2008)


















Maximum Principal Indebtedness for Tennessee Recording Tax Purposes is
$24,449,839.76.





 
 

 

FHLMC Loan No. 534381286
Grove at Whitworth


MULTIFAMILY DEED OF TRUST,
ASSIGNMENT OF RENTS AND
SECURITY AGREEMENT
(TENNESSEE – REVISION DATE 03-31-2008)




THIS MULTIFAMILY DEED OF TRUST, ASSIGNMENT OF RENTS AND SECURITY AGREEMENT (the
"Instrument") is made as of this 16th day of December, 2009 among NLP WHITWORTH,
LLC, a limited liability company organized and existing under the laws of
Delaware, whose address is c/o NTS Development Company, 10172 Linn Station Road,
Louisville, Kentucky 40223, as grantor ("Borrower"), to JOSEPH B. PITT, JR., as
trustee, whose address is c/o Fidelity National Title Group, 725 Cool Springs
Blvd., Suite 160, Franklin, Tennessee 37067 ("Trustee"), for the benefit
of  HOLLIDAY FENOGLIO FOWLER, L.P., a limited partnership organized and existing
under the laws of Texas, whose address is 9 Greenway Plaza, Suite 700, Houston
(Harris County), Texas 77046, as beneficiary ("Lender").  Borrower's
organizational identification number, if applicable, is 4739668.


This Instrument covers property or goods herein described that are, or are to
become so affixed to real property described in Exhibit A hereto so as to become
fixtures and also constitutes a fixture filing under §§ 47-9-334 and 47-9-502 of
Tennessee Code Annotated, and is to be filed in the real estate records.  The
names of the debtor (the “Borrower” herein) and the secured party (the “Lender”
herein), the mailing address of the secured party from which information
concerning the security interest may be obtained, the mailing address of the
debtor, and a statement indicating the types, or describing the items, of
collateral are stated herein in compliance with § 47-9-502 of the Tennessee Code
Annotated, as amended.  The real property is described in Exhibit A hereto and
the record owner of such real property is NLP Whitworth, LLC.


NOTICE PURSUANT TO §§ 47-9-334 and 47-28-104 OF TENNESSEE CODE ANNOTATED.  THIS
INSTRUMENT SECURES OBLIGATORY ADVANCES AND IS FOR COMMERCIAL PURPOSES PURSUANT
TO § 47-28-101, ET SEQ, OF THE TENNESSEE CODE ANNOTATED.


Borrower, in consideration of the Indebtedness and the trust created by this
Instrument, irrevocably grants, conveys, bargains, sells, confirms, assigns and
transfers to Trustee, and any and all successors of Trustee, in trust, with
power of sale, the Mortgaged Property, including the Land located in Davidson
County, State of Tennessee and described in Exhibit A attached to and
incorporated in this Instrument.


TO SECURE TO LENDER the repayment of the Indebtedness evidenced by Borrower's
Multifamily Note payable to Lender dated as of the date of this Instrument, and
maturing on January 1, 2020 (the "Maturity Date"), in the principal amount of
$27,675,000.00, and all renewals, extensions and modifications of the
Indebtedness, and the performance of the covenants and agreements of Borrower
contained in the Loan Documents.

    TO HAVE AND TO HOLD the Mortgaged Property to the use and benefit of the
Trustee and the Trustee’s successors, heirs and assigns, forever in FEE SIMPLE
in trust.  Borrower represents and warrants that Borrower is lawfully seized of
the Mortgaged Property and has the
 

--------------------------------------------------------------------------------

 Page 1


 
right, power and authority to grant, convey and assign the Mortgaged Property,
and that the Mortgaged Property is unencumbered except as shown on the schedule
of exceptions to coverage in the title policy issued to and accepted by Lender
contemporaneously with the execution and recordation of this Instrument and
insuring Lender's interest in the Mortgaged Property (the "Schedule of Title
Exceptions").  Borrower covenants that Borrower will warrant and defend
generally the title to the Mortgaged Property against all claims and demands,
subject to any easements and restrictions listed in the Schedule of Title
Exceptions.


THIS DEED OF TRUST IS GIVEN FOR COMMERCIAL PURPOSES AND FOR THE PURPOSE OF
CREATING A LIEN ON THE MORTGAGED PROPERTY IN ORDER TO SECURE NOT ONLY ANY
EXISTING INDEBTEDNESS OR ADVANCES MADE CONTEMPORANEOUSLY WITH THE EXECUTION
HEREOF, BUT ALSO FUTURE ADVANCES, WHETHER SUCH ADVANCES ARE OBLIGATORY, OR TO BE
MADE AT THE OPTION OF THE BENEFICIARY, OR BOTH, AND WHETHER MADE BEFORE OR AFTER
DEFAULT OR MATURITY OR OTHER SIMILAR EVENTS, TO THE SAME EXTENT AS IF SUCH
FUTURE ADVANCES WERE MADE ON THE DATE OF THE EXECUTION OF THIS INSTRUMENT,
ALTHOUGH THERE MAY BE NO ADVANCE MADE AT THE TIME OF THE EXECUTION HEREOF AND
ALTHOUGH THERE MAY BE NO INDEBTEDNESS OUTSTANDING AT THE TIME ANY ADVANCE IS
MADE AS PROVIDED BY T.C.A. § 47-28-102.  THIS NOTICE REFERENCING OBLIGATORY
FUTURE ADVANCES IS FOR PURPOSES OF COMPLYING WITH T.C.A. § 47-28-104(B) AND NO
OTHER INFERENCE IS TO BE PRESUMED HEREUNDER.  NOTWITHSTANDING THE REDUCTION OF
THE AMOUNT(S) SECURED HEREBY AT ANY TIME TO ZERO, THIS INSTRUMENT SHALL REMAIN
IN FULL FORCE AND EFFECT UNTIL SUCH TIME AS RELEASE OR SATISFACTION THEREOF IS
FILED OR RECORDED BY THE BENEFICIARY.


UNIFORM COVENANTS-CME
REVISION DATE 8-14-2009
 
Covenants.  In consideration of the mutual promises set forth in this
Instrument, Borrower and Lender covenant and agree as follows:
 
1.           DEFINITIONS.  The following terms, when used in this Instrument
(including when used in the above recitals), shall have the following meanings:
 
(a)           “Affiliate” of any Person means (i) any other Person which,
directly or indirectly, is in Control of, is Controlled by or is under common
Control with, such Person; (ii) any other Person who is a director or officer of
(A) such Person, (B) any subsidiary of such Person, or (C) any Person described
in clause (i) above; or (iii) any corporation, limited liability company or
partnership which has as a director any Person described in subsection (ii)
above.
 
(b)           “Approved Seller/Servicer” is defined in Section 43(b).
 
(c)           “Assignment of Management Agreement” means Assignment of
Management Agreement and Subordination of Management Fee of even date herewith
among Borrower, Lender and Property Manager, including all schedules, riders,
allonges and addenda, as such Assignment of Management Agreement may be amended
from time to time.
 
(d)           “Attorneys’ Fees and Costs” means (i) fees and out of pocket costs
of Lender’s and Loan Servicer’s attorneys, as applicable, including costs of
Lender’s and Loan Servicer’s in-house counsel, support staff costs, costs of
preparing for litigation, computerized research,
 

--------------------------------------------------------------------------------

 Page 2


 
telephone and facsimile transmission expenses, mileage, deposition costs,
postage, duplicating, process service, videotaping and similar costs and
expenses; (ii) costs and fees of expert witnesses, including appraisers; (iii)
investigatory fees; and (iv) the costs for any opinion required by Lender
pursuant to the terms of the Loan Documents.
 
(e)           “Borrower” means all entities identified as “Borrower” in the
first paragraph of this Instrument, together with their successors and assigns.
 
(f)           “Business Day” means any day other than a Saturday, a Sunday or
any other day on which Lender or the national banking associations are not open
for business.
 
(g)           “Claim” is defined in Section 18(l).
 
(h)           “Collateral Agreement” means any separate agreement between
Borrower and Lender for the purpose of establishing replacement reserves for the
Mortgaged Property, establishing a fund to assure the completion of repairs or
improvements specified in that agreement, or assuring reduction of the
outstanding principal balance of the Indebtedness if the occupancy of or income
from the Mortgaged Property does not increase to a level specified in that
agreement, or any other agreement or agreements between Borrower and Lender
which provide for the establishment of any other fund, reserve or account.
 
(i)            “Condemnation” is defined in Section 20(a).
 
(j)            “Control” means the possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of a
Person whether through ownership of voting securities, beneficial interests, by
contract or otherwise.  The definition is to be construed to apply equally to
variations of the word “Control,” including “Controlled,” “Controlling” or
“Controlled by.”
 
(k)           “Controlling Entity” means an entity which, directly or indirectly
through one or more intermediaries, (i) owns or Controls a general partnership
interest or a Controlling Interest of the limited partnership interests in
Borrower (if Borrower is a partnership), (ii) is a Manager of Borrower or owns a
Controlling Interest in a manager of Borrower or a Controlling Interest of the
ownership or membership interests in Borrower (if Borrower is a limited
liability company), or (iii) owns or Controls a Controlling Interest of any
class of voting stock of Borrower (if Borrower is a corporation).  The SPE
Equity Owner, if applicable, shall be considered a Controlling Entity for
purposes of this definition.
 
(l)            “Controlling Interest” means (i) 50 percent or more of the direct
or indirect ownership interests in an entity, or (ii) a percentage ownership
interest in an entity of less than 50 percent, if the owner(s) of that interest
actually Control(s) the business and affairs of the entity without the
requirement of consent of any other party.
 
(m)          “Cut-off Date” is defined in the Note.
 
(n)           “Defeasance” is defined in Section 44.
 
(o)           “Defeasance Closing Date” is defined in Section 44(b).
 
(p)           “Defeasance Collateral” means (i) a Freddie Mac Debt Security,
(ii) a Fannie Mae Debt Security, (iii) U.S. Treasury Obligations, or (iv) FHLB
Obligations.
 

--------------------------------------------------------------------------------

 Page 3


 
(q)           “Defeasance Date” means the second (2nd) anniversary of the
“startup date” of the last REMIC within the meaning of Section 860G(a)(9) of the
Tax Code which holds all or any portion of the Loan.
 
(r)           “Defeasance Fee” is defined in Section 44(c).
 
(s)           “Defeasance Notice” is defined in Section 44(b).
 
(t)           “Defeasance Period” is defined in the Note.
 
(u)           “Disclosure Document” is defined in Section 39.
 
(v)           “Eligible Account” means an identifiable account which is separate
from all other funds held by the holding institution that is either (i) an
account or accounts maintained with the corporate trust department of a federal
or state-chartered depository institution or trust company which complies with
the definition of Eligible Institution or (ii) a segregated trust account or
accounts maintained with the corporate trust department of a federal or state
chartered depository institution or trust company acting in its fiduciary
capacity which, in the case of a state chartered depository institution or trust
company is subject to regulations substantially similar to 12 C.F.R. §9.10(b),
having in either case a combined capital and surplus of at least $50,000,000 and
subject to supervision or examination by federal and state authority.  An
Eligible Account will not be evidenced by a certificate of deposit, passbook or
other instrument.
 
(w)           “Eligible Institution” means a federal or state chartered
depository institution or trust company insured by the Federal Deposit Insurance
Corporation, the short term unsecured debt obligations or commercial paper of
which are rated at least A-1 by Standard & Poor’s Ratings Services, a division
of The McGraw-Hill Companies, Inc., P-1 by Moody’s Investors Service, Inc. and
F-1 by Fitch, Inc. in the case of accounts in which funds are held for thirty
(30) days or less or, in the case of letters of credit or accounts in which
funds are held for more than thirty (30) days, the long term unsecured debt
obligations of which are rated at least “A” by Fitch, Inc. and Standard & Poor’s
Ratings Services, a division of The McGraw-Hill Companies, Inc., and “A2” by
Moody’s Investors Service, Inc.  If at any time an Eligible Institution does not
meet the required rating, the Loan Servicer must move the Eligible Account
within thirty (30) days of such event to an appropriately rated Eligible
Institution.
 
(x)           “Environmental Inspections” is defined in Section 18(g).
 
(y)           “Environmental Permit” means any permit, license, or other
authorization issued under any Hazardous Materials Law with respect to any
activities or businesses conducted on or in relation to the Mortgaged Property.
 
(z)           “ERISA” is defined in Section 48(d).
 
(aa)          “Event of Default” means the occurrence of any event listed in
Section 22.
 
(bb)          “Fannie Mae Debt Security” means any non-callable bond, debenture,
note, or other similar debt obligation issued by Federal National Mortgage
Association.
 
(cc)          “FHLB Obligations” mean direct, non-callable and non-redeemable
securities issued, or fully insured as to payment, by any consolidated bank that
is a member of the Federal Home Loan Banks.
 

--------------------------------------------------------------------------------

 Page 4


 
(dd)          “First Mortgage” is defined in Section 43(b).
 
(ee)          “Fixtures” means all property owned by Borrower which is so
attached to the Land or the Improvements as to constitute a fixture under
applicable law, including: machinery, equipment, engines, boilers, incinerators,
installed building materials; systems and equipment for the purpose of supplying
or distributing heating, cooling, electricity, gas, water, air, or light;
antennas, cable, wiring and conduits used in connection with radio, television,
security, fire prevention, or fire detection or otherwise used to carry
electronic signals; telephone systems and equipment; elevators and related
machinery and equipment; fire detection, prevention and extinguishing systems
and apparatus; security and access control systems and apparatus; plumbing
systems; water heaters, ranges, stoves, microwave ovens, refrigerators,
dishwashers, garbage disposers, washers, dryers and other appliances; light
fixtures, awnings, storm windows and storm doors; pictures, screens, blinds,
shades, curtains and curtain rods; mirrors; cabinets, paneling, rugs and floor
and wall coverings; fences, trees and plants; swimming pools; and exercise
equipment.
 
(ff)           “Freddie Mac” is defined in Section 43(a).
 
(gg)          “Freddie Mac Debt Security” means any non-callable bond,
debenture, note, or other similar debt obligation issued by Freddie Mac.
 
(hh)          “Governmental Authority” means any board, commission, department
or body of any municipal, county, state or federal governmental unit, or any
subdivision of any of them, that has or acquires jurisdiction over the Mortgaged
Property or the use, operation or improvement of the Mortgaged Property or over
the Borrower.
 
(ii)           “Hazard Insurance” is defined in Section 19.
 
(jj)           “Hazardous Materials” means petroleum and petroleum products and
compounds containing them, including gasoline, diesel fuel and oil; explosives;
flammable materials; radioactive materials; polychlorinated biphenyls (“PCBs”)
and compounds containing them; lead and lead-based paint; asbestos or asbestos
containing materials in any form that is or could become friable; underground or
above-ground storage tanks, whether empty or containing any substance; any
substance the presence of which on the Mortgaged Property is prohibited by any
federal, state or local authority; any substance that requires special handling
and any other material or substance now or in the future that (i)  is defined as
a “hazardous substance,” “hazardous material,” “hazardous waste,” “toxic
substance,” “toxic pollutant,” “contaminant,” or “pollutant” by or within the
meaning of any Hazardous Materials Law, or (ii) is regulated in any way by or
within the meaning of any Hazardous Materials Law.
 
(kk)          “Hazardous Materials Laws” means all federal, state, and local
laws, ordinances and regulations and standards, rules, policies and other
governmental requirements, administrative rulings and court judgments and
decrees in effect now or in the future and including all amendments, that relate
to Hazardous Materials or the protection of human health or the environment and
apply to Borrower or to the Mortgaged Property. Hazardous Materials Laws
include, but are not limited to, the Comprehensive Environmental Response,
Compensation and Liability Act, 42 U.S.C. Section 9601, et seq., the Resource
Conservation and Recovery Act of 1976, 42 U.S.C. Section 6901, et seq., the
Toxic Substance Control Act, 15 U.S.C. Section 2601, et seq., the Clean Water
Act, 33 U.S.C. Section 1251, et seq., and the Hazardous Materials Transportation
Act, 49 U.S.C. Section 5101, et seq., and their state analogs.
 
(ll)           “Impositions” and “Imposition Deposits” are defined in Section
7(a).
 

--------------------------------------------------------------------------------

 Page 5


 
(mm)       “Improvements” means the buildings, structures, improvements, and
alterations now constructed or at any time in the future constructed or placed
upon the Land, including any future replacements and additions.
 
(nn)          “Indebtedness” means the principal of, interest at the fixed or
variable rate set forth in the Note on, and all other amounts due at any time
under, the Note, this Instrument or any other Loan Document, including
prepayment premiums, late charges, default interest, and advances as provided in
Section 12 to protect the security of this Instrument.
 
(oo)         “Indemnitees” is defined in Section 18(j).
 
(pp)          “Initial Owners” means, with respect to Borrower or any other
entity, the Persons that (i) on the date of the Note, or (ii) on the date of a
Transfer to which Lender has consented, own in the aggregate 100 percent of the
ownership interests in Borrower or that entity.
 
(qq)          “Intercreditor Agreement” is defined in Section 43(b).
 
(rr)           “Issuer Group” is defined in Section 47.
 
(ss)          “Issuer Person” is defined in Section 47.
 
(tt)           “Junior Lender” is defined in Section 43(e).
 
(uu)          “Land” means the land described in Exhibit A.
 
(vv)          “Leases” means all present and future leases, subleases, licenses,
concessions or grants or other possessory interests now or hereafter in force,
whether oral or written, covering or affecting the Mortgaged Property, or any
portion of the Mortgaged Property (including proprietary leases or occupancy
agreements if Borrower is a cooperative housing corporation), and all
modifications, extensions or renewals.
 
(ww)        “Lender” means the entity identified as “Lender” in the first
paragraph of this Instrument, or any subsequent holder of the Note.
 
(xx)          “Lien” is defined in Section 16.
 
(yy)          “Loan” means the loan evidenced by the Note.
 
(zz)          “Loan Documents” means the Note, this Instrument, the Assignment
of Management Agreement, all guaranties, all indemnity agreements, all
Collateral Agreements, O&M Programs, the MMP and any other documents now or in
the future executed by Borrower, any guarantor or any other Person in connection
with the Loan evidenced by the Note, as such documents may be amended from time
to time.
 
(aaa)        “Loan Servicer” means the entity that from time to time is
designated by Lender or its designee to collect payments and deposits and
receive Notices under the Note, this Instrument and any other Loan Document, and
otherwise to service the Loan evidenced by the Note for the benefit of
Lender.  Unless Borrower receives Notice to the contrary, the Loan Servicer is
the entity identified as “Lender” in the first paragraph of this Instrument.
 
(bbb)        “Lockout Period” is defined in the Note.
 

--------------------------------------------------------------------------------

 Page 6


 
(ccc)        “Manager” or “Managers” means a Person who is named or designated
as a manager or managing member or otherwise acts in the capacity of a manager
or managing member of a limited liability company in a limited liability company
agreement or similar instrument under which the limited liability company is
formed or operated.
 
(ddd)        “Material Adverse Effect” is defined in Section 48(f).
 
(eee)        “MMP” means a moisture management plan to control water intrusion
and prevent the development of Mold or moisture at the Mortgaged Property
throughout the term of this Instrument.  At a minimum, the MMP must contain a
provision for (i) staff training, (ii) information to be provided to tenants,
(iii) documentation of the plan, (iv) the appropriate protocol for incident
response and remediation and (v) routine, scheduled inspections of common space
and unit interiors.
 
(fff)         “Mold” means mold, fungus, microbial contamination or pathogenic
organisms.
 
(ggg)        “Mortgaged Property” means all of Borrower’s present and future
right, title and interest in and to all of the following:
 
 
(i)
the Land;

 
 
(ii)
the Improvements;

 
 
(iii)
the Fixtures;

 
 
(iv)
the Personalty;

 
 
(v)
all current and future rights, including air rights, development rights, zoning
rights and other similar rights or interests, easements, tenements, rights of
way, strips and gores of land, streets, alleys, roads, sewer rights, waters,
watercourses, and appurtenances related to or benefiting the Land or the
Improvements, or both, and all rights-of-way, streets, alleys and roads which
may have been or may in the future be vacated;

 
 
(vi)
all proceeds paid or to be paid by any insurer of the Land, the Improvements,
the Fixtures, the Personalty or any other part of the Mortgaged Property,
whether or not Borrower obtained the insurance pursuant to Lender’s requirement;

 
 
(vii)
all awards, payments and other compensation made or to be made by any municipal,
state or federal authority with respect to the Land, the Improvements, the
Fixtures, the Personalty or any other part of the Mortgaged Property, including
any awards or settlements resulting from condemnation proceedings or the total
or partial taking of the Land, the Improvements, the Fixtures, the Personalty or
any other part of the Mortgaged Property under the power of eminent domain or
otherwise and including any conveyance in lieu thereof;

 
 
(viii)
all contracts, options and other agreements for the sale of the Land, the
Improvements, the Fixtures, the Personalty or any other part of the Mortgaged
Property entered into by Borrower now or in the future,

 

--------------------------------------------------------------------------------

 Page 7


 
 
 
including cash or securities deposited to secure performance by parties of their
obligations;

 
 
(ix)
all proceeds from the conversion, voluntary or involuntary, of any of the above
into cash or liquidated claims, and the right to collect such proceeds;

 
 
(x)
all Rents and Leases;

 
 
(xi)
all earnings, royalties, accounts receivable, issues and profits from the Land,
the Improvements or any other part of the Mortgaged Property, and all
undisbursed proceeds of the Loan secured by this Instrument;

 
 
(xii)
all Imposition Deposits;

 
 
(xiii)
all refunds or rebates of Impositions by any municipal, state or federal
authority or insurance company (other than refunds applicable to periods before
the real property tax year in which this Instrument is dated);

 
 
(xiv)
all tenant security deposits which have not been forfeited by any tenant under
any Lease and any bond or other security in lieu of such deposits; and

 
 
(xv)
all names under or by which any of the above Mortgaged Property may be operated
or known, and all trademarks, trade names, and goodwill relating to any of the
Mortgaged Property.

 
(hhh)        “New Commercial Lease” is defined in Section 4(f).
 
(iii)          “Note” means the Multifamily Note described on page 1 of this
Instrument, including all schedules, riders, allonges and addenda, as such
Multifamily Note may be amended from time to time.
 
(jjj)          “Notice” is defined in Section 31(a).
 
(kkk)        “O&M Program” is defined in Section 18(d).
 
(lll)          “Person” means any natural person, sole proprietorship,
corporation, general partnership, limited partnership, limited liability
company, limited liability limited partnership, joint venture, association,
joint stock company, bank, trust, estate, unincorporated organization, any
federal, state, county or municipal government (or any agency or political
subdivision thereof), endowment fund or any other form of entity.
 
(mmm)    “Personalty” means all:
 
 
(i)
accounts (including deposit accounts) of Borrower related to the Mortgaged
Property;

 
 
(ii)
equipment and inventory owned by Borrower, which are used now or in the future
in connection with the ownership, management or operation of the Land or
Improvements or are located on the Land or Improvements, including furniture,
furnishings, machinery, building materials, goods,

 

--------------------------------------------------------------------------------

 Page 8


 
 
 
supplies, tools, books, records (whether in written or electronic form), and
computer equipment (hardware and software);

 
 
(iii)
other tangible personal property owned by Borrower which is used now or in the
future in connection with the ownership, management or operation of the Land or
Improvements or is located on the Land or in the Improvements, including ranges,
stoves, microwave ovens, refrigerators, dishwashers, garbage disposers, washers,
dryers and other appliances (other than Fixtures);

 
 
(iv)
any operating agreements relating to the Land or the Improvements;

 
 
(v)
any surveys, plans and specifications and contracts for architectural,
engineering and construction services relating to the Land or the Improvements;

 
 
(vi)
all other intangible property, general intangibles and rights relating to the
operation of, or used in connection with, the Land or the Improvements,
including all governmental permits relating to any activities on the Land and
including subsidy or similar payments received from any sources, including a
governmental authority; and

 
 
(vii)
any rights of Borrower in or under letters of credit.

 
(nnn)        “Pledge Agreement” is defined in Section 44(f).
 
(ooo)       “Preapproved Transfer” is defined in Section 21(c).
 
(ppp)        “Prior Lien” is defined in Section 12.
 
(qqq)        “Proceeding” means, whether voluntary or involuntary, any case,
proceeding or other action against Borrower or any SPE Equity Owner under any
existing or future law of any jurisdiction relating to bankruptcy, insolvency,
reorganization or relief of debtors.
 
(rrr)         “Prohibited Activities or Conditions” is defined in Section 18(a).
 
(sss)        “Property Jurisdiction” is defined in Section 30(a).
 
(ttt)          “Property Manager” means NTS Development Company.
 
(uuu)        “Rating Agencies” means Fitch, Inc.; Moody’s Investors Service,
Inc.; or Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., or any successor entity of the foregoing, or any other
nationally recognized statistical rating organization.
 
(vvv)         “Rating Confirmation” means a written confirmation from each of
the Rating Agencies which has rated the Securitization which includes the Loan
(unless otherwise agreed by Lender) or any portion thereof or interest therein,
that an action shall not result in a downgrade, withdrawal or qualification of
any securities issued in connection with the Securitization, unless such Rating
Agency has elected to waive its right to issue a Rating Confirmation.
 
(www)      “Release Instruments” is defined in Section 44(f).
 

--------------------------------------------------------------------------------

 Page 9


 
(xxx)        “Remedial Work” is defined in Section 18(h).
 
(yyy)        “Rent Schedule” means a written schedule for the Mortgaged Property
showing the name of each tenant, and for each tenant, the space occupied, the
lease expiration date, the rent payable for the current month, the date through
which rent has been paid, and any related information requested by Lender.
 
(zzz)        “Rents” means all rents (whether from residential or
non-residential space), revenues and other income of the Land or the
Improvements, parking fees, laundry and vending machine income and fees and
charges for food, health care and other services provided at the Mortgaged
Property, whether now due, past due, or to become due, and deposits forfeited by
tenants, and, if Borrower is a cooperative housing corporation or association,
maintenance fees, charges or assessments payable by shareholders or residents
under proprietary leases or occupancy agreements, whether now due, past due, or
to become due.
 
(aaaa)       “Required DSCR” is defined in Section 43(b).
 
(bbbb)      “Required LTV” is defined in Section 43(b).
 
(cccc)      “Restoration” is defined in Section 19(f).
 
(dddd)      “Scheduled Debt Payments” is defined in Section 44(g).
 
(eeee)      “Secondary Market Transaction” means (a) any sale or assignment of
this Instrument, the Note and the other Loan Documents to one or more investors
as a whole loan; (b) a participation of the Loan to one or more investors;
(c) any deposit of this Instrument, the Note and the other Loan Documents with a
trust or other entity which may sell certificates or other instruments to
investors evidencing an ownership interest in the assets of such trust or other
entity; or (d) any other sale, assignment or transfer of the Loan or any
interest therein to one or more investors.
 
(ffff)        “Securities Liabilities” is defined in Section 47.
 
(gggg)      “Securitization” means when the Note is assigned to a REMIC trust.
 
(hhhh)      “Servicing Arrangement” is defined in Section 36(b).
 
(iiii)         “Single Purpose Entity” is defined in Section 33(b).
 
(jjjj)         “SPE Equity Owner” is NOT APPLICABLE-Borrower shall not be
required to maintain an SPE Equity Owner in its organizational structure during
the term of the Loan and all references to SPE Equity Owner in this Instrument
and in the Note shall be of no force or effect.
 
(kkkk)      “Successor Borrower” is defined in Section 44(h).
 
(llll)         “Supplemental Mortgage” is defined in Section 43(b).
 
(mmmm) “Supplemental Mortgage Product” is defined in Section 43(a).
 
(nnnn)      “Tax Code” means the Internal Revenue Code of the United States.
 

--------------------------------------------------------------------------------

 Page 10


 
(oooo)     “Taxes” means all taxes, assessments, vault rentals and other
charges, if any, whether general, special or otherwise, including all
assessments for schools, public betterments and general or local improvements,
which are levied, assessed or imposed by any public authority or quasi-public
authority, and which, if not paid, will become a lien on the Land or the
Improvements.
 
(pppp)      “Third Party Information” is defined in Section 47.
 
(qqqq)      “Transfer” is defined in Section 21.
 
(rrrr)        “Transfer and Assumption Agreement” is defined in Section 44(f).
 
(ssss)       “UCC Collateral” is defined in Section 2.
 
(tttt)         “Underwriter Group” is defined in Section 47.
 
(uuuu)      “U.S. Treasury Obligations” means direct, non-callable and
non-redeemable securities issued, or fully insured as to payment, by the United
States of America.
 
2.           UNIFORM COMMERCIAL CODE SECURITY AGREEMENT.
 
(a)           This Instrument is also a security agreement under the Uniform
Commercial Code for any of the Mortgaged Property which, under applicable law,
may be subjected to a security interest under the Uniform Commercial Code,
whether such Mortgaged Property is owned now or acquired in the future, and all
products and cash and non-cash proceeds thereof (collectively, “UCC
Collateral”), and Borrower hereby grants to Lender a security interest in the
UCC Collateral.  Borrower hereby authorizes Lender to prepare and file financing
statements, continuation statements and financing statement amendments in such
form as Lender may require to perfect or continue the perfection of this
security interest and Borrower agrees, if Lender so requests, to execute and
deliver to Lender such financing statements, continuation statements and
amendments.  Borrower shall pay all filing costs and all costs and expenses of
any record searches for financing statements and/or amendments that Lender may
require.  Without the prior written consent of Lender, Borrower shall not create
or permit to exist any other lien or security interest in any of the UCC
Collateral.
 
(b)           Unless Borrower gives Notice to Lender within 30 days after the
occurrence of any of the following, and executes and delivers to Lender
modifications or supplements of this Instrument (and any financing statement
which may be filed in connection with this Instrument) as Lender may require,
Borrower shall not (i) change its name, identity, structure or jurisdiction of
organization; (ii) change the location of its place of business (or chief
executive office if more than one place of business); or (iii) add to or change
any location at which any of the Mortgaged Property is stored, held or located.
 
(c)           If an Event of Default has occurred and is continuing, Lender
shall have the remedies of a secured party under the Uniform Commercial Code, in
addition to all remedies provided by this Instrument or existing under
applicable law.  In exercising any remedies, Lender may exercise its remedies
against the UCC Collateral separately or together, and in any order, without in
any way affecting the availability of Lender’s other remedies.
 
(d)           This Instrument constitutes a financing statement with respect to
any part of the Mortgaged Property that is or may become a Fixture, if permitted
by applicable law.
 

--------------------------------------------------------------------------------

 Page 11


 
3.           ASSIGNMENT OF RENTS; APPOINTMENT OF RECEIVER; LENDER IN POSSESSION.
 
(a)           As part of the consideration for the Indebtedness, Borrower
absolutely and unconditionally assigns and transfers to Lender all Rents.  It is
the intention of Borrower to establish a present, absolute and irrevocable
transfer and assignment to Lender of all Rents and to authorize and empower
Lender to collect and receive all Rents without the necessity of further action
on the part of Borrower.  Promptly upon request by Lender, Borrower agrees to
execute and deliver such further assignments as Lender may from time to time
require.  Borrower and Lender intend this assignment of Rents to be immediately
effective and to constitute an absolute present assignment and not an assignment
for additional security only.  For purposes of giving effect to this absolute
assignment of Rents, and for no other purpose, Rents shall not be deemed to be a
part of the Mortgaged Property.  However, if this present, absolute and
unconditional assignment of Rents is not enforceable by its terms under the laws
of the Property Jurisdiction, then the Rents shall be included as a part of the
Mortgaged Property and it is the intention of the Borrower that in this
circumstance this Instrument create and perfect a lien on Rents in favor of
Lender, which lien shall be effective as of the date of this Instrument.
 
(b)           After the occurrence of an Event of Default, Borrower authorizes
Lender to collect, sue for and compromise Rents and directs each tenant of the
Mortgaged Property to pay all Rents to, or as directed by, Lender.  However,
until the occurrence of an Event of Default, Lender hereby grants to Borrower a
revocable license to collect and receive all Rents, to hold all Rents in trust
for the benefit of Lender and to apply all Rents to pay the installments of
interest and principal then due and payable under the Note and the other amounts
then due and payable under the other Loan Documents, including Imposition
Deposits, and to pay the current costs and expenses of managing, operating and
maintaining the Mortgaged Property, including utilities, Taxes and insurance
premiums (to the extent not included in Imposition Deposits), tenant
improvements and other capital expenditures.  So long as no Event of Default has
occurred and is continuing, the Rents remaining after application pursuant to
the preceding sentence may be retained by Borrower free and clear of, and
released from, Lender’s rights with respect to Rents under this Instrument. From
and after the occurrence of an Event of Default, and without the necessity of
Lender entering upon and taking and maintaining control of the Mortgaged
Property directly, or by a receiver, Borrower’s license to collect Rents shall
automatically terminate and Lender shall without Notice be entitled to all Rents
as they become due and payable, including Rents then due and unpaid.  Borrower
shall pay to Lender upon demand all Rents to which Lender is entitled.  At any
time on or after the date of Lender’s demand for Rents, (i) Lender may give, and
Borrower hereby irrevocably authorizes Lender to give, notice to all tenants of
the Mortgaged Property instructing them to pay all Rents to Lender, (ii) no
tenant shall be obligated to inquire further as to the occurrence or continuance
of an Event of Default, and (iii) no tenant shall be obligated to pay to
Borrower any amounts which are actually paid to Lender in response to such a
notice.  Any such notice by Lender shall be delivered to each tenant personally,
by mail or by delivering such demand to each rental unit.  Borrower shall not
interfere with and shall cooperate with Lender’s collection of such Rents.
 
(c)           Borrower represents and warrants to Lender that Borrower has not
executed any prior assignment of Rents (other than an assignment of Rents
securing any prior indebtedness that is being assigned to Lender, or paid off
and discharged with the proceeds of the Loan evidenced by the Note), that
Borrower has not performed, and Borrower covenants and agrees that it will not
perform, any acts and has not executed, and shall not execute, any instrument
which would prevent Lender from exercising its rights under this Section 3, and
that at the time of execution of this Instrument there has been no anticipation
or prepayment of any Rents for
 

--------------------------------------------------------------------------------

 Page 12


 
more than two months prior to the due dates of such Rents.  Borrower shall not
collect or accept payment of any Rents more than two months prior to the due
dates of such Rents.
 
(d)           If an Event of Default has occurred and is continuing, Lender may,
regardless of the adequacy of Lender’s security or the solvency of Borrower and
even in the absence of waste, enter upon and take and maintain full control of
the Mortgaged Property in order to perform all acts that Lender in its
discretion determines to be necessary or desirable for the operation and
maintenance of the Mortgaged Property, including the execution, cancellation or
modification of Leases, the collection of all Rents, the making of repairs to
the Mortgaged Property and the execution or termination of contracts providing
for the management, operation or maintenance of the Mortgaged Property, for the
purposes of enforcing the assignment of Rents pursuant to Section 3(a),
protecting the Mortgaged Property or the security of this Instrument, or for
such other purposes as Lender in its discretion may deem necessary or
desirable.  Alternatively, if an Event of Default has occurred and is
continuing, regardless of the adequacy of Lender’s security, without regard to
Borrower’s solvency and without the necessity of giving prior notice (oral or
written) to Borrower, Lender may apply to any court having jurisdiction for the
appointment of a receiver for the Mortgaged Property to take any or all of the
actions set forth in the preceding sentence.  If Lender elects to seek the
appointment of a receiver for the Mortgaged Property at any time after an Event
of Default has occurred and is continuing, Borrower, by its execution of this
Instrument, expressly consents to the appointment of such receiver, including
the appointment of a receiver ex parte if permitted by applicable law.  If
Borrower is a housing cooperative corporation or association, Borrower hereby
agrees that if a receiver is appointed, the order appointing the receiver may
contain a provision requiring the receiver to pay the installments of interest
and principal then due and payable under the Note and the other amounts then due
and payable under the other Loan Documents, including Imposition Deposits, it
being acknowledged and agreed that the Indebtedness is an obligation of the
Borrower and must be paid out of maintenance charges payable by the Borrower's
tenant shareholders under their proprietary leases or occupancy
agreements.  Lender or the receiver, as the case may be, shall be entitled to
receive a reasonable fee for managing the Mortgaged Property.  Immediately upon
appointment of a receiver or immediately upon the Lender’s entering upon and
taking possession and control of the Mortgaged Property, Borrower shall
surrender possession of the Mortgaged Property to Lender or the receiver, as the
case may be, and shall deliver to Lender or the receiver, as the case may be,
all documents, records (including records on electronic or magnetic media),
accounts, surveys, plans, and specifications relating to the Mortgaged Property
and all security deposits and prepaid Rents.  In the event Lender takes
possession and control of the Mortgaged Property, Lender may exclude Borrower
and its representatives from the Mortgaged Property.  Borrower acknowledges and
agrees that the exercise by Lender of any of the rights conferred under this
Section 3 shall not be construed to make Lender a mortgagee-in-possession of the
Mortgaged Property so long as Lender has not itself entered into actual
possession of the Land and Improvements.
 
(e)           If Lender enters the Mortgaged Property, Lender shall be liable to
account only to Borrower and only for those Rents actually received.  Except to
the extent of Lender’s gross negligence or willful misconduct, Lender shall not
be liable to Borrower, anyone claiming under or through Borrower or anyone
having an interest in the Mortgaged Property, by reason of any act or omission
of Lender under Section 3(d), and Borrower hereby releases and discharges Lender
from any such liability to the fullest extent permitted by law.
 
(f)           If the Rents are not sufficient to meet the costs of taking
control of and managing the Mortgaged Property and collecting the Rents, any
funds expended by Lender for such purposes shall become an additional part of
the Indebtedness as provided in Section 12.
 

--------------------------------------------------------------------------------

 Page 13


 
(g)           Any entering upon and taking of control of the Mortgaged Property
by Lender or the receiver, as the case may be, and any application of Rents as
provided in this Instrument shall not cure or waive any Event of Default or
invalidate any other right or remedy of Lender under applicable law or provided
for in this Instrument.
 
4.           ASSIGNMENT OF LEASES; LEASES AFFECTING THE MORTGAGED PROPERTY.
 
(a)           As part of the consideration for the Indebtedness, Borrower
absolutely and unconditionally assigns and transfers to Lender all of Borrower’s
right, title and interest in, to and under the Leases, including Borrower’s
right, power and authority to modify the terms of any such Lease, or extend or
terminate any such Lease.  It is the intention of Borrower to establish a
present, absolute and irrevocable transfer and assignment to Lender of all of
Borrower’s right, title and interest in, to and under the Leases.  Borrower and
Lender intend this assignment of the Leases to be immediately effective and to
constitute an absolute present assignment and not an assignment for additional
security only.  For purposes of giving effect to this absolute assignment of the
Leases, and for no other purpose, the Leases shall not be deemed to be a part of
the Mortgaged Property.  However, if this present, absolute and unconditional
assignment of the Leases is not enforceable by its terms under the laws of the
Property Jurisdiction, then the Leases shall be included as a part of the
Mortgaged Property and it is the intention of the Borrower that in this
circumstance this Instrument create and perfect a lien on the Leases in favor of
Lender, which lien shall be effective as of the date of this Instrument.
 
(b)           Until Lender gives Notice to Borrower of Lender’s exercise of its
rights under this Section 4, Borrower shall have all rights, power and authority
granted to Borrower under any Lease (except as otherwise limited by this Section
or any other provision of this Instrument), including the right, power and
authority to modify the terms of any Lease or extend or terminate any
Lease.  Upon the occurrence of an Event of Default, the permission given to
Borrower pursuant to the preceding sentence to exercise all rights, power and
authority under Leases shall automatically terminate.  Borrower shall comply
with and observe Borrower’s obligations under all Leases, including Borrower’s
obligations pertaining to the maintenance and disposition of tenant security
deposits.
 
(c)           Borrower acknowledges and agrees that the exercise by Lender,
either directly or by a receiver, of any of the rights conferred under this
Section 4 shall not be construed to make Lender a mortgagee-in-possession of the
Mortgaged Property so long as Lender has not itself entered into actual
possession of the Land and the Improvements.  The acceptance by Lender of the
assignment of the Leases pursuant to Section 4(a) shall not at any time or in
any event obligate Lender to take any action under this Instrument or to expend
any money or to incur any expenses.  Except to the extent of Lender’s gross
negligence or willful misconduct, Lender shall not be liable in any way for any
injury or damage to person or property sustained by any Person or Persons in or
about the Mortgaged Property.  Prior to Lender’s actual entry into and taking
possession of the Mortgaged Property, Lender shall not (i) be obligated to
perform any of the terms, covenants and conditions contained in any Lease (or
otherwise have any obligation with respect to any Lease); (ii) be obligated to
appear in or defend any action or proceeding relating to the Lease or the
Mortgaged Property; or (iii) be responsible for the operation, control, care,
management or repair of the Mortgaged Property or any portion of the Mortgaged
Property.  The execution of this Instrument by Borrower shall constitute
conclusive evidence that all responsibility for the operation, control, care,
management and repair of the Mortgaged Property is and shall be that of
Borrower, prior to such actual entry and taking of possession.
 

--------------------------------------------------------------------------------

 Page 14


 
(d)           Upon delivery of Notice by Lender to Borrower of Lender’s exercise
of Lender’s rights under this Section 4 at any time after the occurrence of an
Event of Default, and without the necessity of Lender entering upon and taking
and maintaining control of the Mortgaged Property directly, by a receiver, or by
any other manner or proceeding permitted by the laws of the Property
Jurisdiction, Lender immediately shall have all rights, powers and authority
granted to Borrower under any Lease, including the right, power and authority to
modify the terms of any such Lease, or extend or terminate any such Lease.
 
(e)           Borrower shall, promptly upon Lender’s request, deliver to Lender
an executed copy of each residential Lease then in effect.  All Leases for
residential dwelling units shall be on forms approved by Lender, shall be for
initial terms of at least six months and not more than two years, and shall not
include options to purchase.
 
 
(f)
(i)
Except as set forth below, Borrower shall not enter into a Lease for any portion
of the Mortgaged Property for non-residential use without the prior written
consent of Lender.

 
 
(ii)
Borrower shall not modify the terms of, or extend or terminate, any Lease for
non-residential use (including any Lease in existence on the date of this
Instrument) without the prior written consent of Lender; provided, however,
Lender’s consent shall not be required for the modification or extension of a
non-residential Lease if such modification or extension is on terms at least as
favorable to Borrower as those customary at that time in the applicable market
and the income from the extended or modified Lease will not be less than the
income received from the Lease as of the date of this Instrument.

 
 
(iii)
Lender’s consent shall not be required for Borrower to enter into a new Lease
for space occupied as of the date of this Instrument for non-residential use
(“New Commercial Lease”), provided that such New Commercial Lease satisfies the
following requirements:

 
 
(A)
the aggregate of the income derived from the space leased by the New Commercial
Lease accounts for less than five percent (5%) of the gross income of the
Mortgaged Property on the date of this Instrument;

 
 
(B)
the tenant under the New Commercial Lease is not an Affiliate of the Borrower or
any guarantor;

 
 
(C)
terms of the New Commercial Lease are at least as favorable to Borrower as those
customary on the date of this Instrument in the applicable market;

 
 
(D)
the rents paid to the Borrower pursuant to the New Commercial Lease are greater
than or equal to the rents paid to Borrower pursuant to the Lease for that
portion of the Mortgaged Property that was in effect prior to the New Commercial
Lease; and

 
 
(E)
the New Commercial Lease must provide that the space may not be used or
operated, in whole or in part, for any of the following:  (1) the operation of a
so-called “head shop” or other business

 

--------------------------------------------------------------------------------

 Page 15


 
 
 
devoted to the sale of articles or merchandise normally used or associated with
illegal or unlawful activities such as, but not limited to, the sale of
paraphernalia used in connection with marijuana or controlled drugs or
substances, (2) a gun shop, shooting gallery or firearms range, (3) a so-called
massage parlor or any business which sells, rents or permits the viewing of
so-called “adult” or pornographic materials such as, but not limited to, adult
magazines, books, movies, photographs, sexual aids, sexual articles and sex
paraphernalia, (4) for the sale or distribution of any flammable liquids, gases
or other Hazardous Materials as defined under this Instrument, (5) an off-track
betting parlor or arcade, (6) a liquor store or other business whose primary
business is the sale of alcoholic beverages for off-site consumption, (7) a
burlesque or strip club, or (8) any other illegal activity.

 
 
(iv)
Borrower shall, without request by Lender, deliver a fully executed copy of each
non-residential Lease to Lender promptly after such Lease is signed.

 
 
(v)
All non-residential Leases, regardless of whether Lender’s consent or approval
is required, including renewals or extensions of existing Leases, shall
specifically provide that (A) such Leases are subordinate to the lien of this
Instrument; (B) the tenant shall attorn to Lender and any purchaser at a
foreclosure sale, such attornment to be self-executing and effective upon
acquisition of title to the Mortgaged Property by any purchaser at a foreclosure
sale or by Lender in any manner; (C) the tenant agrees to execute such further
evidences of attornment as Lender or any purchaser at a foreclosure sale may
from time to time request; (D) the Lease shall not be terminated by foreclosure
or any other transfer of the Mortgaged Property; (E) after a foreclosure sale of
the Mortgaged Property, Lender or any other purchaser at such foreclosure sale
may, at Lender’s or such purchaser’s option, accept or terminate such Lease; and
(F) upon receipt of a written request from Lender following the occurrence of an
Event of Default, pay all Rents payable under the Lease to Lender.

 
    (g)          Borrower shall not receive or accept Rent under any Lease
(whether residential or non-residential) for more than two months in advance.
 
(h)           If Borrower is a cooperative housing corporation or association,
notwithstanding anything to the contrary contained in this subsection or in
Section 21, so long as Borrower remains a cooperative housing corporation or
association and is not in breach of any covenant of this Instrument, Lender
hereby consents to:


 
(i)
the execution of leases of apartments for a term in excess of two years from
Borrower to a tenant shareholder of Borrower, so long as such leases, including
proprietary leases, are and will remain subordinate to the lien of this
Instrument; and



 
(ii)
the surrender or termination of such leases of apartments where the surrendered
or terminated lease is immediately replaced or where the Borrower makes its best
efforts to secure such immediate replacement by a newly executed lease of the
same apartment to a tenant shareholder of

 

--------------------------------------------------------------------------------

 Page 16




 
 
 the Borrower.  However, no consent is hereby given by Lender to any execution,
surrender, termination or assignment of a lease under terms that would waive or
reduce the obligation of the resulting tenant shareholder under such lease to
pay cooperative assessments in full when due or the obligation of the former
tenant shareholder to pay any unpaid portion of such assessments.

 
5.           PAYMENT OF INDEBTEDNESS; PERFORMANCE UNDER LOAN DOCUMENTS;
PREPAYMENT PREMIUM.  Borrower shall pay the Indebtedness when due in accordance
with the terms of the Note and the other Loan Documents and shall perform,
observe and comply with all other provisions of the Note and the other Loan
Documents.  Borrower shall pay a prepayment premium in connection with certain
prepayments of the Indebtedness, including a payment made after Lender’s
exercise of any right of acceleration of the Indebtedness, as provided in the
Note.
 
6.           EXCULPATION.  Borrower’s personal liability for payment of the
Indebtedness and for performance of the other obligations to be performed by it
under this Instrument is limited in the manner, and to the extent, provided in
the Note.
 
7.           DEPOSITS FOR TAXES, INSURANCE AND OTHER CHARGES.
 
(a)           Unless this requirement is waived in writing by Lender, which
waiver may be contained in this Section 7(a), Borrower shall deposit with Lender
on the day monthly installments of principal or interest, or both, are due under
the Note (or on another day designated in writing by Lender), until the
Indebtedness is paid in full, an additional amount sufficient to accumulate with
Lender the entire sum required to pay, when due, the items marked “Collect”
below.  Lender will not require the Borrower to make Imposition Deposits with
respect to the items marked “Deferred” below.
 
 
[Deferred]
Hazard Insurance premiums or other insurance premiums required by Lender under
Section 19,

 
[Collect]
Taxes,

 
[Deferred]
water and sewer charges (that could become a lien on the Mortgaged Property),

    [N/A]
ground rents,

 
[Deferred]
assessments or other charges (that could become a lien on the Mortgaged
Property)



The amounts deposited under the preceding sentence are collectively referred to
in this Instrument as the “Imposition Deposits.”  The obligations of Borrower
for which the Imposition Deposits are required are collectively referred to in
this Instrument as “Impositions.”  The amount of the Imposition Deposits shall
be sufficient to enable Lender to pay each Imposition before the last date upon
which such payment may be made without any penalty or interest charge being
added.  Lender shall maintain records indicating how much of the monthly
Imposition Deposits and how much of the aggregate Imposition Deposits held by
Lender are held for the purpose of paying Taxes, insurance premiums and each
other Imposition.
 
(b)           Imposition Deposits shall be deposited in an Eligible Account at
an Eligible Institution (which may be Lender, if Lender is such an institution)
or invested in “permitted investments” as then defined and required by the
Rating Agencies.  Lender shall not be obligated to open additional accounts or
deposit Imposition Deposits in additional institutions when the amount of the
Imposition Deposits exceeds the maximum amount of the federal deposit
 

--------------------------------------------------------------------------------

 Page 17


 
insurance or guaranty.  Lender shall apply the Imposition Deposits to pay
Impositions so long as no Event of Default has occurred and is
continuing.  Unless applicable law requires, Lender shall not be required to pay
Borrower any interest, earnings or profits on the Imposition Deposits.  As
additional security for all of Borrower’s obligations under this Instrument and
the other Loan Documents, Borrower hereby pledges and grants to Lender a
security interest in the Imposition Deposits and all proceeds of, and all
interest and dividends on, the Imposition Deposits.  Any amounts deposited with
Lender under this Section 7 shall not be trust funds, nor shall they operate to
reduce the Indebtedness, unless applied by Lender for that purpose under Section
7(e).
 
(c)           If Lender receives a bill or invoice for an Imposition, Lender
shall pay the Imposition from the Imposition Deposits held by Lender.  Lender
shall have no obligation to pay any Imposition to the extent it exceeds
Imposition Deposits then held by Lender.  Lender may pay an Imposition according
to any bill, statement or estimate from the appropriate public office or
insurance company without inquiring into the accuracy of the bill, statement or
estimate or into the validity of the Imposition.
 
(d)           If at any time the amount of the Imposition Deposits held by
Lender for payment of a specific Imposition exceeds the amount reasonably deemed
necessary by Lender, the excess shall be credited against future installments of
Imposition Deposits.  If at any time the amount of the Imposition Deposits held
by Lender for payment of a specific Imposition is less than the amount
reasonably estimated by Lender to be necessary, Borrower shall pay to Lender the
amount of the deficiency within 15 days after Notice from Lender.
 
(e)           If an Event of Default has occurred and is continuing, Lender may
apply any Imposition Deposits, in any amounts and in any order as Lender
determines, in Lender’s discretion, to pay any Impositions or as a credit
against the Indebtedness. Upon payment in full of the Indebtedness, Lender shall
refund to Borrower any Imposition Deposits held by Lender.
 
(f)           If Lender does not collect an Imposition Deposit with respect to
an Imposition either marked “Deferred” in Section 7(a) or pursuant to a separate
written waiver by Lender, then on or before the date each such Imposition is
due, or on the date this Instrument requires each such Imposition to be paid,
Borrower must provide Lender with proof of payment of each such Imposition for
which Lender does not require collection of Imposition Deposits.  Lender may
revoke its deferral or waiver and require Borrower to deposit with Lender any or
all of the Imposition Deposits listed in Section 7(a), regardless of whether any
such item is marked “Deferred” in such section, upon Notice to Borrower, (i) if
Borrower does not timely pay any of the Impositions, (ii) if Borrower fails to
provide timely proof to Lender of such payment, or (iii) at any time during the
existence of an Event of Default.
 
(g)           In the event of a Transfer prohibited by or requiring Lender’s
approval under Section 21, Lender’s waiver of the collection of any Imposition
Deposit in this Section 7 may be modified or rendered void by Lender at Lender’s
option by Notice to Borrower and the transferee(s) as a condition of Lender’s
approval of such Transfer.
 
8.           COLLATERAL AGREEMENTS.  Borrower shall deposit with Lender such
amounts as may be required by any Collateral Agreement and shall perform all
other obligations of Borrower under each Collateral Agreement.
 
9.           APPLICATION OF PAYMENTS.  If at any time Lender receives, from
Borrower or otherwise, any amount applicable to the Indebtedness which is less
than all amounts due and payable at such time, then Lender may apply that
payment to amounts then due and payable in any manner and in any order
determined by Lender, in Lender’s discretion.  Neither
 

--------------------------------------------------------------------------------

 Page 18


 
Lender’s acceptance of an amount that is less than all amounts then due and
payable nor Lender’s application of such payment in the manner authorized shall
constitute or be deemed to constitute either a waiver of the unpaid amounts or
an accord and satisfaction.  Notwithstanding the application of any such amount
to the Indebtedness, Borrower’s obligations under this Instrument and the Note
shall remain unchanged.
 
10.           COMPLIANCE WITH LAWS AND ORGANIZATIONAL DOCUMENTS.
 
(a)           Borrower shall comply with all laws, ordinances, regulations and
requirements of any Governmental Authority and all recorded lawful covenants and
agreements relating to or affecting the Mortgaged Property, including all laws,
ordinances, regulations, requirements and covenants pertaining to health and
safety, construction of improvements on the Mortgaged Property, fair housing,
disability accommodation, zoning and land use, and Leases.  Borrower also shall
comply with all applicable laws that pertain to the maintenance and disposition
of tenant security deposits.
 
(b)           Borrower shall at all times maintain records sufficient to
demonstrate compliance with the provisions of this Section 10.
 
(c)           Borrower shall take appropriate measures to prevent, and shall not
engage in or knowingly permit, any illegal activities at the Mortgaged Property
that could endanger tenants or visitors, result in damage to the Mortgaged
Property, result in forfeiture of the Mortgaged Property, or otherwise
materially impair the lien created by this Instrument or Lender’s interest in
the Mortgaged Property.  Borrower represents and warrants to Lender that no
portion of the Mortgaged Property has been or will be purchased with the
proceeds of any illegal activity.
 
(d)           Borrower shall at all times comply with all laws, regulations and
requirements of any Governmental Authority relating to Borrower's formation,
continued existence and good standing in the Property Jurisdiction.  Borrower
shall at all times comply with its organizational documents, including but not
limited to its partnership agreement (if Borrower is a partnership), its by-laws
(if Borrower is a corporation or housing cooperative corporation or association)
or its operating agreement (if Borrower is an limited liability company or
tenancy-in-common).  If Borrower is a housing cooperative corporation or
association, Borrower shall at all times maintain its status as a "cooperative
housing corporation" as such term is defined in Section 216(b) of the Internal
revenue Code of 1986, as amended, or any successor statute thereto.
 
(e)           Borrower represents and warrants that Borrower, any commercial
tenant of the Mortgaged Property and/or any operator of the Mortgaged Property
were in possession of all material licenses, permits and authorizations required
for use of the Mortgaged Property which were valid and in full force and effect
as of the date of this Instrument.  Borrower warrants that it, any commercial
tenant of the Mortgaged Property and/or any operator of the Mortgaged Property
shall remain in material compliance with all material licenses, permits and
other legal requirements necessary and required to conduct its business.
 
11.           USE OF PROPERTY.  Unless required by applicable law, Borrower
shall not (a) allow changes in the use for which all or any part of the
Mortgaged Property is being used at the time this Instrument was executed,
except for any change in use approved by Lender, (b) convert any individual
dwelling units or common areas to commercial use, (c) initiate a change in the
zoning classification of the Mortgaged Property or acquiesce without Notice to
and consent of Lender in a change in the zoning classification of the Mortgaged
Property, (d) establish any condominium or cooperative regime with respect to
the Mortgaged Property, (e) combine all or any part of the Mortgaged Property
with all or any part of a tax parcel which is
 

--------------------------------------------------------------------------------

 Page 19


 
not part of the Mortgaged Property, or (f) subdivide or otherwise split any tax
parcel constituting all or any part of the Mortgaged Property without the prior
consent of Lender.  The Mortgaged Property (x) permits ingress and egress, (y)
is served by public utilities and services generally available in the
surrounding community or otherwise appropriate for the use in which the
Mortgaged Property is currently being utilized, and (z) constitutes one or more
separate tax parcels or the Lender’s title policy contains one or more
endorsements with respect to the matters described in (x) or
(z).  Notwithstanding anything contained in this Section to the contrary, if
Borrower is a housing cooperative corporation or association, Lender
acknowledges and consents to Borrower's use of the Mortgaged Property as a
housing cooperative.
 
12.           PROTECTION OF LENDER’S SECURITY; INSTRUMENT SECURES FUTURE
ADVANCES.
 
(a)           If Borrower fails to perform any of its obligations under this
Instrument or any other Loan Document, or if any action or proceeding is
commenced which purports to affect the Mortgaged Property, Lender’s security or
Lender’s rights under this Instrument, including eminent domain, insolvency,
code enforcement, civil or criminal forfeiture, enforcement of Hazardous
Materials Laws, fraudulent conveyance or reorganizations or proceedings
involving a bankrupt or decedent, then Lender at Lender’s option may make such
appearances, file such documents, disburse such sums and take such actions as
Lender reasonably deems necessary to perform such obligations of Borrower and to
protect Lender’s interest, including (i) payment of Attorneys’ Fees and Costs,
(ii) payment of fees and out-of-pocket expenses of accountants, inspectors and
consultants, (iii) entry upon the Mortgaged Property to make repairs or secure
the Mortgaged Property, (iv) procurement of the insurance required by Section
19, (v) payment of amounts which Borrower has failed to pay under Sections 15
and 17, and (vi) advances made by Lender to pay, satisfy or discharge any
obligation of Borrower for the payment of money that is secured by a
pre-existing mortgage, deed of trust or other lien encumbering the Mortgaged
Property (a "Prior Lien").
 
(b)           Any amounts disbursed by Lender under this Section 12, or under
any other provision of this Instrument that treats such disbursement as being
made under this Section 12, shall be secured by this Instrument, shall be added
to, and become part of, the principal component of the Indebtedness, shall be
immediately due and payable and shall bear interest from the date of
disbursement until paid at the “Default Rate,” as defined in the Note.
 
(c)           Nothing in this Section 12 shall require Lender to incur any
expense or take any action.
 
13.           INSPECTION.
 
(a)           Lender, its agents, representatives, and designees may make or
cause to be made entries upon and inspections of the Mortgaged Property
(including environmental inspections and tests) during normal business hours, or
at any other reasonable time, upon reasonable notice to Borrower if the
inspection is to include occupied residential units (which notice need not be in
writing).  Notice to Borrower shall not be required in the case of an emergency,
as determined in Lender’s discretion, or when an Event of Default has occurred
and is continuing.
 
(b)           If Lender determines that Mold has developed as a result of a
water intrusion event or leak, Lender, at Lender’s discretion, may require that
a professional inspector inspect the Mortgaged Property as frequently as Lender
determines is necessary until any issue with Mold and its cause(s) are resolved
to Lender’s satisfaction.  Such inspection shall be limited to a visual and
olfactory inspection of the area that has experienced the Mold, water intrusion
event
 

--------------------------------------------------------------------------------

 Page 20


 
or leak.  Borrower shall be responsible for the cost of such professional
inspection and any remediation deemed to be necessary as a result of the
professional inspection.  After any issue with Mold, water intrusion or leaks is
remedied to Lender’s satisfaction, Lender shall not require a professional
inspection any more frequently than once every three years unless Lender is
otherwise aware of Mold as a result of a subsequent water intrusion event or
leak.
 
(c)           If Lender or Loan Servicer determines not to conduct an annual
inspection of the Mortgaged Property, and in lieu thereof Lender requests a
certification, Borrower shall be prepared to provide and must actually provide
to Lender a factually correct certification each year that the annual inspection
is waived to the following effect:
 
Borrower has not received any written complaint, notice, letter or other written
communication from tenants, management agent or governmental authorities
regarding mold, fungus, microbial contamination or pathogenic organisms (“Mold”)
or any activity, condition, event or omission that causes or facilitates the
growth of Mold on or in any part of the Mortgaged Property or if Borrower has
received any such written complaint, notice, letter or other written
communication that Borrower has investigated and determined that no Mold
activity, condition or event exists or alternatively has  fully and properly
remediated such activity, condition, event or omission in compliance with the
Moisture Management Plan for the Mortgaged Property.
 
If Borrower is unwilling or unable to provide such certification, Lender may
require a professional inspection of the Mortgaged Property at Borrower’s
expense.
 
14.           BOOKS AND RECORDS; FINANCIAL REPORTING.
 
(a)           Borrower shall keep and maintain at all times at the Mortgaged
Property or the management agent’s office, and upon Lender’s request shall make
available at the Mortgaged Property (or, at Borrower’s option, at the management
agent’s office), complete and accurate books of account and records (including
copies of supporting bills and invoices) adequate to reflect correctly the
operation of the Mortgaged Property, in accordance with GAAP consistently
applied (or such other method which is reasonably acceptable to Lender), and
copies of all written contracts, Leases, and other instruments which affect the
Mortgaged Property.  The books, records, contracts, Leases and other instruments
shall be subject to examination and inspection by Lender at any reasonable time.
 
(b)           Borrower shall furnish to Lender each of the following:
 
 
(i)
if, in connection with this Loan, the Borrower purchased the Mortgaged Property,
a statement of income and expenses for Borrower’s operation of the Mortgaged
Property from the origination date to the end of the first full calendar quarter
following such origination date, such statement to be provided within
twenty-five (25) days after the end of such quarter; or

 
 
(ii)
for all other cases (for example, a refinance of a loan, a purchase of
partnership or other interests, or new debt being placed on the Mortgaged
Property), a statement of income and expenses for Borrower’s operation of the
Mortgaged Property for the trailing six (6) months, such statement to be
provided within twenty-five (25) days after the end of such quarter.

 

--------------------------------------------------------------------------------

 Page 21


 
 
(iii)
after Borrower has furnished such statements required by Section 14(b)(i) or
(ii) above, within twenty-five (25) days after the end of each subsequent
calendar quarter of Borrower,

 
 
(A)
a Rent Schedule; and

 
 
(B)
a statement of income and expenses for Borrower’s operation of the Mortgaged
Property for that calendar quarter;

 
(c)           Within ninety (90) days after the end of each fiscal year of
Borrower, Borrower shall furnish to Lender each of the following:
 
 
(i)
an annual statement of income and expenses for Borrower’s operation of the
Mortgaged Property for that fiscal year;

 
 
(ii)
a statement of changes in financial position of Borrower relating to the
Mortgaged Property for that fiscal year;

 
 
(iii)
a balance sheet showing all assets and liabilities of Borrower relating to the
Mortgaged Property as of the end of that fiscal year and a profit and loss
statement for Borrower; and

 
 
(iv)
an accounting of all security deposits held pursuant to all Leases, including
the name of the institution (if any) and the names and identification numbers of
the accounts (if any) in which such security deposits are held and the name of
the person to contact at such financial institution, along with any authority or
release necessary for Lender to access information regarding such accounts.

 
(d)           Borrower shall furnish to Lender each of the following:
 
 
(i)
prior to a Securitization, and thereafter upon Lender’s reasonable request, a
monthly Rent Schedule and a monthly statement of income and expenses for
Borrower’s operation of the Mortgaged Property;

 
 
(ii)
prior to a Securitization, and thereafter upon Lender’s reasonable request,
Borrower shall furnish to Lender a statement that identifies all owners of any
interest in Borrower and any Controlling Entity and the interest held by each
(unless Borrower or any Controlling Entity is a publicly-traded entity in which
case such statement of ownership shall not be required), and if Borrower or a
Controlling Entity is a corporation, all officers and directors of Borrower and
the Controlling Entity, and if Borrower or a Controlling Entity is a limited
liability company, all Managers who are not members;

 
 
(iii)
copies of all tax returns filed by Borrower, within thirty (30) days after the
date of filing; and

 
 
(iv)
such other financial information or property management information (including,
without limitation, information on tenants under Leases to the extent such
information is available to Borrower, copies of bank account statements from
financial institutions where funds owned or controlled by

 

--------------------------------------------------------------------------------

 Page 22


 
 
 
Borrower are maintained, and an accounting of security deposits) as may be
required by Lender from time to time.

 
(e)           At any time upon Lender’s request, Borrower shall furnish to
Lender a monthly property management report for the Mortgaged Property, showing
the number of inquiries made and rental applications received from tenants or
prospective tenants and deposits received from tenants and any other information
requested by Lender.  However, Lender shall not require the foregoing more
frequently than quarterly except when there has been an Event of Default and
such Event of Default is continuing, in which case Lender may require Borrower
to furnish the foregoing more frequently.
 
(f)           A natural person having authority to bind Borrower (or the SPE
Equity Owner or guarantor, as applicable) shall certify each of the statements,
schedules and reports required by Sections 14(b) through 14(e) and 14(h) to be
complete and accurate.  Each of the statements, schedules and reports required
by Sections 14(b) through 14(e) and 14(h) shall be in such form and contain such
detail as Lender may reasonably require.  Lender also may require that any of
the statements, schedules or reports listed in Section 14(b) through 14(c) and
Section 14(d)(i) and (iv) be audited at Borrower’s expense by independent
certified public accountants acceptable to Lender, at any time when an Event of
Default has occurred and is continuing or at any time that Lender, in its
reasonable judgment, determines that audited financial statements are required
for an accurate assessment of the financial condition of Borrower or of the
Mortgaged Property.
 
(g)           If Borrower fails to provide in a timely manner the statements,
schedules and reports required by Sections 14(b) through 14(e) and 14(h), Lender
shall give Borrower Notice specifying the statements, schedules and reports
required by Section 14(b) through 14(e) and 14(h) that Borrower has failed to
provide.  If Borrower has not provided the required statements, schedules and
reports within 10 Business Days following such Notice, then Lender shall have
the right to have Borrower’s books and records audited, at Borrower’s expense,
by independent certified public accountants selected by Lender in order to
obtain such statements, schedules and reports, and all related costs and
expenses of Lender shall become immediately due and payable and shall become an
additional part of the Indebtedness as provided in Section 12.  Notice to
Borrower shall not be required in the case of an emergency, as determined in
Lender’s discretion, or when an Event of Default has occurred and is continuing.
 
(h)           Borrower shall cause each guarantor and, at Lender’s request, any
SPE Equity Owner, to provide to Lender (i) within ninety (90) days after the
close of such party’s fiscal year, such party’s balance sheet and profit and
loss statement (or if such party is a natural person, within ninety (90) days
after the close of each calendar year, such party’s personal financial
statements) in form reasonably satisfactory to Lender and certified by such
party to be accurate and complete; and (ii) such additional financial
information (including, without limitation, copies of state and federal tax
returns with respect to any SPE Equity Owner but Lender shall only require
copies of such tax returns with respect to each guarantor if an Event of Default
has occurred and is continuing) as Lender may reasonably require from time to
time and in such detail as reasonably required by Lender.
 
(i)           If an Event of Default has occurred and is continuing, Borrower
shall deliver to Lender upon written demand all books and records relating to
the Mortgaged Property or its operation.
 
(j)           Borrower authorizes Lender to obtain a credit report on Borrower
at any time.
 
15.           TAXES; OPERATING EXPENSES.
 

--------------------------------------------------------------------------------

 Page 23


 
(a)           Subject to the provisions of Section 15(c) and Section 15(d),
Borrower shall pay, or cause to be paid, all Taxes when due and before the
addition of any interest, fine, penalty or cost for nonpayment.
 
(b)           Subject to the provisions of Section 15(c), Borrower shall (i) pay
the expenses of operating, managing, maintaining and repairing the Mortgaged
Property (including utilities, repairs and replacements) before the last date
upon which each such payment may be made without any penalty or interest charge
being added, and (ii) pay insurance premiums at least 30 days prior to the
expiration date of each policy of insurance, unless applicable law specifies
some lesser period.
 
(c)           If Lender is collecting Imposition Deposits, to the extent that
Lender holds sufficient Imposition Deposits for the purpose of paying a specific
Imposition, then Borrower shall not be obligated to pay such Imposition, so long
as no Event of Default exists and Borrower has timely delivered to Lender any
bills or premium notices that it has received.  If an Event of Default exists,
Lender may exercise any rights Lender may have with respect to Imposition
Deposits without regard to whether Impositions are then due and payable.  Lender
shall have no liability to Borrower for failing to pay any Impositions to the
extent that (i) any Event of Default has occurred and is continuing, (ii)
insufficient Imposition Deposits are held by Lender at the time an Imposition
becomes due and payable or (iii) Borrower has failed to provide Lender with
bills and premium notices as provided above.
 
(d)           Borrower, at its own expense, may contest by appropriate legal
proceedings, conducted diligently and in good faith, the amount or validity of
any Imposition other than insurance premiums, if (i) Borrower notifies Lender of
the commencement or expected commencement of such proceedings, (ii) the
Mortgaged Property is not in danger of being sold or forfeited, (iii) if
Borrower has not already paid the Imposition, Borrower deposits with Lender
reserves sufficient to pay the contested Imposition, if requested by Lender, and
(iv) Borrower furnishes whatever additional security is required in the
proceedings or is reasonably requested by Lender.
 
(e)           Borrower shall promptly deliver to Lender a copy of all notices
of, and invoices for, Impositions, and if Borrower pays any Imposition directly,
Borrower shall furnish to Lender, on or before the date this Instrument requires
such Impositions to be paid, receipts evidencing that such payments were made.
 
16.           LIENS; ENCUMBRANCES.  Borrower acknowledges that, to the extent
provided in Section 21, the grant, creation or existence of any mortgage, deed
of trust, deed to secure debt, security interest or other lien or encumbrance (a
“Lien”) on the Mortgaged Property (other than the lien of this Instrument) or on
certain ownership interests in Borrower, whether voluntary, involuntary or by
operation of law, and whether or not such Lien has priority over the lien of
this Instrument, is a “Transfer” which constitutes an Event of Default and
subjects Borrower to personal liability under the Note.
 
17.           PRESERVATION, MANAGEMENT AND MAINTENANCE OF MORTGAGED PROPERTY.
 
(a)           Borrower shall not commit waste or permit impairment or
deterioration of the Mortgaged Property.
 
(b)           Borrower shall not abandon the Mortgaged Property.
 

--------------------------------------------------------------------------------

 Page 24


 
(c)           Borrower shall restore or repair promptly, in a good and
workmanlike manner, any damaged part of the Mortgaged Property to the equivalent
of its original condition, or such other condition as Lender may approve in
writing, whether or not insurance proceeds or condemnation awards are available
to cover any costs of such restoration or repair; however, Borrower shall not be
obligated to perform such restoration or repair if (i) no Event of Default has
occurred and is continuing, and (ii) Lender has elected to apply any available
insurance proceeds and/or condemnation awards to the payment of Indebtedness
pursuant to Section 19(h)(ii) through (viii), or pursuant to Section 20(d)(ii)
through (viii).
 
(d)           Borrower shall keep the Mortgaged Property in good repair,
including the replacement of Personalty and Fixtures with items of equal or
better function and quality.
 
(e)           Borrower shall provide for professional management of the
Mortgaged Property by the Property Manager or by a residential rental property
manager satisfactory to Lender at all times under a property management
agreement approved by Lender in writing. Borrower shall not surrender,
terminate, cancel, modify, renew or extend its property management agreement, or
enter into any other agreement relating to the management or operation of the
Property with Property Manager or any other Person, or consent to the assignment
by the Property Manager of its interest under such property management
agreement, in each case without the consent of Lender, which consent shall not
be unreasonably withheld; provided, however, with respect to a new property
manager such consent may be conditioned upon Borrower delivering a Rating
Confirmation as to such new property manager and the related property management
agreement.  If at any time Lender consents to the appointment of a new property
manager, such new property manager and Borrower shall, as a condition of
Lender’s consent, execute an assignment of management agreement in a form
acceptable to Lender.  If any such replacement property manager is an Affiliate
of Borrower, and if a nonconsolidation opinion was delivered at the origination
of the Loan, Borrower shall deliver to Lender an updated nonconsolidation
opinion in form and substance satisfactory to the Rating Agencies (unless waived
by the Rating Agencies) with regard to nonconsolidation.
 
(f)           Borrower shall give Notice to Lender of and, unless otherwise
directed in writing by Lender, shall appear in and defend any action or
proceeding purporting to affect the Mortgaged Property, Lender’s security or
Lender’s rights under this Instrument.  Borrower shall not (and shall not permit
any tenant or other person to) remove, demolish or alter the Mortgaged Property
or any part of the Mortgaged Property, including any removal, demolition or
alteration occurring in connection with a rehabilitation of all or part of the
Mortgaged Property, except (i) in connection with the replacement of tangible
Personalty, (ii) if Borrower is a cooperative housing corporation or
association, to the extent permitted with respect to individual dwelling units
under the form of proprietary lease or occupancy agreement and (iii) repairs and
replacements in connection with making an individual unit ready for a new
occupant.
 
(g)                      Unless otherwise waived by Lender in writing, Borrower
must have or must establish and must adhere to the MMP.  If the Borrower is
required to have an MMP, the Borrower must keep all MMP documentation at the
Mortgaged Property or at the management agent’s office and available for the
Lender or the Loan Servicer to review during any annual assessment or other
inspection of the Mortgaged Property that is required by Lender.
 
(h)           If Borrower is a housing cooperative corporation or association,
until the Indebtedness is paid in full Borrower shall not reduce the maintenance
fees, charges or assessments payable by shareholders or residents under
proprietary leases or occupancy agreements below a level which is sufficient to
pay all expenses of the Borrower, including,
 

--------------------------------------------------------------------------------

 Page 25


 
without limitation, all operating and other expenses for the Mortgaged Property
and all payments due pursuant to the terms of the Note and any Loan Documents.
 
18.           ENVIRONMENTAL HAZARDS.
 
(a)           Except for matters described in Section 18(b), Borrower shall not
cause or permit any of the following:
 
 
(i)
the presence, use, generation, release, treatment, processing, storage
(including storage in above ground and underground storage tanks), handling, or
disposal of any Hazardous Materials on or under the Mortgaged Property;

 
 
(ii)
the transportation of any Hazardous Materials to, from, or across the Mortgaged
Property;

 
 
(iii)
any occurrence or condition on the Mortgaged Property, which occurrence or
condition is or may be in violation of Hazardous Materials Laws;

 
 
(iv)
any violation of or noncompliance with the terms of any Environmental Permit
with respect to the Mortgaged Property; or

 
 
(v)
any violation or noncompliance with the terms of any O&M Program as defined in
subsection (d).

 
The matters described in clauses (i) through (v) above, except as otherwise
provided in Section 18(b), are referred to collectively in this Section 18 as
“Prohibited Activities or Conditions.”
 
(b)           Prohibited Activities or Conditions shall not include lawful
conditions permitted by an O&M Program or the safe and lawful use and storage of
quantities of (i) pre-packaged supplies, cleaning materials and petroleum
products customarily used in the operation and maintenance of comparable
multifamily properties, (ii) cleaning materials, personal grooming items and
other items sold in pre-packaged containers for consumer use and used by tenants
and occupants of residential dwelling units in the Mortgaged Property; and (iii)
petroleum products used in the operation and maintenance of motor vehicles from
time to time located on the Mortgaged Property’s parking areas, so long as all
of the foregoing are used, stored, handled, transported and disposed of in
compliance with Hazardous Materials Laws.
 
(c)           Borrower shall take all commercially reasonable actions (including
the inclusion of appropriate provisions in any Leases executed after the date of
this Instrument) to prevent its employees, agents, and contractors, and all
tenants and other occupants from causing or permitting any Prohibited Activities
or Conditions.  Borrower shall not lease or allow the sublease or use of all or
any portion of the Mortgaged Property to any tenant or subtenant for
nonresidential use by any user that, in the ordinary course of its business,
would cause or permit any Prohibited Activity or Condition.
 
(d)           As required by Lender, Borrower shall also have established a
written operations and maintenance program with respect to certain Hazardous
Materials.  Each such operations and maintenance program and any additional or
revised operations and maintenance programs established for the Mortgaged
Property pursuant to this Section 18 must be approved by Lender and shall be
referred to herein as an “O&M Program.”  Borrower shall comply in a timely
manner with, and cause all employees, agents, and contractors of Borrower and
any other
 

--------------------------------------------------------------------------------

 Page 26


 
Persons present on the Mortgaged Property to comply with each O&M
Program.  Borrower shall pay all costs of performance of Borrower’s obligations
under any O&M Program, and Lender’s out of pocket costs incurred in connection
with the monitoring and review of each O&M Program and Borrower’s performance
shall be paid by Borrower upon demand by Lender.  Any such out-of-pocket costs
of Lender that Borrower fails to pay promptly shall become an additional part of
the Indebtedness as provided in Section 12.
 
(e)           Borrower represents and warrants to Lender that, except as
previously disclosed by Borrower to Lender in writing (which written disclosure
may be in certain environmental assessments and other written reports accepted
by Lender in connection with the funding of the Indebtedness and dated prior to
the date of this Instrument):
 
 
(i)
Borrower has not at any time engaged in, caused or permitted any Prohibited
Activities or Conditions on the Mortgaged Property;

 
 
(ii)
to the best of Borrower’s knowledge after reasonable and diligent inquiry, no
Prohibited Activities or Conditions exist or have existed on the Mortgaged
Property;

 
 
(iii)
the Mortgaged Property does not now contain any underground storage tanks, and,
to the best of Borrower’s knowledge after reasonable and diligent inquiry, the
Mortgaged Property has not contained any underground storage tanks in the
past.  If there is an underground storage tank located on the Mortgaged Property
that has been previously disclosed by Borrower to Lender in writing, that tank
complies with all requirements of Hazardous Materials Laws;

 
 
(iv)
to the best of Borrower’s knowledge after reasonable and diligent inquiry,
Borrower has complied with all Hazardous Materials Laws, including all
requirements for notification regarding releases of Hazardous
Materials.  Without limiting the generality of the foregoing, Borrower has
obtained all Environmental Permits required for the operation of the Mortgaged
Property in accordance with Hazardous Materials Laws now in effect and all such
Environmental Permits are in full force and effect;

 
 
(v)
to the best of Borrower’s knowledge after reasonable and diligent inquiry, no
event has occurred with respect to the Mortgaged Property that constitutes, or
with the passing of time or the giving of notice would constitute, noncompliance
with the terms of any Environmental Permit;

 
 
(vi)
there are no actions, suits, claims or proceedings pending or, to the best of
Borrower’s knowledge after reasonable and diligent inquiry, threatened that
involve the Mortgaged Property and allege, arise out of, or relate to any
Prohibited Activity or Condition; and

 
 
(vii)
Borrower has not received any written complaint, order, notice of violation or
other communication from any Governmental Authority with regard to air
emissions, water discharges, noise emissions or Hazardous Materials, or any
other environmental, health or safety matters affecting the Mortgaged Property.

 

--------------------------------------------------------------------------------

 Page 27


 
(f)           Borrower shall promptly notify Lender in writing upon the
occurrence of any of the following events:
 
 
(i)
Borrower’s discovery of any Prohibited Activity or Condition;

 
 
(ii)
Borrower’s receipt of or knowledge of any written complaint, order, notice of
violation or other communication from any tenant, management agent, Governmental
Authority or other Person with regard to present or future alleged Prohibited
Activities or Conditions, or any other environmental, health or safety matters
affecting the Mortgaged Property; or

 
 
(iii)
Borrower’s breach of any of its obligations under this Section 18.

 
Any such notice given by Borrower shall not relieve Borrower of, or result in a
waiver of, any obligation under this Instrument, the Note, or any other Loan
Document.
 
(g)           Borrower shall pay promptly the costs of any environmental
inspections, tests or audits, a purpose of which is to identify the extent or
cause of or potential for a Prohibited Activity or Condition (“Environmental
Inspections”), required by Lender in connection with any foreclosure or deed in
lieu of foreclosure, or as a condition of Lender’s consent to any Transfer under
Section 21, or required by Lender following a reasonable determination by Lender
that Prohibited Activities or Conditions may exist.  Any such costs incurred by
Lender (including Attorneys’ Fees and Costs and the costs of technical
consultants whether incurred in connection with any judicial or administrative
process or otherwise) that Borrower fails to pay promptly shall become an
additional part of the Indebtedness as provided in Section 12.  As long as (i)
no Event of Default has occurred and is continuing, (ii) Borrower has actually
paid for or reimbursed Lender for all costs of any such Environmental
Inspections performed or required by Lender, and (iii) Lender is not prohibited
by law, contract or otherwise from doing so, Lender shall make available to
Borrower, without representation of any kind, copies of Environmental
Inspections prepared by third parties and delivered to Lender.  Lender hereby
reserves the right, and Borrower hereby expressly authorizes Lender, to make
available to any party, including any prospective bidder at a foreclosure sale
of the Mortgaged Property, the results of any Environmental Inspections made by
or for Lender with respect to the Mortgaged Property.  Borrower consents to
Lender notifying any party (either as part of a notice of sale or otherwise) of
the results of any Environmental Inspections made by or for Lender.  Borrower
acknowledges that Lender cannot control or otherwise assure the truthfulness or
accuracy of the results of any Environmental Inspections and that the release of
such results to prospective bidders at a foreclosure sale of the Mortgaged
Property may have a material and adverse effect upon the amount that a party may
bid at such sale.  Borrower agrees that Lender shall have no liability
whatsoever as a result of delivering the results to any third party of any
Environmental Inspections made by or for Lender, and Borrower hereby releases
and forever discharges Lender from any and all claims, damages, or causes of
action, arising out of, connected with or incidental to the results of, the
delivery of any of Environmental Inspections made by or for Lender.
 
(h)           If any investigation, site monitoring, containment, clean-up,
restoration or other remedial work (“Remedial Work”) is necessary to comply with
any Hazardous Materials Law or order of any Governmental Authority that has or
acquires jurisdiction over the Mortgaged Property or the use, operation or
improvement of the Mortgaged Property, or is otherwise required by Lender as a
consequence of any Prohibited Activity or Condition or to prevent the occurrence
of a Prohibited Activity or Condition, Borrower shall, by the earlier of (i) the
applicable deadline required by Hazardous Materials Law or (ii) 30 days after
Notice from
 

--------------------------------------------------------------------------------

 Page 28


 
Lender demanding such action, begin performing the Remedial Work, and thereafter
diligently prosecute it to completion, and shall in any event complete the work
by the time required by applicable Hazardous Materials Law.  If Borrower fails
to begin on a timely basis or diligently prosecute any required Remedial Work,
Lender may, at its option, cause the Remedial Work to be completed, in which
case Borrower shall reimburse Lender on demand for the cost of doing so.  Any
reimbursement due from Borrower to Lender shall become part of the Indebtedness
as provided in Section 12.
 
(i)           Borrower shall comply with all Hazardous Materials Laws applicable
to the Mortgaged Property.  Without limiting the generality of the previous
sentence, Borrower shall (i) obtain and maintain all Environmental Permits
required by Hazardous Materials Laws and comply with all conditions of such
Environmental Permits; (ii) cooperate with any inquiry by any Governmental
Authority; and (iii) comply with any governmental or judicial order that arises
from any alleged Prohibited Activity or Condition.
 
(j)           Borrower shall indemnify, hold harmless and defend (i) Lender,
including any custodian, trustee and any other fiduciaries who hold or have held
a full or partial interest in the Loan for the benefit of third parties, (ii)
any prior owner or holder of the Note, (iii) the Loan Servicer, (iv) any prior
Loan Servicer, (v) the officers, directors, shareholders, partners, employees
and trustees of any of the foregoing, and (vi) the heirs, legal representatives,
successors and assigns of each of the foregoing (collectively, the
“Indemnitees”) from and against all proceedings, claims, damages, penalties and
costs (whether initiated or sought by Governmental Authorities or private
parties), including Attorneys’ Fees and Costs and remediation costs, whether
incurred in connection with any judicial or administrative process or otherwise,
arising directly or indirectly from any of the following:
 
 
(i)
any breach of any representation or warranty of Borrower in this Section 18;

 
 
(ii)
any failure by Borrower to perform any of its obligations under this Section 18;

 
 
(iii)
the existence or alleged existence of any Prohibited Activity or Condition;

 
 
(iv)
the presence or alleged presence of Hazardous Materials on or under the
Mortgaged Property or in any of the Improvements; and

 
 
(v)
the actual or alleged violation of any Hazardous Materials Law.

 
(k)           Counsel selected by Borrower to defend Indemnitees shall be
subject to the approval of those Indemnitees.  In any circumstances in which the
indemnity under this Section 18 applies, Lender may employ its own legal counsel
and consultants to prosecute, defend or negotiate any claim or legal or
administrative proceeding and Lender, with the prior written consent of Borrower
(which shall not be unreasonably withheld, delayed or conditioned) may settle or
compromise any action or legal or administrative proceeding.  However, unless an
Event of Default has occurred and is continuing, or the interests of Borrower
and Lender are in conflict, as determined by Lender in its discretion, Lender
shall permit Borrower to undertake the actions referenced in this Section 18 in
accordance with this Section 18(k) and Section 18(l) so long as Lender approves
such action, which approval shall not be unreasonably withheld or
delayed.  Borrower shall reimburse Lender upon demand for all costs and expenses
incurred by Lender, including all costs of settlements entered into in good
faith, consultants’ fees and Attorneys’ Fees and Costs.
 

--------------------------------------------------------------------------------

 Page 29


 
(l)           Borrower shall not, without the prior written consent of those
Indemnitees who are named as parties to a claim or legal or administrative
proceeding (a “Claim”), settle or compromise the Claim if the settlement (i)
results in the entry of any judgment that does not include as an unconditional
term the delivery by the claimant or plaintiff to Lender of a written release of
those Indemnitees, satisfactory in form and substance to Lender; or (ii) may
materially and adversely affect Lender, as determined by Lender in its
discretion.
 
(m)           Borrower’s obligation to indemnify the Indemnitees shall not be
limited or impaired by any of the following, or by any failure of Borrower or
any guarantor to receive notice of or consideration for any of the following:
 
 
(i)
any amendment or modification of any Loan Document;

 
 
(ii)
any extensions of time for performance required by any Loan Document;

 
 
(iii)
any provision in any of the Loan Documents limiting Lender’s recourse to
property securing the Indebtedness, or limiting the personal liability
of Borrower or any other party for payment of all or any part of the
Indebtedness;

 
 
(iv)
the accuracy or inaccuracy of any representations and warranties made by
Borrower under this Instrument or any other Loan Document;

 
 
(v)
the release of Borrower or any other Person, by Lender or by operation of law,
from performance of any obligation under any Loan Document;

 
 
(vi)
the release or substitution in whole or in part of any security for the
Indebtedness; and

 
 
(vii)
Lender’s failure to properly perfect any lien or security interest given as
security for the Indebtedness.

 
(n)           Borrower shall, at its own cost and expense, do all of the
following:
 
 
(i)
pay or satisfy any judgment or decree that may be entered against any Indemnitee
or Indemnitees in any legal or administrative proceeding incident to any matters
against which Indemnitees are entitled to be indemnified under this Section 18;

 
 
(ii)
reimburse Indemnitees for any expenses paid or incurred in connection with any
matters against which Indemnitees are entitled to be indemnified under this
Section 18; and

 
 
(iii)
reimburse Indemnitees for any and all expenses, including Attorneys’ Fees and
Costs, paid or incurred in connection with the enforcement by Indemnitees of
their rights under this Section 18, or in monitoring and participating in any
legal or administrative proceeding.

 
(o)           The provisions of this Section 18 shall be in addition to any and
all other obligations and liabilities that Borrower may have under applicable
law or under other Loan Documents, and each Indemnitee shall be entitled to
indemnification under this Section 18 without regard to whether Lender or that
Indemnitee has exercised any rights against the
 

--------------------------------------------------------------------------------

 Page 30


 
Mortgaged Property or any other security, pursued any rights against any
guarantor, or pursued any other rights available under the Loan Documents or
applicable law. If Borrower consists of more than one Person, the obligation of
those Persons to indemnify the Indemnitees under this Section 18 shall be joint
and several. The obligation of Borrower to indemnify the Indemnitees under this
Section 18 shall survive any repayment or discharge of the Indebtedness, any
foreclosure proceeding, any foreclosure sale, any delivery of any deed in lieu
of foreclosure, and any release of record of the lien of this
Instrument.  Notwithstanding the foregoing, if Lender has never been a
mortgagee-in-possession of, or held title to, the Mortgaged Property, Borrower
shall have no obligation to indemnify the Indemnitees under this Section 18
after the date of the release of record of the lien of this Instrument by
payment in full at the Maturity Date or by voluntary prepayment in full.
 
19.           PROPERTY AND LIABILITY INSURANCE.
 
(a)           At all times during the term hereof, Borrower shall maintain, at
its sole cost and expense, for the mutual benefit of Borrower and Lender, the
following policies of insurance:
 
 
(i)
Insurance against any peril included within the classification “All Risks of
Physical Loss” with extended coverage in amounts at all times sufficient to
prevent Borrower from becoming a co-insurer within the terms of the applicable
policies, but in any event such insurance shall be maintained in an amount equal
to the full insurable value of the Mortgaged Property.  The policy referred to
in this Section 19 shall contain a replacement cost endorsement and a waiver of
depreciation.  As used in this Instrument, “full insurable value” means the
actual replacement cost of the Improvements and Personalty (without taking into
account any depreciation), determined annually by an insurer or by Borrower or,
at the request of Lender, by an insurance broker (subject to Lender’s reasonable
approval).  In all cases where any of the Improvements or the use of the
Mortgaged Property shall at any time constitute legal non-conforming structures
or uses under applicable legal requirements of any Governmental Authority, the
policy referred to in this Section 19 must include “Ordinance and Law Coverage,”
with “Time Element,” “Loss to the Undamaged Portion of the Building,”
“Demolition Cost” and “Increased Cost of Construction” endorsements, in the
amount of coverage required by Lender;

 
 
(ii)
Commercial general liability insurance, including contractual injury, bodily
injury, broad form death and property damage liability against any and all
claims, including all legal liability to the extent insurable imposed upon
Borrower and all Attorneys’ Fees and Costs, arising out of or connected with the
possession, use, leasing, operation, maintenance or condition of the Mortgaged
Property with a combined limit of not less than $2,000,000 in the aggregate and
$1,000,000 per occurrence, plus umbrella or excess liability coverage with
minimum limits in the aggregate and per occurrence of $1,000,000 for
Improvements that have 1 to 3 stories and an additional $2,000,000 in coverage
for each additional story with maximum required coverage of $15,000,000, plus
motor vehicle liability coverage for all owned and non-owned vehicles
(including, without limitation, rented and leased vehicles) containing minimum
limits per occurrence, including umbrella coverage, of $1,000,000.

 

--------------------------------------------------------------------------------

 Page 31


 
 
(iii)
Statutory workers’ compensation insurance;

 
 
(iv)
Business interruption including loss of rental value insurance for the Mortgaged
Property in an amount equal to not less than twelve (12) months’ estimated gross
Rents attributable to the Mortgaged Property and based on gross Rents for the
immediately preceding year and otherwise sufficient to avoid any co-insurance
penalty with a 90 day extended period of indemnity (but a minimum of eighteen
(18) months’ estimated gross Rents attributable to the Mortgaged Property and
based on gross Rents for the immediately preceding year and otherwise sufficient
to avoid any co-insurance penalty with a 90 day extended period of indemnity
when (A) the Improvements have 5 or more stories or (B) at all times during
which  the Indebtedness is equal to or greater than $50,000,000);

 
 
(v)
If any portion of the Improvements are located within a federally designated
flood hazard zone, flood insurance in an amount equal to the full insurable
value of the portion of such Improvements within such flood hazard zone.  Such
coverage may need to be purchased through excess carriers if the required
coverage exceeds the maximum insurance allowed under the federal flood insurance
program;

 
 
(vi)
Insurance against loss or damage from (A) leakage of sprinkler systems and (B)
explosion of steam boilers, air conditioning equipment, pressure vessels or
similar apparatus now or hereafter installed at the Mortgaged Property, in such
amounts as Lender may from time to time reasonably require and which are
customarily required by institutional lenders with respect to similar properties
similarly situated;

 
 
(vii)
The insurance required under clauses (i) and (iv) above shall cover perils of
terrorism and acts of terrorism and Borrower shall maintain commercial property
insurance for loss resulting from perils and acts of terrorism on terms
(including amounts) consistent with those required under clauses (i) and (iv)
above at all times during the term of the Loan evidenced by the Note;

 
 
(viii)
During any period of Restoration, builder’s “all risk” insurance in an amount
equal to not less than the full insurable value of the Property against such
risks (including fire and extended coverage and collapse of the Improvements to
agreed limits) as Lender may request, in form and substance acceptable to
Lender; and

 
 
(ix)
Such other insurance with respect to the Improvements and Personalty located on
the Property against loss or damage as required by Lender (including, without
limitation, liquor/dramshop, Mold, hurricane, windstorm and earthquake
insurance) provided such insurance is of the kind for risks from time to time
customarily insured against and in such minimum coverage amounts and maximum
deductibles as are generally required by institutional lenders for properties
comparable to the Mortgaged Property or which Lender may deem necessary in its
reasonable discretion; provided, however, if Lender requires earthquake
insurance, the amount of coverage must be equal to 150% of the probable maximum
loss for the Mortgaged Property but Lender shall not require

 

--------------------------------------------------------------------------------

 Page 32


 
 
 
earthquake insurance if the probable maximum loss for the Mortgaged Property is
less than twenty percent (20%).  In the event any updated reports or other
documentation are reasonably required by Lender in order to determine whether
such additional insurance is necessary or prudent, Borrower shall pay for all
such documentation at its sole cost and expense.

 
All insurance required pursuant to subsections (i) and subsections (iv) through
(ix) shall be referred to as “Hazard Insurance”.
 
(b)           All premiums on insurance policies required under Section 19(a)
shall be paid in the manner provided in Section 7, unless Lender has designated
in writing another method of payment.  All such policies shall also be in a form
approved by Lender.  All policies of Hazard Insurance must include a
non-contributing, non-reporting mortgagee clause in favor of, and in a form
approved by, Lender.  All policies for general liability insurance must contain
a standard additional insured provision, in favor of, and in a form approved by
Lender.  Borrower shall deliver to Lender a legible copy of each insurance
policy (or duplicate original), and Borrower shall promptly deliver to Lender a
copy of all renewal and other notices received by Borrower with respect to the
policies and all receipts for paid premiums.  At least 30 days prior to the
expiration date of any insurance policy, Borrower shall deliver to Lender
evidence acceptable to Lender that the policy has been renewed.  If Borrower has
not delivered a legible copy of each renewal policy (or a duplicate original)
prior to the expiration date of any insurance policy, Borrower shall deliver a
legible copy of each renewal policy (or a duplicate original) in a form
satisfactory to Lender within 60 days after the expiration date of the original
policy.
 
(c)           Borrower will maintain the insurance coverage described in this
Section 19 with companies acceptable to Lender and with a claims paying ability
of at least (i) “A-” or its equivalent by Fitch, Inc., (ii) “A-” or its
equivalent by Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., (iii) “A3” or its equivalent by Moody’s Investors Service, Inc.
or (iv) “A VIII” or its equivalent by A.M. Best Company.  All insurers providing
insurance required by this Instrument must be authorized to issue insurance in
the Property Jurisdiction.
 
(d)           All insurance policies and renewals of insurance policies required
by this Section 19 shall be for such periods as Lender may from time to time
require.
 
(e)           Borrower shall comply with all insurance requirements and shall
not permit any condition to exist on the Mortgaged Property that would
invalidate any part of any insurance coverage that this Instrument requires
Borrower to maintain.
 
(f)           In the event of loss, Borrower shall give immediate written notice
to the insurance carrier and to Lender.  Borrower hereby authorizes and appoints
Lender as attorney in fact for Borrower to make proof of loss, to adjust and
compromise any claims under policies of Hazard Insurance, to appear in and
prosecute any action arising from such Hazard Insurance policies, to collect and
receive the proceeds of Hazard Insurance, to hold the proceeds of Hazard
Insurance, and to deduct from such proceeds Lender’s expenses incurred in the
collection of such proceeds.  This power of attorney is coupled with an interest
and therefore is irrevocable.  However, nothing contained in this Section 19
shall require Lender to incur any expense or take any action.  Lender may, at
Lender’s option, (i) require a “repair or replacement” settlement, in which case
the proceeds will be used to reimburse Borrower for the cost of restoring and
repairing the Mortgaged Property to the equivalent of its original condition or
to a condition approved by Lender (the “Restoration”), or (ii) require an
“actual cash value” settlement in which case the proceeds may be applied to the
payment of the Indebtedness, whether or not then due. To the
 

--------------------------------------------------------------------------------

 Page 33


 
extent Lender determines to require a repair or replacement settlement and apply
insurance proceeds to Restoration, Lender shall apply the proceeds in accordance
with Lender’s then-current policies relating to the restoration of casualty
damage on similar multifamily properties.
 
(g)           Notwithstanding any provision to the contrary in this Section 19,
as long as no Event of Default, or any event which, with the giving of Notice or
the passage of time, or both, would constitute an Event of Default, has occurred
and is continuing,
 
 
(i)
in the event of a casualty resulting in damage to the Mortgaged Property which
will cost $25,000 or less to repair, the Borrower shall have the sole right to
make proof of loss, adjust and compromise the claim and collect and receive any
proceeds directly without the approval or prior consent of the Lender so long as
the insurance proceeds are used solely for the Restoration of the Mortgaged
Property; and

 
 
(ii)
in the event of a casualty resulting in damage to the Mortgaged Property which
will cost more than $25,000 but less than $100,000 to repair, the Borrower is
authorized to make proof of loss and adjust and compromise the claim without the
prior consent of Lender, and Lender shall hold the applicable insurance proceeds
to be used to reimburse Borrower for the cost of Restoration of the Mortgaged
Property and shall not apply such proceeds to the payment of sums due under this
Instrument.

 
(h)           Lender will have the right to exercise its option to apply
insurance proceeds to the payment of the Indebtedness only if Lender determines
that at least one of the following conditions is met:
 
 
(i)
an Event of Default (or any event, which, with the giving of Notice or the
passage of time, or both, would constitute an Event of Default) has occurred and
is continuing;

 
 
(ii)
Lender determines, in its discretion, that there will not be sufficient funds
from insurance proceeds, anticipated contributions of Borrower of its own funds
or other sources acceptable to Lender to complete the Restoration;

 
 
(iii)
Lender determines, in its discretion, that the rental income from the Mortgaged
Property after completion of the Restoration will not be sufficient to meet all
operating costs and other expenses, Imposition Deposits, deposits to reserves
and Loan repayment obligations relating to the Mortgaged Property;

 
 
(iv)
Lender determines, in its discretion, that the Restoration will not be completed
by the earlier of (A) at least one year before the Maturity Date (or six months
before the Maturity Date if Lender determines in its discretion that re-leasing
of the Mortgaged Property will be completed within such six-month period) or (B)
the expiration of the business interruption coverage;

 
 
(v)
Lender determines that the Restoration will not be completed within one year
after the date of the loss or casualty;

 

--------------------------------------------------------------------------------

 Page 34


 
 
(vi)
the casualty involved an actual or constructive loss of more than 30% of the
fair market value of the Mortgaged Property, and rendered untenantable more than
30% of the aggregate rentable square footage of the Mortgaged Property;

 
 
(vii)
after Restoration the fair market value of the Mortgaged Property is expected to
be less than the fair market value of the Mortgaged Property immediately prior
to such casualty (assuming the affected portion of the Mortgaged Property is
relet within a reasonable period after the date of such casualty); or

 
 
(viii)
Leases covering at least 65% of the aggregate rentable square footage of the
Mortgaged Property shall not remain in full force and effect during and after
the completion of Restoration.

 
(i)           If the Mortgaged Property is sold at a foreclosure sale or Lender
acquires title to the Mortgaged Property, Lender shall automatically succeed to
all rights of Borrower in and to any insurance policies and unearned insurance
premiums and in and to the proceeds resulting from any damage to the Mortgaged
Property prior to such sale or acquisition.
 
(j)           Unless Lender otherwise agrees in writing, any application of any
insurance proceeds to the Indebtedness shall not extend or postpone the due date
of any monthly installments referred to in the Note, Section 7 of this
Instrument or any Collateral Agreement, or change the amount of such
installments.
 
(k)           Borrower agrees to execute such further evidence of assignment of
any insurance proceeds as Lender may require.
 
20.           CONDEMNATION.
 
(a)           Borrower shall promptly notify Lender in writing of any action or
proceeding or notice relating to any proposed or actual condemnation or other
taking, or conveyance in lieu thereof, of all or any part of the Mortgaged
Property, whether direct or indirect (a “Condemnation”).  Borrower shall appear
in and prosecute or defend any action or proceeding relating to any Condemnation
unless otherwise directed by Lender in writing.  Borrower authorizes and
appoints Lender as attorney in fact for Borrower to commence, appear in and
prosecute, in Lender’s or Borrower’s name, any action or proceeding relating to
any Condemnation and to settle or compromise any claim in connection with any
Condemnation, after consultation with Borrower and consistent with commercially
reasonable standards of a prudent lender.  This power of attorney is coupled
with an interest and therefore is irrevocable.  However, nothing contained in
this Section 20 shall require Lender to incur any expense or take any
action.  Borrower hereby transfers and assigns to Lender all right, title and
interest of Borrower in and to any award or payment with respect to (i) any
Condemnation, or any conveyance in lieu of Condemnation, and (ii) any damage to
the Mortgaged Property caused by governmental action that does not result in a
Condemnation.
 
(b)           Lender may hold such awards or proceeds and apply such awards or
proceeds, after the deduction of Lender’s expenses incurred in the collection of
such amounts (including Attorneys’ Fees and Costs) at Lender’s option, to the
restoration or repair of the Mortgaged Property or to the payment of the
Indebtedness, with the balance, if any, to Borrower.  Unless Lender otherwise
agrees in writing, any application of any awards or proceeds to the Indebtedness
shall not extend or postpone the due date of any monthly installments referred
to in
 

--------------------------------------------------------------------------------

 Page 35


 
the Note, Section 7 of this Instrument or any Collateral Agreement, or change
the amount of such installments.  Borrower agrees to execute such further
evidence of assignment of any awards or proceeds as Lender may require.
 
(c)           Notwithstanding any provision to the contrary in this Section 20,
in the event of a partial Condemnation of the Mortgaged Property, as long as no
Event of Default, or any event which, with the giving of Notice or the passage
of time, or both, would constitute an Event of Default, has occurred and is
continuing,
 
 
(i)
in the event of a partial Condemnation resulting in proceeds or awards in the
amount of $25,000 or less, the Borrower shall have the sole right to make proof
of loss, adjust and compromise the claim and collect and receive any proceeds
directly without the approval or prior consent of the Lender so long as the
proceeds or awards are used solely for the Restoration of the Mortgaged
Property; and

 
 
(ii)
in the event of a partial Condemnation resulting in proceeds or awards in the
amount of more than $25,000 but less than $100,000, the Borrower is authorized
to make proof of loss and adjust and compromise the claim without the prior
consent of Lender, and Lender shall hold the applicable proceeds or awards to be
used to reimburse Borrower for the cost of Restoration of the Mortgaged Property
and shall not apply such proceeds and awards to the payment of sums due under
this Instrument.

 
(d)           In the event of a partial Condemnation of the Mortgaged Property
resulting in proceeds or awards in the amount of $100,000 or more, Lender will
have the right to exercise its option to apply Condemnation proceeds to the
payment of the Indebtedness only if Lender determines that at least one of the
following conditions is met:
 
 
(i)
an Event of Default (or any event, which, with the giving of Notice or the
passage of time, or both, would constitute an Event of Default) has occurred and
is continuing;

 
 
(ii)
Lender determines, in its discretion, that there will not be sufficient funds
from Condemnation proceeds, anticipated contributions of Borrower of its own
funds or other sources acceptable to Lender to complete the Restoration;

 
 
(iii)
Lender determines, in its discretion, that the rental income from the Mortgaged
Property after completion of the Restoration will not be sufficient to meet all
operating costs and other expenses, Imposition Deposits, deposits to reserves
and Loan repayment obligations relating to the Mortgaged Property;

 
 
(iv)
Lender determines, in its discretion, that the Restoration will not be completed
at least one year before the Maturity Date (or six months before the Maturity
Date if Lender determines in its discretion that re-leasing of the Mortgaged
Property will be completed within such six-month period);

 
 
(v)
Lender determines that the Restoration will not be completed within one year
after the date of the Condemnation;

 

--------------------------------------------------------------------------------

 Page 36


 
 
(vi)
the Condemnation involved an actual or constructive loss of more than 15% of the
fair market value of the Mortgaged Property, and rendered untenantable more than
25% of the aggregate rentable square footage of the Mortgaged Property;

 
 
(vii)
after Restoration the fair market value of the Mortgaged Property is expected to
be less than the fair market value of the Mortgaged Property immediately prior
to the Condemnation (assuming the affected portion of the Mortgaged Property is
relet within a reasonable period after the date of the Condemnation); or

 
 
(viii)
Leases covering at least 65% of the aggregate rentable square footage of the
Mortgaged Property shall not remain in full force and effect during and after
the completion of Restoration.

 
(e)           If the Mortgaged Property is sold at a foreclosure sale or Lender
acquires title to the Mortgaged Property, Lender shall automatically succeed to
all rights of Borrower in and to any Condemnation proceeds and awards prior to
such sale or acquisition.
 
(f)           Borrower agrees to execute such further evidence of assignment of
any Condemnation proceeds as Lender may require.
 
21.           TRANSFERS OF THE MORTGAGED PROPERTY OR INTERESTS IN
BORROWER.  [RIGHT TO UNLIMITED TRANSFERS -- WITH LENDER
APPROVAL].  Notwithstanding anything to the contrary in this Section 21, no
Transfer will be permitted under this Section 21 unless the provisions of
Section 33 are satisfied.
 
(a)           “Transfer” means
 
 
(i)
a sale, assignment, transfer or other disposition or divestment of any interest
therein (whether voluntary, involuntary or by operation of law);

 
 
(ii)
the granting, creating or attachment of a lien, encumbrance or security interest
(whether voluntary, involuntary or by operation of law);

 
 
(iii)
the issuance or other creation of an ownership interest in a legal entity,
including a partnership interest, interest in a limited liability company or
corporate stock;

 
 
(iv)
the withdrawal, retirement, removal or involuntary resignation of a partner in a
partnership or a member or Manager in a limited liability company; or

 
 
(v)
the merger, dissolution, liquidation, or consolidation of a legal entity or the
reconstitution of one type of legal entity into another type of legal entity.

 
For purposes of defining the term “Transfer,” the term “partnership” shall mean
a general partnership, a limited partnership, and a joint venture, and the term
“partner” shall mean a general partner, a limited partner and a joint venturer.
 
(b)           “Transfer” does not include
 

--------------------------------------------------------------------------------

 Page 37


 
 
(i)
a conveyance of the Mortgaged Property at a judicial or non-judicial foreclosure
sale under this Instrument,

 
 
(ii)
the Mortgaged Property becoming part of a bankruptcy estate by operation of law
under the United States Bankruptcy Code, or

 
 
(iii)
a lien against the Mortgaged Property for local taxes and/or assessments not
then due and payable.

 
(c)           The occurrence of any of the following Transfers shall not
constitute an Event of Default under this Instrument, notwithstanding any
provision of Section 21(e) to the contrary:
 
 
(i)
a Transfer to which Lender has consented;

 
 
(ii)
a Transfer that occurs in accordance with Section 21(d);

 
 
(iii)
the grant of a leasehold interest in an individual dwelling unit for a term of
two years or less not containing an option to purchase;

 
 
(iv)
a Transfer of obsolete or worn out Personalty or Fixtures that are
contemporaneously replaced by items of equal or better function and quality,
which are free of liens, encumbrances and security interests other than those
created by the Loan Documents or consented to by Lender;

 
 
(v)
the creation of a mechanic’s, materialman’s, or judgment lien against the
Mortgaged Property, which is released of record or otherwise remedied to
Lender’s satisfaction within 60 days of the date of creation;

 
 
(vi)
if Borrower is a housing cooperative corporation or association, the Transfer of
more than 49 percent of the shares in the housing cooperative or the assignment
of more than 49 percent of the occupancy agreements or leases relating thereto
by tenant shareholders of the housing cooperative or association to other tenant
shareholders;

 
 
(vii)
any Transfer of an interest in Borrower or any interest in a Controlling Entity
(which, if such Controlling Entity were Borrower, would result in an Event of
Default) listed in (A) through (F) below (a “Preapproved Transfer”), under the
terms and conditions listed as items (1) through (10) below:

 
 
(A)
a sale or transfer to one or more of the transferor’s immediate family members;
or

 
 
(B)
a sale or transfer to any trust having as its sole beneficiaries the transferor
and/or one or more of the transferor’s immediate family members; or

 
 
(C)
a sale or transfer from a trust to any one or more of its beneficiaries who are
immediate family members of the transferor ; or

 
 
(D)
the substitution or replacement of the trustee of any trust with a trustee who
is an immediate family member of the transferor; or

 

--------------------------------------------------------------------------------

 Page 38


 
 
(E)
a sale or transfer to an entity owned and Controlled by the transferor or the
transferor’s immediate family members; or

 
 
(F)
a sale or transfer to a natural person or entity that has an existing interest
in the Borrower or in a Controlling Entity.

 
 
(1)
Borrower shall provide Lender with prior written Notice of the proposed
Preapproved Transfer, which Notice must be accompanied by a non-refundable
review fee in the amount of $3,000.00.

 
 
(2)
For the purposes of these Preapproved Transfers, a transferor’s immediate family
members will be deemed to include a spouse, parent, child or grandchild of such
transferor.

 
 
(3)
Either directly or indirectly, [See Exhibit B] shall retain at all times a
Controlling Interest in the Borrower and manage the day-to-day operations of the
Borrower.

 
 
(4)
At the time of the proposed Preapproved Transfer, no Event of Default shall have
occurred and be continuing and no event or condition shall have occurred and be
continuing that, with the giving of Notice or the passage of time, or both,
would become an Event of Default.

 
 
(5)
Lender shall be entitled to collect all costs, including the cost of all title
searches, title insurance and recording costs, and all Attorneys’ Fees and
Costs.

 
 
(6)
Lender shall not be entitled to collect a transfer fee as a result of these
Preapproved Transfers.

 
 
(7)
In the event of a Transfer prohibited by or requiring Lender’s approval under
this Section 21, this Section (c)(vii) may be modified or rendered void by
Lender at Lender’s option by Notice to Borrower and the transferee(s), as a
condition of Lender’s consent.

 
 
(8)
if any certificates evidencing the Securitization remain outstanding, a Rating
Confirmation.

 
 
(9)
If a nonconsolidation opinion was delivered at origination of the Loan and if,
after giving effect to all Preapproved Transfers and all prior Transfers, fifty
percent (50%) or more in the aggregate of direct or indirect interests in
Borrower are owned by any Person and its Affiliates that owned less than a fifty
percent (50%) direct or indirect interest in Borrower as of the origination of
the Loan, an opinion of counsel for Borrower, in form and substance satisfactory
to Lender and to the Rating Agencies, with regard to nonconsolidation.

 

--------------------------------------------------------------------------------

 Page 39


 
 
(10)
Confirmation acceptable to Lender that Section 33 continues to be satisfied; and

 
 
(viii)
a Supplemental Mortgage that complies with Section 43 or Defeasance that
complies with Section 44.

 
(d)           The occurrence of any of the following Transfers shall not
constitute an Event of Default under this Instrument, provided such Transfer
does not constitute an Event of Default under any other Section of this
Instrument:
 
 
(i)
a Transfer that occurs by devise, descent, or by operation of law upon the death
of a natural person to one or more members of the immediate family of such
natural person or to a trust or family conservatorship established for the
benefit of such immediate family member or members, provided that:

 
 
(A)
The Property Manager (or a replacement property manager approved by Lender), if
applicable, continues to be responsible for the management of the Mortgaged
Property, and such Transfer shall not result in a change in the day-to-day
operations of the Mortgaged Property;

 
 
(B)
those persons responsible for the management and control of Borrower remain
unchanged as a result of such Transfer, or any replacement management is
approved by Lender;

 
 
(C)
Lender receives confirmation acceptable to Lender that Section 33 continues to
be satisfied;

 
 
(D)
each guarantor executes such documents and agreements as Lender shall reasonably
require to evidence and effectuate the ratification of each guaranty and
indemnity agreement, or in the event of the death of any guarantor or
indemnitor, the Borrower causes one or more natural persons or entities
acceptable to Lender to execute and deliver to Lender a guaranty in a form
acceptable to Lender, without any cost or expense to Lender;

 
 
(E)
Borrower shall give Lender Notice of such Transfer together with copies of all
documents effecting such Transfer not less than thirty (30) calendar days after
the date of such Transfer, and contemporaneously therewith, shall (1) reaffirm
the warranties and representations under Section 10 and Section 48 of this
Instrument and (2) satisfy Lender, in its discretion, that such Transferee’s
organization, credit and experience in the management of similar properties are
deemed to be appropriate to the overall structure and documentation of the
existing financing;

 
 
(F)
such legal opinions from Transferee’s counsel as Lender deems necessary,
including an opinion that the Transferee and any SPE Equity Owner is in
compliance with Section 33 of this Instrument, a nonconsolidation opinion (if a
nonconsolidation opinion was delivered at origination of the Loan and if
required by Lender), an

 

--------------------------------------------------------------------------------

 Page 40


 
 
 
opinion that the ratification of the Loan Documents and guaranty, if applicable,
has been duly authorized, executed, and delivered and that the ratification
documents and guaranty, if applicable, are enforceable as the obligation of the
Transferee;

 
 
(G)
if any certificates evidencing the Securitization remain outstanding, a Rating
Confirmation; and

 
 
(H)
Borrower shall pay or reimburse Lender for all costs and expenses incurred by
Lender in connection with such Transfer (including all Attorneys’ Fees and
Costs); and

 
 
(ii)
the grant of an easement, if before the grant Lender determines that the
easement will not materially affect the operation or value of the Mortgaged
Property or Lender’s interest in the Mortgaged Property, and Borrower pays to
Lender, upon demand, all costs and expenses, including Attorneys’ Fees and
Costs, incurred by Lender in connection with reviewing Borrower’s request; and,
if the Note is held by a REMIC trust and if required by Lender, an opinion of
counsel for Borrower, in form and substance satisfactory to Lender, to the
effect that (A) the grant of such easement has been effected in accordance with
the requirements of Treasury Regulation Section 1.860G-2(a)(8) (as such
regulation may be modified, amended or replaced from time to time), (B) the
qualification and status of the REMIC trust as a REMIC will not be adversely
affected or impaired as a result of such grant, and (C) the REMIC trust will not
incur a tax under Section 860G(d) of the Tax Code as a result of such grant.

 
(e)           The occurrence of any of the following Transfers shall constitute
an Event of Default under this Instrument:
 
 
(i)
a Transfer of all or any part of the Mortgaged Property or any interest in the
Mortgaged Property;

 
 
(ii)
if Borrower is a limited partnership, a Transfer of (A) any general partnership
interest, or (B) limited partnership interests in Borrower that would cause the
Initial Owners of Borrower to own less than 50% of all limited partnership
interests in Borrower;

 
 
(iii)
if Borrower is a limited liability company, (A) a Transfer of any membership
interest in Borrower which would cause the Initial Owners to own less than 50%
of all the membership interests in Borrower or (B) a Transfer that results in a
change of Manager;

 
 
(iv)
if Borrower is a corporation (A) the Transfer of any voting stock in Borrower
which would cause the Initial Owners to own less than 50% of any class of voting
stock in Borrower or (B) if the outstanding voting stock in Borrower is held by
100 or more shareholders, one or more Transfers by a single transferor within a
12-month period affecting an aggregate of 5 percent or more of that stock;

 

--------------------------------------------------------------------------------

 Page 41


 
 
(v)
a Transfer of any interest in a Controlling Entity which, if such Controlling
Entity were Borrower, would result in an Event of Default under any of Sections
21(e)(i) through (iv) above.

 
Lender shall not be required to demonstrate any actual impairment of its
security or any increased risk of default in order to exercise any of its
remedies with respect to an Event of Default under this Section 21.
 
(f)           Lender shall consent, without any adjustment to the rate at which
the Indebtedness secured by this Instrument bears interest or to any other
economic terms of the Indebtedness set forth in the Note, to a Transfer that
would otherwise violate this Section 21 if, prior to the Transfer, Borrower has
satisfied each of the following requirements:
 
 
(i)
the submission to Lender of all information required by Lender to make the
determination required by this Section 21(f);

 
 
(ii)
the absence of any Event of Default;

 
 
(iii)
the transferee (the “Transferee”) meets Lender’s eligibility, credit, management
and other standards satisfactory to Lender in its sole discretion;

 
 
(iv)
the Transferee’s organization, credit and experience in the management of
similar properties are deemed by the Lender, in its discretion, to be
appropriate to the overall structure and documentation of the existing
financing;

 
 
(v)
the Mortgaged Property will be managed by a property manager meeting the
requirements of Section 17(e);

 
 
(vi)
the Mortgaged Property, at the time of the proposed Transfer, meets all
standards as to its physical condition, occupancy, net operating income and the
collection of reserves satisfactory to Lender in its sole discretion;

 
 
(vii)
in the case of a Transfer of all or any part of the Mortgaged Property, (A) the
execution by the Transferee of Lender’s then-standard assumption agreement that,
among other things, requires the Transferee to perform all obligations of
Borrower set forth in the Note, this Instrument and any other Loan Documents,
and may require that the Transferee comply with any provisions of this
Instrument or any other Loan Document which previously may have been waived or
modified by Lender, (B) if Lender requires, the Transferee causes one or more
natural persons or entities acceptable to Lender to execute and deliver to
Lender a guaranty in a form acceptable to Lender, and (C) the Transferee
executes such additional Collateral Agreements as Lender may require;

 
 
(viii)
in the case of a Transfer of any interest in a Controlling Entity, if a guaranty
has been executed and delivered in connection with the Note, this Instrument or
any of the other Loan Documents, the Borrower causes one or more natural persons
or entities acceptable to Lender to execute and deliver to Lender a guaranty in
a form acceptable to Lender;

 

--------------------------------------------------------------------------------

 Page 42


 
 
(ix)
If a Supplemental Mortgage is outstanding, the Borrower obtains the consent of
the lender for the Supplemental Mortgage;

 
 
(x)
Lender’s receipt of all of the following:

 
 
(A)
a review fee in the amount of $3,000.00;

 
 
(B)
a transfer fee in an amount equal to one percent of the unpaid principal balance
of the Indebtedness immediately before the applicable Transfer; and

 
 
(C)
the amount of Lender’s out of pocket costs (including reasonable Attorneys’ Fees
and Costs) incurred in reviewing the Transfer request and any fees charged by
the Rating Agencies; and

 
 
(xi)
evidence satisfactory to Lender that the Transferee and any SPE Equity Owner of
such Transferee meet the requirements of Section 33;

 
 
(xii)
such legal opinions from Transferee’s counsel as Lender deems necessary,
including an opinion that the Transferee and any SPE Equity Owner is in
compliance with Section 33 of this Instrument, a nonconsolidation opinion (if a
nonconsolidation opinion was delivered at origination of the Loan and if
required by Lender), an opinion that the assignment and assumption of the Loan
Documents has been duly authorized, executed, and delivered and that the
assignment documents and the Loan Documents are enforceable as the obligation of
the Transferee; and

 
 
(xiii)
if any certificates evidencing the Securitization remain outstanding, a Rating
Confirmation.

 
22.           EVENTS OF DEFAULT.  The occurrence of any one or more of the
following shall constitute an Event of Default under this Instrument:
 
(a)           any failure by Borrower to pay or deposit when due any amount
required by the Note, this Instrument or any other Loan Document;
 
(b)           any failure by Borrower to maintain the insurance coverage
required by Section 19;
 
(c)           any failure by Borrower or any SPE Equity Owner to comply with the
provisions of Section 33 or if any of the assumptions contained in any
nonconsolidation opinions delivered to Lender at any time is or shall become
untrue in any material respect;
 
(d)           fraud or material misrepresentation or material omission by
Borrower, any of its officers, directors, trustees, general partners or
managers, any SPE Equity Owner or any guarantor in connection with (i) the
application for or creation of the Indebtedness, (ii) any financial statement,
Rent Schedule, or other report or information provided to Lender during the term
of the Indebtedness, or (iii) any request for Lender’s consent to any proposed
action, including a request for disbursement of funds under any Collateral
Agreement;
 
(e)           any failure by Borrower to comply with the provisions of Section
20;
 
Page 43

--------------------------------------------------------------------------------


 
(f)           any Event of Default under Section 21;
 
(g)           the commencement of a forfeiture action or proceeding, whether
civil or criminal, which could result in a forfeiture of the Mortgaged Property
or otherwise materially impair the lien created by this Instrument or Lender’s
interest in the Mortgaged Property;
 
(h)           any failure by Borrower to perform any of its obligations under
this Instrument (other than those specified in Sections 22(a) through (g)), as
and when required, which continues for a period of 30 days after Notice of such
failure by Lender to Borrower.  However, if Borrower’s failure to perform its
obligations as described in this Section 22(h) is of the nature that it cannot
be cured within the 30 day grace period but reasonably could be cured within 90
days, then Borrower shall have additional time as determined by Lender in its
discretion, not to exceed an additional 60 days, in which to cure such default,
provided that Borrower has diligently commenced to cure such default during the
30-day grace period and diligently pursues the cure of such default.  However,
no such Notice or grace periods shall apply in the case of any such failure
which could, in Lender’s judgment, absent immediate exercise by Lender of a
right or remedy under this Instrument, result in harm to Lender, impairment of
the Note or this Instrument or any other security given under any other Loan
Document;
 
(i)           any failure by Borrower to perform any of its obligations as and
when required under any Loan Document other than this Instrument which continues
beyond the applicable cure period, if any, specified in that Loan Document;
 
(j)           any exercise by the holder of any other debt instrument secured by
a mortgage, deed of trust or deed to secure debt on the Mortgaged Property of a
right to declare all amounts due under that debt instrument immediately due and
payable;
 
(k)           if (i) Borrower or any SPE Equity Owner shall commence any case,
Proceeding or other action under any existing or future law of any jurisdiction,
domestic or foreign, relating to bankruptcy, insolvency, reorganization,
conservatorship or relief of debtors (A) seeking to have an order for relief
entered with respect to it, or seeking to adjudicate it a bankrupt or insolvent,
or seeking reorganization, arrangement, adjustment, winding-up, liquidation,
dissolution, composition or other relief with respect to it or its debt, or (B)
seeking appointment of a receiver, trustee, custodian, conservator or other
similar official for it or for all or any substantial part of its assets; or
(ii) there shall be commenced against Borrower or any SPE Equity Owner any case,
Proceeding, or other action of a nature referred to in clause (i) above by any
party other than Lender which (A) results in the entry of an order for relief or
any such adjudication or appointment, or (B) remains undismissed, undischarged
or unbonded for a period of ninety (90) days; or (iii) there shall be commenced
against Borrower or any SPE Equity Owner any case, Proceeding or other action
seeking issuance of a warrant of attachment, execution, distraint or similar
process against all or any substantial part of its assets which results in the
entry of any order by a court of competent jurisdiction for any such relief
which shall not have been vacated, discharged, or stayed or bonded pending
appeal within ninety (90) days from the entry thereof; or (iv) Borrower or any
SPE Equity Owner shall take any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any of the acts set forth in clause
(i), (ii) or (iii) above; and
 
(l)           any representations and warranties by Borrower or any SPE Equity
Owner in this Instrument that are false or misleading in any material respect.
 
23.           REMEDIES CUMULATIVE; REMEDIES OF BORROWER.  Each right and remedy
provided in this Instrument is distinct from all other rights or remedies under
this
 

--------------------------------------------------------------------------------

 Page 44


 
Instrument or any other Loan Document or afforded by applicable law, and each
shall be cumulative and may be exercised concurrently, independently, or
successively, in any order.  In the event that a claim or adjudication is made
that Lender has acted unreasonably or unreasonably delayed acting in any case
where, by law or under this Instrument or the other Loan Documents, Lender has
an obligation to act reasonably or promptly, Lender shall not be liable for any
monetary damages, and Borrower’s sole remedy shall be limited to commencing an
action seeking injunctive relief or declaratory judgment.  Any action or
proceeding to determine whether Lender has acted reasonably shall be determined
by an action seeking declaratory judgment.
 
24.           FORBEARANCE.
 
(a)           Lender may (but shall not be obligated to) agree with Borrower,
from time to time, and without giving notice to, or obtaining the consent of, or
having any effect upon the obligations of, any guarantor or other third party
obligor, to take any of the following actions:  extend the time for payment of
all or any part of the Indebtedness; reduce the payments due under this
Instrument, the Note, or any other Loan Document; release anyone liable for the
payment of any amounts under this Instrument, the Note, or any other Loan
Document; accept a renewal of the Note; modify the terms and time of payment of
the Indebtedness; join in any extension or subordination agreement; release any
Mortgaged Property; take or release other or additional security; modify the
rate of interest or period of amortization of the Note or change the amount of
the monthly installments payable under the Note; and otherwise modify this
Instrument, the Note, or any other Loan Document.
 
(b)           Any forbearance by Lender in exercising any right or remedy under
the Note, this Instrument, or any other Loan Document or otherwise afforded by
applicable law, shall not be a waiver of or preclude the exercise of any other
right or remedy, or the subsequent exercise of any right or remedy.  The
acceptance by Lender of payment of all or any part of the Indebtedness after the
due date of such payment, or in an amount which is less than the required
payment, shall not be a waiver of Lender’s right to require prompt payment when
due of all other payments on account of the Indebtedness or to exercise any
remedies for any failure to make prompt payment. Enforcement by Lender of any
security for the Indebtedness shall not constitute an election by Lender of
remedies so as to preclude the exercise of any other right available to
Lender.  Lender’s receipt of any awards or proceeds under Sections 19 and 20
shall not operate to cure or waive any Event of Default.
 
25.           LOAN CHARGES.  If any applicable law limiting the amount of
interest or other charges permitted to be collected from Borrower is interpreted
so that any charge provided for in any Loan Document, whether considered
separately or together with other charges levied in connection with any other
Loan Document, violates that law, and Borrower is entitled to the benefit of
that law, that charge is hereby reduced to the extent necessary to eliminate
that violation.  The amounts, if any, previously paid to Lender in excess of the
permitted amounts shall be applied by Lender to reduce the principal of the
Indebtedness.  For the purpose of determining whether any applicable law
limiting the amount of interest or other charges permitted to be collected from
Borrower has been violated, all Indebtedness which constitutes interest, as well
as all other charges levied in connection with the Indebtedness which constitute
interest, shall be deemed to be allocated and spread over the stated term of the
Note.  Unless otherwise required by applicable law, such allocation and
spreading shall be effected in such a manner that the rate of interest so
computed is uniform throughout the stated term of the Note.
 
26.           WAIVER OF STATUTE OF LIMITATIONS, OFFSETS, AND
COUNTERCLAIMS.  Borrower hereby waives the right to assert any statute of
limitations as a
 

--------------------------------------------------------------------------------

 Page 45


 
bar to the enforcement of the lien of this Instrument or to any action brought
to enforce any Loan Document.  Borrower hereby waives the right to assert a
counterclaim, other than a compulsory counterclaim, in any action or proceeding
brought against it by Lender or otherwise to offset any obligations to make the
payments required by the Loan Documents.  No failure by Lender to perform any of
its obligations hereunder shall be a valid defense to, or result in any offset
against, any payments that Borrower is obligated to make under any of the Loan
Documents.
 
27.           WAIVER OF MARSHALLING.  Notwithstanding the existence of any other
security interests in the Mortgaged Property held by Lender or by any other
party, Lender shall have the right to determine the order in which any or all of
the Mortgaged Property shall be subjected to the remedies provided in this
Instrument, the Note, any other Loan Document or applicable law.  Lender shall
have the right to determine the order in which any or all portions of the
Indebtedness are satisfied from the proceeds realized upon the exercise of such
remedies.  Borrower and any party who now or in the future acquires a security
interest in the Mortgaged Property and who has actual or constructive notice of
this Instrument waives any and all right to require the marshalling of assets or
to require that any of the Mortgaged Property be sold in the inverse order of
alienation or that any of the Mortgaged Property be sold in parcels or as an
entirety in connection with the exercise of any of the remedies permitted by
applicable law or provided in this Instrument.
 
28.           FURTHER ASSURANCES; LENDER’S EXPENSES.  Borrower shall execute,
acknowledge, and deliver, at its sole cost and expense, all further acts, deeds,
conveyances, assignments, estoppel certificates, financing statements or
amendments, transfers and assurances as Lender may require from time to time in
order to better assure, grant, and convey to Lender the rights intended to be
granted, now or in the future, to Lender under this Instrument and the Loan
Documents.  Borrower acknowledges and agrees that, in connection with each
request by Borrower under this Instrument or any Loan Document, Borrower shall
pay all reasonable Attorneys’ Fees and Costs and expenses incurred by Lender,
including any fees charged by the Rating Agencies, regardless of whether the
matter is approved, denied or withdrawn. Any amounts payable by Borrower
hereunder shall be deemed a part of the Indebtedness, shall be secured by this
Instrument and shall bear interest at the Default Rate if not fully paid within
ten (10) days of written demand for payment.
 
29.           ESTOPPEL CERTIFICATE.  Within 10 days after a request from Lender,
Borrower shall deliver to Lender a written statement, signed and acknowledged by
Borrower, certifying to Lender or any Person designated by Lender, as of the
date of such statement, (i) that the Loan Documents are unmodified and in full
force and effect  (or, if there have been modifications, that the Loan Documents
are in full force and effect as modified and setting forth such modifications);
(ii) the unpaid principal balance of the Note; (iii) the date to which interest
under the Note has been paid; (iv) that Borrower is not in default in paying the
Indebtedness or in performing or observing any of the covenants or agreements
contained in this Instrument or any of the other Loan Documents (or, if the
Borrower is in default, describing such default in reasonable detail); (v)
whether or not there are then existing any setoffs or defenses known to Borrower
against the enforcement of any right or remedy of Lender under the Loan
Documents; and (vi) any additional facts requested by Lender.
 
30.           GOVERNING LAW; CONSENT TO JURISDICTION AND VENUE.
 
(a)           This Instrument, and any Loan Document which does not itself
expressly identify the law that is to apply to it, shall be governed by the laws
of the jurisdiction in which the Land is located (the “Property Jurisdiction”).
 

--------------------------------------------------------------------------------

 Page 46


 
(b)           Borrower agrees that any controversy arising under or in relation
to the Note, this Instrument, or any other Loan Document may be litigated in the
Property Jurisdiction.  The state and federal courts and authorities with
jurisdiction in the Property Jurisdiction shall have jurisdiction over all
controversies that shall arise under or in relation to the Note, any security
for the Indebtedness, or any other Loan Document.  Borrower irrevocably consents
to service, jurisdiction, and venue of such courts for any such litigation and
waives any other venue to which it might be entitled by virtue of domicile,
habitual residence or otherwise.  However, nothing in this Section 30 is
intended to limit Lender’s right to bring any suit, action or proceeding
relating to matters under this Instrument in any court of any other
jurisdiction.
 
31.           NOTICE.
 
(a)           All Notices, demands and other communications (“Notice”) under or
concerning this Instrument shall be in writing.  Each Notice shall be addressed
to the intended recipient at its address set forth in this Instrument, and shall
be deemed given on the earliest to occur of (i) the date when the Notice is
received by the addressee; (ii) the first Business Day after the Notice is
delivered to a recognized overnight courier service, with arrangements made for
payment of charges for next Business Day delivery; or (iii) the third Business
Day after the Notice is deposited in the United States mail with postage
prepaid, certified mail, return receipt requested.
 
(b)           Any party to this Instrument may change the address to which
Notices intended for it are to be directed by means of Notice given to the other
party in accordance with this Section 31.  Each party agrees that it will not
refuse or reject delivery of any Notice given in accordance with this Section
31, that it will acknowledge, in writing, the receipt of any Notice upon request
by the other party and that any Notice rejected or refused by it shall be deemed
for purposes of this Section 31 to have been received by the rejecting party on
the date so refused or rejected, as conclusively established by the records of
the U.S. Postal Service or the courier service.
 
(c)           Any Notice under the Note and any other Loan Document that does
not specify how Notices are to be given shall be given in accordance with this
Section 31.
 
32.           SALE OF NOTE; CHANGE IN SERVICER; LOAN SERVICING.  The Note or a
partial interest in the Note (together with this Instrument and the other Loan
Documents) may be sold one or more times without prior Notice to Borrower.  A
sale may result in a change of the Loan Servicer.  There also may be one or more
changes of the Loan Servicer unrelated to a sale of the Note.  If there is a
change of the Loan Servicer, Borrower will be given Notice of the change. All
actions regarding the servicing of the Loan evidenced by the Note, including the
collection of payments, the giving and receipt of Notice, inspections of the
Mortgaged Property, inspections of books and records, and the granting of
consents and approvals, may be taken by the Loan Servicer unless Borrower
receives Notice to the contrary.  If Borrower receives conflicting Notices
regarding the identity of the Loan Servicer or any other subject, any such
Notice from Lender shall govern.
 
33.           SINGLE PURPOSE ENTITY.
 
(a)           Until the Indebtedness is paid in full, each Borrower and SPE
Equity Owner shall remain a Single Purpose Entity.
 
(b)           A “Single Purpose Entity” means a corporation, limited
partnership, or limited liability company which, at all times since its
formation and thereafter:
 

--------------------------------------------------------------------------------

 Page 47


 
 
(i)
shall not engage in any business or activity, other than the ownership,
operation and maintenance of the Mortgaged Property and activities incidental
thereto;

 
 
(ii)
shall not acquire, own, hold, lease, operate, manage, maintain, develop or
improve any assets other than the Mortgaged Property and such Personalty as may
be necessary for the operation of the Mortgaged Property and shall conduct and
operate its business as presently conducted and operated;

 
 
(iii)
shall preserve its existence as an entity duly organized, validly existing and
in good standing (if applicable) under the laws of the jurisdiction of its
formation or organization and shall do all things necessary to observe
organizational formalities;

 
 
(iv)
shall not merge or consolidate with any other Person;

 
 
(v)
shall not take any action to dissolve, wind-up, terminate or liquidate in whole
or in part; to sell, transfer or otherwise dispose of all or substantially all
of its assets; to change its legal structure; transfer or permit the direct or
indirect transfer of any partnership, membership or other equity interests, as
applicable, other than Transfers permitted hereunder; issue additional
partnership, membership or other equity interests, as applicable; or seek to
accomplish any of the foregoing;

 
 
(vi)
shall not, without the prior unanimous written consent of all of the Borrower’s
partners, members, or shareholders, as applicable, and, if applicable, the prior
unanimous written consent of one hundred percent (100%) of the members of the
board of directors or of the board of managers of the Borrower or the SPE Equity
Owner:  (A) file any insolvency, or reorganization case or proceeding, to
institute proceedings to have the Borrower or any SPE Equity Owner be
adjudicated bankrupt or insolvent, (B) institute proceedings under any
applicable insolvency law, (C) seek any relief under any law relating to relief
from debts or the protection of debtors, (D) consent to the filing or
institution of bankruptcy or insolvency proceedings against the Borrower or any
SPE Equity Owner, (E) file a petition seeking, or consent to, reorganization or
relief with respect to the Borrower or any SPE Equity Owner under any applicable
federal or state law relating to bankruptcy or insolvency, (F) seek or consent
to the appointment of a receiver, liquidator, assignee, trustee, sequestrator,
custodian, or any similar official for the Borrower or a substantial part of its
property or for any SPE Equity Owner or a substantial part of its property, (G)
make any assignment for the benefit of creditors of the Borrower or any SPE
Equity Owner, (H) admit in writing the Borrower’s or any SPE Equity Owner’s
inability to pay its debts generally as they become due, or (I) take action in
furtherance of any of the foregoing;

 
 
(vii)
shall not amend or restate its organizational documents if such change would
modify the requirements set forth in this Section 33;

 
 
(viii)
shall not own any subsidiary or make any investment in, any other Person;

 

--------------------------------------------------------------------------------

 Page 48


 
 
(ix)
shall not commingle its assets with the assets of any other Person and shall
hold all of its assets in its own name;

 
 
(x)
shall not incur any debt, secured or unsecured, direct or contingent (including,
without limitation, guaranteeing any obligation), other than, (A) the
Indebtedness (and any further indebtedness as described in Section 43 with
regard to Supplemental Mortgages) and (B) customary unsecured trade payables
incurred in the ordinary course of owning and operating the Mortgaged Property
provided the same are not evidenced by a promissory note, do not exceed, in the
aggregate, at any time a maximum amount of two percent (2%) of the original
principal amount of the Indebtedness and are paid within sixty (60) days of the
date incurred;

 
 
(xi)
shall maintain its records, books of account, bank accounts, financial
statements, accounting records and other entity documents separate and apart
from those of any other Person and shall not list its assets as assets on the
financial statement of any other Person; provided, however, that the Borrower’s
assets may be included in a consolidated financial statement of its Affiliate
provided that (A) appropriate notation shall be made on such consolidated
financial statements to indicate the separateness of the Borrower from such
Affiliate and to indicate that the Borrower’s assets and credit are not
available to satisfy the debts and other obligations of such Affiliate or any
other Person and (B) such assets shall also be listed on the Borrower’s own
separate balance sheet;

 
 
(xii)
except for capital contributions or capital distributions permitted under the
terms and conditions of its organizational documents, shall only enter into any
contract or agreement with any general partner, member, shareholder, principal
or Affiliate of Borrower or any guarantor, or any general partner, member,
principal or Affiliate thereof, upon terms and conditions that are commercially
reasonable and substantially similar to those that would be available on an
arm’s-length basis with third parties;

 
 
(xiii)
shall not maintain its assets in such a manner that will be costly or difficult
to segregate, ascertain or identify its individual assets from those of any
other Person;

 
 
(xiv)
shall not assume or guaranty (excluding any guaranty that has been executed and
delivered in connection with the Note) the debts or obligations of any other
Person, hold itself out to be responsible for the debts of another Person,
pledge its assets to secure the obligations of any other Person or otherwise
pledge its assets for the benefit of any other Person, or hold out its credit as
being available to satisfy the obligations of any other Person;

 
 
(xv)
shall not make or permit to remain outstanding any loans or advances to any
other Person except for those investments permitted under the Loan Documents and
shall not buy or hold evidence of indebtedness issued by any other Person (other
than cash or investment-grade securities);

 
 
(xvi)
shall file its own tax returns separate from those of any other Person, except
to the extent that the Borrower is treated as a “disregarded entity”

 

--------------------------------------------------------------------------------

 Page 49


 
 
 
for tax purposes and is not required to file tax returns under applicable law,
and shall pay any taxes required to be paid under applicable law;

 
 
(xvii)
shall hold itself out to the public as a legal entity separate and distinct from
any other Person and conduct its business solely in its own name, shall correct
any known misunderstanding regarding its separate identity and shall not
identify itself or any of its Affiliates as a division or department of any
other Person;

 
 
(xviii)
shall maintain adequate capital for the normal obligations reasonably
foreseeable in a business of its size and character and in light of its
contemplated business operations and shall pay its debts and liabilities from
its own assets as the same shall become due;

 
 
(xix)
shall allocate fairly and reasonably shared expenses with Affiliates (including,
without limitation, shared office space) and use separate stationery, invoices
and checks bearing its own name;

 
 
(xx)
shall pay (or cause the Property Manager to pay on behalf of the Borrower from
the Borrower’s funds) its own liabilities (including, without limitation,
salaries of its own employees) from its own funds;

 
 
(xxi)
shall not acquire obligations or securities of its partners, members,
shareholders, or Affiliates, as applicable;

 
 
(xxii)
except as contemplated or permitted by the property management agreement with
respect to the Property Manager, shall not permit any Affiliate or constituent
party independent access to its bank accounts;

 
 
(xxiii)
shall maintain a sufficient number of employees (if any) in light of its
contemplated business operations and pay the salaries of its own employees, if
any, only from its own funds;

 
 
(xxiv)
if such entity is a single member limited liability company, such entity shall
(A) be formed and organized under Delaware law, (B) have either (1) one
springing member that is a corporation whose stock is 100% owned by the sole
member of Borrower and that satisfies the requirements for a corporate springing
member set forth below in this subsection or (2) two springing members who are
natural persons and (C) otherwise comply with all Rating Agencies criteria for
single member limited liability companies (including, without limitation, the
delivery of Delaware single member limited liability company opinions acceptable
in all respects to Lender and to the Rating Agencies).  If the springing member
is a corporation, such springing member shall at all times comply, and will
cause Borrower to comply, with each of the representations, warranties and
covenants contained in this Section 33 as if such representation, warranty or
covenant were made directly by such corporation.  If there is more than one
springing member, only one springing member shall be the sole member of Borrower
at any one time, and the second springing member shall become the sole member
only upon the first springing member ceasing to be a member, so that at all
times Borrower has one and only one member;

 

--------------------------------------------------------------------------------

 Page 50


 
 
(xxv)
if such entity is a single member limited liability company that is
board-managed, such entity shall have a board of managers separate from that of
guarantor and any other Person and shall cause its board of managers to keep
minutes of board meetings and actions and observe all other Delaware limited
liability company required formalities; and

 
 
(xxvi)
if a SPE Equity Owner is required pursuant to Section 1(jjjj) of this
Instrument, if the Borrower is (A) a limited liability company with more than
one member, then the Borrower has and shall have at least one (1) member that is
an SPE Equity Owner that has satisfied and shall satisfy the requirements of
Section 33(c) below and such member is its managing member, or (B) a limited
partnership, then all of its general partners are SPE Equity Owners that have
satisfied and shall satisfy the requirements of Section 33(c) below.

 
(c)           With respect to each SPE Equity Owner, if applicable, a “Single
Purpose Entity” means a corporation or a Delaware single member limited
liability company which, at all times since its formation and thereafter
complies in its own right (subject to the modifications set forth below), and
shall cause Borrower to comply, with each of the requirements contained in
Section 33(b).  Upon the withdrawal or the disassociation of an SPE Equity Owner
from Borrower, Borrower shall immediately appoint a new SPE Equity Owner, whose
organizational documents are substantially similar to those of the withdrawn or
disassociated SPE Equity Owner, and deliver a new nonconsolidation opinion to
the Rating Agencies and Lender in form and substance satisfactory to Lender and
to the Rating Agencies (unless the opinion is waived by the Rating Agencies),
with regard to nonconsolidation by a bankruptcy court of the assets of each of
the Borrower and SPE Equity Owner with those of its Affiliates.
 
 
(i)
With respect to Sections 33(b)(i) and 33(b)(x) the SPE Equity Owner shall not
engage in any business or activity other than being the sole managing member or
general partner, as the case may be, of the Borrower and owning at least a 0.5%
equity interest in Borrower;

 
 
(ii)
With respect to Section 33(b)(ii), the SPE Equity Owner has not and shall not
acquire or own any assets other than its equity interest in the Borrower and
personal property related thereto; and

 
 
(iii)
With respect to Section 33(b)(viii), the SPE Equity Owner shall not own any
subsidiary or make any investment in any other Person, except for Borrower;

 
 
(iv)
With respect to Section 33(b)(xiv), the SPE Equity Owner shall not assume or
guaranty the debts or obligations of any other Person, hold itself out to be
responsible for the debts of another Person, pledge its assets to secure the
obligations of any other Person or otherwise pledge its assets for the benefit
of any other Person, or hold out its credit as being available to satisfy the
obligations of any other Person, except for in its capacity as general partner
of the Borrower (if applicable);

 
 
(v)
With respect to Section 33(b)(x), the SPE Equity Owner has not and shall not
incur any debt, secured or unsecured, direct or contingent (including, without
limitation, guaranteeing any obligation), other than (A) customary unsecured
payables incurred in the ordinary course of owning the

 

--------------------------------------------------------------------------------

 Page 51


 
 
 
Borrower provided the same are not evidenced by a promissory note, do not
exceed, in the aggregate, at any time a maximum amount of $10,000 and are paid
within sixty (60) days of the date incurred and (B) except in its capacity as
general partner of the Borrower (if applicable).

 
    (d)           [INTENTIONALLY DELETED]
 
(e)           Notwithstanding anything to the contrary in this Instrument, no
Transfer will be permitted under Sections 21(c), (d), (e) or (f) unless the
provisions of this Section 33 are satisfied at all times.
 
34.           SUCCESSORS AND ASSIGNS BOUND.  This Instrument shall bind, and the
rights granted by this Instrument shall inure to, the respective successors and
assigns of Lender and Borrower.  However, a Transfer not permitted by Section 21
shall be an Event of Default.
 
35.           JOINT AND SEVERAL LIABILITY.  If more than one Person signs this
Instrument as Borrower, the obligations of such Persons shall be joint and
several.
 
36.           RELATIONSHIP OF PARTIES; NO THIRD PARTY BENEFICIARY.
 
(a)           The relationship between Lender and Borrower shall be solely that
of creditor and debtor, respectively, and nothing contained in this Instrument
shall create any other relationship between Lender and Borrower.
 
(b)           No creditor of any party to this Instrument and no other Person
shall be a third party beneficiary of this Instrument or any other Loan
Document.  Without limiting the generality of the preceding sentence, (i) any
arrangement (a “Servicing Arrangement”) between the Lender and any Loan Servicer
for loss sharing or interim advancement of funds shall constitute a contractual
obligation of such Loan Servicer that is independent of the obligation of
Borrower for the payment of the Indebtedness, (ii) Borrower shall not be a third
party beneficiary of any Servicing Arrangement, and (iii) no payment by the Loan
Servicer under any Servicing Arrangement will reduce the amount of the
Indebtedness.
 
37.           SEVERABILITY; AMENDMENTS.  The invalidity or unenforceability of
any provision of this Instrument shall not affect the validity or enforceability
of any other provision, and all other provisions shall remain in full force and
effect.  This Instrument contains the entire agreement among the parties as to
the rights granted and the obligations assumed in this Instrument.  This
Instrument may not be amended or modified except by a writing signed by the
party against whom enforcement is sought; provided, however, that in the event
of a Transfer prohibited by or requiring Lender’s approval under Section 21, any
or some or all of the Modifications to Instrument set forth in Exhibit B (if
any) may be modified or rendered void by Lender at Lender’s option by Notice to
Borrower and the transferee(s).
 
38.           CONSTRUCTION.  The captions and headings of the Sections of this
Instrument are for convenience only and shall be disregarded in construing this
Instrument.  Any reference in this Instrument to an “Exhibit” or a “Section”
shall, unless otherwise explicitly provided, be construed as referring,
respectively, to an Exhibit attached to this Instrument or to a Section of this
Instrument.  All Exhibits attached to or referred to in this Instrument are
incorporated by reference into this Instrument.  Any reference in this
Instrument to a statute or regulation shall be construed as referring to that
statute or regulation as amended from time to time.  Use of the singular in this
Agreement includes the plural and use of the plural includes the singular.  As
used in this Instrument, the term “including” means “including, but not limited
to.”
 

--------------------------------------------------------------------------------

 Page 52


 
39.           DISSEMINATION OF INFORMATION.  Borrower acknowledges that Lender
may provide to third parties with an existing or prospective interest in the
servicing, enforcement, evaluation, performance, ownership, purchase,
participation or Securitization of the Loan, including, without limitation, any
of the Rating Agencies, any entity maintaining databases on the underwriting and
performance of commercial mortgage loans, as well as governmental regulatory
agencies having regulatory authority over Lender, any and all information which
Lender now has or may hereafter acquire relating to the Loan, the Mortgaged
Property, Borrower, any SPE Equity Owner or any guarantor, as Lender determines
necessary or desirable and that such information may be included in disclosure
documents in connection with a  Securitization or syndication of participation
interests, including, without limitation, a prospectus, prospectus supplement,
offering memorandum, private placement memorandum or similar document (each, a
“Disclosure Document”) and also may be included in any filing with the
Securities and Exchange Commission pursuant to the Securities Act or the
Securities Exchange Act.  To the fullest extent permitted under applicable law,
Borrower irrevocably waives all rights, if any, to prohibit such disclosure,
including, without limitation, any right of privacy.
 
40.           NO CHANGE IN FACTS OR CIRCUMSTANCES.  Borrower warrants that (a)
all information in the application for the Loan submitted to Lender (the “Loan
Application”) and in all financial statements, Rent Schedules, reports,
certificates and other documents submitted in connection with the Loan
Application are complete and accurate in all material respects; and (b) there
has been no material adverse change in any fact or circumstance that would make
any such information incomplete or inaccurate.
 
41.           SUBROGATION.  If, and to the extent that, the proceeds of the Loan
evidenced by the Note, or subsequent advances under Section 12, are used to pay,
satisfy or discharge a Prior Lien, such Loan proceeds or advances shall be
deemed to have been advanced by Lender at Borrower's request, and Lender shall
automatically, and without further action on its part, be subrogated to the
rights, including lien priority, of the owner or holder of the obligation
secured by the Prior Lien, whether or not the Prior Lien is released.
 
42.           [INTENTIONALLY DELETED]
 
43.           SUPPLEMENTAL FINANCING.
 
(a)           This Section shall apply only if at the time of any application
referred to below, the Federal Home Loan Mortgage Corporation (“Freddie Mac”)
has in effect a product described in its Multifamily Seller/Servicer Guide under
which it purchases supplemental mortgages on multifamily properties that meet
specified criteria (a “Supplemental Mortgage Product”).
 
(b)           After the first anniversary of the date of this Instrument (the
“First Mortgage”), Freddie Mac will consider an application from an originating
lender that is generally approved by Freddie Mac to sell mortgages to Freddie
Mac under the Supplemental Mortgage Product (an “Approved Seller/Servicer”) for
the purchase by Freddie Mac of a proposed indebtedness of Borrower to the
Approved Seller/Servicer to be secured by one or more supplemental mortgages on
the Mortgaged Property (such indebtedness and supplemental mortgages being
referred to together as a “Supplemental Mortgage”).  Freddie Mac will purchase
each Supplemental Mortgage secured by the Mortgaged Property if the following
conditions are satisfied:
 
 
(i)
At the time of the proposed Supplemental Mortgage, no Event of Default shall
have occurred and be continuing and no event or condition shall have

 

--------------------------------------------------------------------------------

 Page 53


 
 
 
occurred and be continuing that, with the giving of Notice or the passage of
time, or both, would become an Event of Default;

 
 
(ii)
Borrower and the Mortgaged Property must be acceptable to Freddie Mac under its
Supplemental Mortgage Product;

 
 
(iii)
New loan documents must be entered into to reflect each Supplemental Mortgage,
such documents to be acceptable to Freddie Mac in its sole discretion;

 
 
(iv)
Each Supplemental Mortgage will not cause the combined debt service coverage
ratio of the Mortgaged Property after each Supplemental Mortgage to be less than
1.25:1, subject to increase in accordance with Freddie Mac’s then-current
policies (“Required DSCR”), as determined by Freddie Mac. As used in this
Section, the term “combined debt service coverage ratio” means, with respect to
the Mortgaged Property, the ratio of (A) the annual net operating income from
the operations of the Mortgaged Property at the time of the proposed
Supplemental Mortgage to (B) the aggregate of the annual principal and interest
payable on (I) the Indebtedness under this Instrument (using a 30-year
amortization schedule), (II) any “Indebtedness” as defined in any security
instruments recorded against the Mortgaged Property (using a 30-year
amortization schedule for any Supplemental Mortgages) and (III) the proposed
“Indebtedness” for any Supplemental Mortgage (using a 30-year amortization
schedule). The annual net operating income of the Mortgaged Property will be as
determined by Freddie Mac in its sole discretion considering factors such as
income in place at the time of the proposed Supplemental Mortgage and income
during the preceding twelve (12) months, and actual, historical and anticipated
operating expenses.  Freddie Mac shall determine the combined debt service
coverage ratio of the Mortgaged Property based on its underwriting.  Borrower
shall provide Freddie Mac such financial statements and other information
Freddie Mac may require to make these determinations;

 
 
(v)
Each Supplemental Mortgage will not cause the combined loan to value ratio of
the Mortgaged Property after each Supplemental Mortgage to exceed 72% (“Required
LTV”), as determined by Freddie Mac.  As used in this Section, “combined loan to
value ratio” means, with respect to the Mortgaged Property, the ratio, expressed
as a percentage, of (A) the aggregate outstanding principal balances of (I) the
Indebtedness under this Instrument, (II) any “Indebtedness” as defined in any
security instruments recorded against the Mortgaged Property and (III) the
proposed “Indebtedness” for any Supplemental Mortgage, to (B) the value of the
Mortgaged Property.  Freddie Mac shall determine the combined loan to value
ratio of the Mortgaged Property based on its underwriting.  Borrower shall
provide Freddie Mac such financial statements and other information Freddie Mac
may require to make these determinations.  In addition, Freddie Mac, at
Borrower’s expense, may obtain MAI appraisals of the Mortgaged Property in order
to assist Freddie Mac in making the determinations hereunder.  If Freddie Mac
requires an appraisal, then the value of the Mortgaged Property that will be
used to determine whether the Required LTV has been met shall be the lesser of
(A) the appraised

 

--------------------------------------------------------------------------------

 Page 54



 
 value set forth in such appraisal or (B) the value of the Mortgaged Property as
determined by Freddie Mac;

 
 
(vi)
The Borrower’s organizational documents are amended to permit the Borrower to
incur additional debt in the form of Supplemental Mortgages (Lender shall
consent to such amendment(s));

 
 
(vii)
One or more natural persons or entities acceptable to Freddie Mac executes and
delivers to the Approved Seller/Servicer a guaranty in a form acceptable to
Freddie Mac with respect to the exceptions to non-recourse liability described
in Freddie Mac’s form promissory note, unless Freddie Mac has elected to waive
its requirement for a guaranty;

 
 
(viii)
The loan term of each Supplemental Mortgage shall be coterminous with the First
Mortgage or longer than the First Mortgage, including any “Extension Period”
described in the Note secured by the First Mortgage, at Freddie Mac’s
discretion;

 
 
(ix)
The Prepayment Premium Period (as defined in the Note) of each Supplemental
Mortgage shall be coterminous with the Prepayment Premium Period or the combined
Lockout Period and Defeasance Period (all, as defined in the Note), as
applicable, of the First Mortgage;

 
 
(x)
The interest rate of each Supplemental Mortgage will be determined by Freddie
Mac in its sole and absolute discretion;

 
 
(xi)
The Lender enters into an intercreditor agreement (“Intercreditor Agreement”)
acceptable to Freddie Mac and to Lender for each Supplemental Mortgage;

 
 
(xii)
Borrower’s payment of fees and other expenses charged by Lender, Freddie Mac,
the Approved Seller/Servicer, and the Rating Agencies (including reasonable
Attorneys’ Fees and Costs) in connection with reviewing and originating each
Supplemental Mortgage;

 
 
(xiii)
Notwithstanding anything to the contrary in Section 7 of this Instrument,
Borrower shall make deposits under this First Mortgage for the payment of any
Impositions, so long as a Supplemental Mortgage is outstanding, and such
deposits shall be credited to the payment of such Impositions under any
Supplemental Mortgage;

 
 
(xiv)
If any Supplemental Mortgage is outstanding, the Borrower must obtain the
consent of the lender for each Supplemental Mortgage prior to agreeing to any
modifications or amendments to the Loan Documents;

 
 
(xv)
All other requirements of the Supplemental Mortgage Product must be met, unless
Freddie Mac has elected to waive one or more of its requirements.

 
(c)           No later than 5 Business Days after Lender’s receipt of a written
request from Borrower, Lender shall provide the following information to an
Approved Seller/Servicer upon Borrower’s written request.  Lender shall only be
obligated to provide this information in
 

--------------------------------------------------------------------------------

 Page 55


 
connection with Borrower’s request for a Supplemental Mortgage from an Approved
Seller/Servicer; provided, however, if Freddie Mac is the owner of the Note,
Lender shall not be obligated to provide such information:
 
 
(i)
the then-current outstanding principal balance of the First Mortgage;

 
 
(ii)
payment history of the First Mortgage;

 
 
(iii)
whether taxes, insurance, ground rents, replacement reserves, repair escrows, or
other escrows are being collected on the First Mortgage and the amount of each
such escrow as of the date of the request;

 
 
(iv)
whether any repairs, capital replacements or improvements or rental achievement
or burn-off guaranty requirements are existing or outstanding under the terms of
the First Mortgage;

 
 
(v)
a copy of the most recent inspection report for the Mortgaged Property;

 
 
(vi)
whether any modifications or amendments have been made to the Loan Documents for
the First Mortgage since origination of the First Mortgage and, if applicable, a
copy of such modifications and amendments; and

 
 
(vii)
whether to Lender’s knowledge any Event of Default exists under the First
Mortgage.

 
(d)           Lender shall have no obligation to consent to any mortgage or lien
on the Mortgaged Property that secures any indebtedness other than the
Indebtedness, except as set forth herein.


(e)           If a Supplemental Mortgage is made to Borrower, Borrower agrees
that the terms of the Intercreditor Agreement shall govern with respect to any
distributions of excess proceeds by Lender to the Approved Seller/Servicer,
Freddie Mac or their successors and/or assigns (collectively, the “Junior
Lender”), and Borrower agrees that Lender may distribute any excess proceeds
received by Lender pursuant to the Loan Documents to Junior Lender pursuant to
the Intercreditor Agreement.
 
44.           DEFEASANCE (Section Applies if Loan is Assigned to REMIC Trust
Prior to the Cut-off Date).  This Section 44 shall apply in the event the Note
is assigned to a REMIC trust prior to the Cut-off Date, and, subject to Section
44(a) and (c) below, Borrower shall have the right to defease the Loan in whole
(“Defeasance”) and obtain the release of the Mortgaged Property from the lien of
this Instrument upon the satisfaction of the following conditions:


(a)           Borrower shall not have the right to obtain Defeasance at any of
the following times:


 
(i)
if the Loan is not assigned to a REMIC trust;

 
 
(ii)
during the Lockout Period (as defined in the Note);



 
(iii)
after the expiration of the Defeasance Period (as defined in the Note); or

 

--------------------------------------------------------------------------------

 Page 56


 
 
(iv)
after Lender has accelerated the maturity of the unpaid principal balance of,
accrued interest on, and other amounts payable under, the Note pursuant to
Section 6 of the Note.



(b)           Borrower shall give Lender Notice (the “Defeasance Notice”)
specifying a Business Day (the “Defeasance Closing Date”) on which Borrower
desires to close the Defeasance.  The Defeasance Closing Date specified by
Borrower may not be more than 60 calendar days, nor less than 30 calendar days,
after the date on which the Defeasance Notice is received by Lender.  Lender
will acknowledge receipt of the Defeasance Notice and will state in such receipt
whether Lender will designate the Successor Borrower or will permit Borrower to
designate the Successor Borrower.


(c)           The Defeasance Notice must be accompanied by a $10,000
non-refundable fee (the “Defeasance Fee”).  If Lender does not receive the
Defeasance Fee, then Borrower’s right to obtain Defeasance pursuant to that
Defeasance Notice shall terminate.


 
(d)
(i)
If Borrower timely pays the Defeasance Fee, but Borrower fails to perform its
other obligations hereunder, Lender shall have the right to retain the
Defeasance Fee as liquidated damages for Borrower’s default and, except as
provided in Section 44(d)(ii), Borrower shall be released from all further
obligations under this Section 44.  Borrower acknowledges that Lender will incur
financing costs in arranging and preparing for the release of the Mortgaged
Property from the lien of this Instrument in reliance on the executed Defeasance
Notice.  Borrower agrees that the Defeasance Fee represents a fair and
reasonable estimate, taking into account all circumstances existing on the date
of this Instrument, of the damages Lender will incur by reason of Borrower’s
default.



 
(ii)
In the event that the Defeasance is not consummated on the Defeasance Closing
Date for any reason, Borrower agrees to reimburse Lender for all third party
costs and expenses (other than financing costs covered by Section 44(d)(i)
above) incurred by Lender in reliance on the executed Defeasance Notice, within
5 Business Days after Borrower receives a written demand for payment,
accompanied by a statement, in reasonable detail, of Lender’s third party costs
and expenses.



 
(iii)
All payments required to be made by Borrower to Lender pursuant to this Section
44 shall be made by wire transfer of immediately available funds to the
account(s) designated by Lender in its acknowledgement of the Defeasance Notice.



(e)           No Event of Default has occurred and is continuing.


(f)           The documents required to be delivered to Lender on or prior to
the Defeasance Closing Date are:


 
(i)
an opinion of counsel for Borrower, in form and substance satisfactory to
Lender, to the effect that Lender has a valid and perfected lien and security
interest of first priority in the Defeasance Collateral and the proceeds
thereof;

 

--------------------------------------------------------------------------------

 Page 57


 
 
(ii)
an opinion of counsel for Borrower, in form and substance satisfactory to
Lender, to the effect that the Pledge Agreement is duly authorized, executed,
delivered and enforceable against Borrower in accordance with the respective
terms;

 
 
(iii)
unless waived by Lender or unless Lender designates the Successor Borrower, an
opinion of counsel for Successor Borrower, in form and substance satisfactory to
Lender, to the effect that the Transfer and Assumption Agreement is duly
authorized, executed, delivered and enforceable against Successor Borrower in
accordance with the respective terms;



 
(iv)
unless waived by Lender or unless Lender designates the Successor Borrower, an
opinion of counsel for Successor Borrower, in form and substance satisfactory to
Lender, to the effect that the Successor Borrower has been validly created;



 
(v)
if Borrower designates the Successor Borrower, an opinion of counsel for
Successor Borrower, in form and substance satisfactory to Lender and to the
Rating Agencies, with regard to nonconsolidation of the assets of the Successor
Borrower with those of its Affiliates by a bankruptcy court;



 
(vi)
unless waived by Lender, an opinion of counsel for Borrower, in form and
substance satisfactory to Lender, to the effect that:

 
 
(A)
if, as of the Defeasance Closing Date, the Note is held by a REMIC trust, (1)
the Defeasance has been effected in accordance with the requirements of Treasury
Regulation Section 1.860G-2(a)(8) (as such regulation may be modified, amended
or replaced from time to time), (2) the qualification and status of the REMIC
trust as a REMIC will not be adversely affected or impaired as a result of the
Defeasance, and (3) the REMIC trust will not incur a tax under Section 860G(d)
of the Tax Code as a result of the Defeasance, and



 
(B)
the Defeasance will not result in a “sale or exchange” of the Note within the
meaning of Section 1001(c) of the Tax Code and the temporary and final
regulations promulgated thereunder;



 
(vii)
if any certificates evidencing the Securitization remain outstanding, a Rating
Confirmation;



 
(viii)
unless waived by Lender, a written certificate from an independent certified
public accounting firm (reasonably acceptable to Lender), confirming that the
Defeasance Collateral will generate cash sufficient to make all Scheduled Debt
Payments as they fall due under the Note, including full payment due on the Note
on the Maturity Date;

 
 
(ix)
Lender’s form of a pledge and security agreement (“Pledge Agreement”) and
financing statements which pledge and create a first priority security interest
in the Defeasance Collateral in favor of Lender;

 

--------------------------------------------------------------------------------

 Page 58


 
 
(x)
Lender’s form of a transfer and assumption agreement (“Transfer and Assumption
Agreement”), whereupon Borrower and any guarantor (in each case, subject to
satisfaction of all requirements hereunder) shall be relieved from liability in
connection with the Loan (other than any liability under Section 18 of this
Instrument for events that occur prior to the Defeasance Closing Date, whether
discovered before or after the Defeasance Closing Date) and Successor Borrower
shall assume all remaining obligations;

 
 
(xi)
Forms of all documents necessary to release the Mortgaged Property from the
liens created by this Instrument and related UCC financing statements
(collectively, “Release Instruments”), each in appropriate form required by the
state in which the Property is located; and

 
 
(xii)
such other opinions, certificates, documents or instruments as Lender may
reasonably request;

 
(g)           Borrower shall deliver to Lender on or prior to the Defeasance
Closing Date:
 
 
(i)
The Defeasance Collateral which meets all requirements of Section 44(g)(ii)
below and is owned by Borrower, free and clear of all liens and claims of
third-parties;

 
 
(ii)
The Defeasance Collateral must be in an amount to provide for (A) redemption
payments to occur prior, but as close as possible, to all successive Installment
Due Dates occurring under the Note after the Defeasance Closing Date and (B)
deliver redemption proceeds at least equal to the amount of principal and
interest due on the Note on each Installment Due Date including full payment due
on the Note on the Maturity Date (“Scheduled Debt Payments”).  The Defeasance
Collateral shall be arranged such that redemption payments received from the
Defeasance Collateral are paid directly to Lender to be applied on account of
the Scheduled Debt Payments.  Unless otherwise agreed in writing by Lender, the
pledge of the Defeasance Collateral shall be effectuated through the book-entry
facilities of a qualified securities intermediary designated by Lender in
conformity with all applicable laws; and

 
 
(iii)
All accrued and unpaid interest and all other sums due under the Note, this
Instrument and under the other Loan Documents, including, without limitation,
all amounts due under Section 44(i) below, up to the Defeasance Closing Date
shall be paid in full on or prior to the Defeasance Closing Date.

 
(h)           If Lender permits Borrower to designate the Successor Borrower,
then Borrower shall, at Borrower’s expense, designate or establish an
accommodation borrower (“Successor Borrower”) satisfactory to Lender (or Lender,
at its option, may designate the Successor Borrower) which satisfies Lender’s
then current requirements for a “Single Purpose Entity” to assume at the time of
Defeasance ownership of the Defeasance Collateral and liability for all of
Borrower’s obligations under the Pledge Agreement and the Loan Documents (to the
extent that liability thereunder survives release of this Instrument).  Borrower
shall pay to Successor Borrower a fee of $1,000.00 as consideration of Successor
Borrower’s assumption of Borrower’s
 

--------------------------------------------------------------------------------

 Page 59


 
obligations under the Loan Documents.  Notwithstanding any contrary provision
hereunder, no Transfer fee is payable to Lender upon a Transfer of the Loan in
accordance with this Section.


(i)           Borrower shall pay all reasonable costs and expenses incurred by
Lender in connection with the Defeasance in full on or prior to the Defeasance
Closing Date, which payment is required prior to Lender’s issuance of the
Release Instruments and whether or not Defeasance is completed.  Such expenses
include, without limitation, all fees, costs and expenses incurred by Lender and
its agents in connection with the Defeasance (including, without limitation,
reasonable Attorneys’ Fees and Costs for the review and preparation of the
Pledge Agreement and of the other materials described herein and any related
documentation, and any servicing fees, Rating Agencies’ fees or other costs
related to the Defeasance); the cost incurred by Lender to obtain a Rating
Confirmation contemplated hereunder; reasonable Attorneys’ Fees and Costs; and a
processing fee to cover Lender’s administrative costs to process Borrower’s
Defeasance request.  Lender reserves the right to require that Borrower post a
deposit to cover costs which Lender reasonably anticipates will be incurred.


45.           INTENTIONALLY DELETED.


46.           LENDER’S RIGHTS TO SELL OR SECURITIZE.  Borrower acknowledges that
Lender, and each successor to Lender’s interest, may (without prior Notice to
Borrower or Borrower’s prior consent), sell or grant participations in the Loan
(or any part thereof), sell or subcontract the servicing rights related to the
Loan, securitize the Loan or include the Loan as part of a trust.  Borrower, at
its expense, agrees to cooperate with all reasonable requests of Lender in
connection with any of the foregoing including, without limitation, executing
any financing statements or other documents deemed necessary by Lender or its
transferee to create, perfect or preserve the rights and interest to be acquired
by such transferee, providing any updated financial information with appropriate
verification through auditors letters, delivering a so called “10b-5” opinion,
revised organizational documents and counsel opinions satisfactory to the Rating
Agencies, executed amendments to the Loan Documents, and review information
contained in a preliminary or final private placement memorandum, prospectus,
prospectus supplements or other Disclosure Document, and providing a mortgagor
estoppel certificate and such other information about Borrower, any SPE Equity
Owner, any guarantor, any Property Manager or the Mortgaged Property as Lender
may require for Lender’s offering materials.


47.           SECURITIZATION INDEMNIFICATION.  Borrower and each guarantor agree
to provide in connection with each Disclosure Document, an indemnification
certificate: (a) certifying that all sections of such Disclosure Document
relating to Borrower, any SPE Equity Owner, any guarantors, any Property
Manager, their respective Affiliates, the Loan, the Loan Documents and the
Mortgaged Property, and any risks or special considerations relating thereto,
including, without limitation, the sections entitled “Special Considerations,”
and/or “Risk Factors,” and “Certain Legal Aspects of the Mortgage Loan,” or
similar sections, as such sections relate thereto, have been carefully examined,
and that, to the best of such indemnitor’s knowledge, such sections (and any
other sections reasonably requested) do not contain any untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements made, in the light of the circumstances under which they were made,
not misleading; (b) indemnifying Lender (and for purposes of this Section 47,
Lender shall include its officers and directors) and any Affiliate of Lender
that (i) has filed the registration statement, if any, relating to the
Securitization and/or (ii) which is acting as issuer, depositor, sponsor and/or
in a similar capacity with respect to the Securitization (any entity described
in (i) or (ii), an “Issuer Person”), and each director and officer of any Issuer
Person, and each entity who Controls any Issuer Person within the meaning of
Section 15 of the Securities Act or Section 20 of the Securities Exchange Act
(collectively, “Issuer Group”), and each entity which is acting as an
 

--------------------------------------------------------------------------------

 Page 60


 
underwriter, manager, placement agent, initial purchaser or in a similar
capacity with respect to the Securitization, each of its directors and officers
and each entity who Controls any such entity within the meaning of Section 15 of
the Securities Act or Section 20 of the Securities Exchange Act which is acting
as an underwriter, manager, placement agent, initial purchaser or in a similar
capacity with respect to the Securitization, each of its directors and officers
and each entity who Controls any such entity within the meaning of Section 15 of
the Securities Act and Section 20 of the Securities Exchange Act (collectively,
“Underwriter Group”) for any losses to which Lender, the Issuer Group or the
Underwriter Group may become subject insofar as the losses arise out of or are
based upon any untrue statement of any material fact contained in such section
or arise out of or are based upon the omission to state therein a material fact
required to be stated in such sections necessary in order to make the statements
in such sections or in light of the circumstances under which they were made,
not misleading (collectively, “Securities Liabilities”); and (c) agreeing to
reimburse Lender, the Issuer Group and the Underwriter Group for any legal or
other expenses reasonably incurred by Lender, the Issuer Group and the
Underwriter Group in investigating or defending the Securities Liabilities;
provided, however, that indemnitor will be liable under clauses (b) or (c) above
only to the extent that such Securities Liabilities arise out of, or are based
upon, any such untrue statement or omission made therein in reliance upon, and
in conformity with, information furnished to Lender or any member of the Issuer
Group or Underwriter Group by or on behalf of Borrower or a guarantor in
connection with the preparation of the Disclosure Documents or in connection
with the underwriting of the Loan, including, without limitation, financial
statements of Borrower, any SPE Equity Owner or any guarantor, and operating
statements, rent rolls, environmental site assessment reports and property
condition reports with respect to the Mortgaged Property (other than any such
misstatements contained in (or omissions from) third party reports prepared by
third parties not affiliated directly or indirectly with Borrower).  This
indemnity is in addition to any liability which Borrower may otherwise have and
shall be effective whether or not an indemnification certificate described above
is provided and shall be applicable based on information previously provided by
or on behalf of Borrower or a guarantor if the indemnification certificate is
not provided.  Notwithstanding the foregoing, any indemnification certificate
may expressly exclude any information contained in third party reports prepared
by parties that are not Affiliates of Borrower or any guarantor (“Third Party
Information”), and the obligations and liability of Borrower and any guarantor
pursuant to this Section shall not extend to the Third Party Information.

    48.           WARRANTIES OF BORROWER.  Borrower, for itself and its
successors and assigns, does hereby represent, warrant and covenant to and with
Lender, its successors and assigns, that:
   
    (a)           The representations, warranties and covenants contained in
this Instrument survive for as long as any Indebtedness remains outstanding;


(b)           None of the items shown in the Schedule of Title Exceptions will
materially or adversely affect (i) the ability of the Borrower to pay the Loan
in full, (ii) the use for which all or any part of the Mortgaged Property is
being used at the time this Instrument was executed, except as set forth in
Section 11 of this Instrument, (iii) the operation of the Mortgaged Property or
(iv) the value of the Mortgaged Property;


(c)           Borrower is not an “investment company”, or a company Controlled
by an “investment company,” as such terms are defined in the Investment Company
Act of 1940, as amended;



--------------------------------------------------------------------------------

 Page 61


 
(d)           Borrower is not an “employee benefit plan,” as defined in Section
3(3) of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”), which is subject to Title I of ERISA and the assets of Borrower do
not constitute “plan assets” of one or more such plans within the meaning of 29
C.F.R. Section 2510.3-101;


(e)           Borrower will give prompt written Notice to Lender of any
litigation or governmental proceedings pending or, to the best of Borrower’s
knowledge, threatened (in writing) against Borrower which might have a Material
Adverse Effect as defined below.


(f)           There are no judicial, administrative, mediation or arbitration
actions, suits or proceedings pending or, to the best of Borrower’s knowledge,
threatened (in writing) against or affecting Borrower (and, if Borrower is a
limited partnership, any of its general partners or if Borrower is a limited
liability company, any member of Borrower) or the Mortgaged Property which, if
adversely determined, would have a material adverse effect on (i) the Mortgaged
Property, (ii) the business, prospects, profits, operations or condition
(financial or otherwise) of Borrower, (iii) the enforceability, validity,
perfection or priority of the lien of any Loan Document, or (iv) the ability of
Borrower to perform any obligations under any Loan Document (collectively, a
“Material Adverse Effect”).


(g)           With regard to ERISA:


 
(i)
Borrower shall not engage in any transaction which would cause an obligation, or
action taken or to be taken, hereunder (or the exercise by Lender of any of its
rights under the Note, this Instrument or any of the other Loan Documents) to be
a non-exempt (under a statutory or administrative class exemption) prohibited
transaction under ERISA.



 
(ii)
Borrower further covenants and agrees to deliver to Lender such certifications
or other evidence from time to time throughout the term of this Instrument, as
requested by Lender in its sole discretion, that (A) Borrower is not an
“employee benefit plan” as defined in Section 3(e) of ERISA, which is subject to
Title I of ERISA, or a “governmental plan” within the meaning of Section 3(3) of
ERISA; (B) Borrower is not subject to state statutes regulating investments and
fiduciary obligations with respect to governmental plans; and (C) one or more of
the following circumstances is true:

 
 
(1)
Equity interests in Borrower are publicly offered securities within the meaning
of 29 C.F.R. Section 2510.3-101(b)(2), as amended from time to time or any
successor provision;



 
(2)
Less than twenty-five percent (25%) of each outstanding class of equity
interests in Borrower are held by “benefit plan investors” within the meaning of
29 C.F.R. 2510.3-101(f)(2), as amended from time to time or any successor
provision; or



 
(3)
Borrower qualifies as an “operating company” or a “real estate operating
company” within the meaning of 29 C.F.R. Section 2510.3-101(c), as amended from
time to time or any successor provision, or within the meaning of 29 C.F.R.
Section 2510.3-101(e) as an investment company registered under the Investment
Company Act of 1940.

 

--------------------------------------------------------------------------------

 Page 62


 
 
(iii)
BORROWER SHALL INDEMNIFY LENDER AND DEFEND AND HOLD LENDER HARMLESS FROM AND
AGAINST ALL CIVIL PENALTIES, EXCISE TAXES, OR OTHER LOSS, COST, DAMAGE AND
EXPENSE (INCLUDING, WITHOUT LIMITATION, REASONABLE ATTORNEYS’ FEES AND COSTS
INCURRED IN THE INVESTIGATION, DEFENSE AND SETTLEMENT OF CLAIMS AND LOSSES
INCURRED IN CORRECTING ANY PROHIBITED TRANSACTION OR IN THE SALE OF A PROHIBITED
LOAN, AND IN OBTAINING ANY INDIVIDUAL PROHIBITED TRANSACTION EXEMPTION UNDER
ERISA THAT MAY BE REQUIRED, IN LENDER’S SOLE DISCRETION) THAT LENDER MAY INCUR,
DIRECTLY OR INDIRECTLY, AS A RESULT OF DEFAULT UNDER THIS SECTION 48.  THIS
INDEMNITY SHALL SURVIVE ANY TERMINATION, SATISFACTION OR FORECLOSURE OF THIS
INSTRUMENT.



49.           COOPERATION WITH RATING AGENCIES AND INVESTORS.  Borrower
covenants and agrees that in the event Lender decides to include the Loan as an
asset of a Secondary Market Transaction, Borrower shall (a) at Lender’s request,
meet with representatives of the Rating Agencies and/or investors to discuss the
business and operations of the Mortgaged Property, and (b) permit Lender or its
representatives to provide related information to the Rating Agencies and/or
investors, and (c) cooperate with the reasonable requests of the Rating Agencies
and/or investors in connection with all of the foregoing.
 
50.           RESERVED.
 
51.           RESERVED.
 
52.           RESERVED.
 
53.           RESERVED.
 
54.           RESERVED.
 
55.           RESERVED.
 
56.           RESERVED.
 
57.           RESERVED.
 
58.           RESERVED.
 
59.           RESERVED.
 
60.           ACCELERATION; REMEDIES.  At any time during the existence of an
Event of Default, Lender, at Lender's option, may declare the Indebtedness to be
immediately due and payable without further demand and Lender shall have the
STATUTORY POWER OF SALE and any other remedies permitted by applicable law or
provided in this Instrument or in any other
 

--------------------------------------------------------------------------------

 Page 63


 
Loan Document.  Borrower acknowledges that the power of sale granted in this
Instrument may be exercised by Lender through the Trustee without prior judicial
hearing.  Borrower has the right to bring an action to assert the non-existence
of an Event of Default or any other defense of Borrower to acceleration and
sale.  Lender shall be entitled to collect all costs and expenses incurred in
pursuing such remedies, including attorneys' fees, costs of documentary
evidence, abstracts and title reports.


If Lender invokes the power of sale, Trustee shall give notice of sale by public
advertisement for the time and in the manner provided by the laws of Tennessee,
and Lender or Trustee shall mail a copy of the notice of sale to Borrower in the
manner provided in Section 31 of this Instrument, provided that such notice is
in compliance with Tennessee law.  Trustee, without demand on Borrower, shall
sell the Mortgaged Property at the time and under the terms designated in the
notice of sale at public auction to the highest bidder, in one or more parcels
and in such order as Trustee may determine and in bar of the right of redemption
(statutory or otherwise), the right of redemption granted by § 66-8-101 of the
Tennessee Code, the equity of redemption and the other rights provided in
Section 65 of this Instrument.  Trustee may postpone sale of all or any part of
the Mortgaged Property by public announcement at the time and place of any
previously scheduled sale.  Lender or Lender's designee may purchase the
Mortgaged Property at any sale.  The sale or sales by Trustee of less than the
whole of the Mortgaged Property shall not exhaust the power of sale granted in
this Instrument, and the Trustee is specifically empowered to  make successive
sale or sales under such power until the whole of the Mortgaged Property shall
be sold; and if the proceeds of such sale or sales of less than the whole of the
Mortgaged Property shall be less than the aggregate of the Indebtedness and the
expenses thereof, this Instrument and the lien, security interest and assignment
hereof shall remain in full force and effect as to the unsold portion of the
Mortgaged Property; provided, however, that Borrower shall never have any right
to require the sale or sales of less than the whole of the Mortgaged Property,
but Lender shall have the right at its sole election, to request Trustee to sell
less than the whole of the Mortgaged Property.


Trustee shall deliver to the purchaser at the sale, within a reasonable time
after the sale, a deed conveying the Mortgaged Property so sold without any
covenant or warranty, express or implied.  The recitals in Trustee's deed shall
be prima facie evidence of the truth of the statements made therein.  Trustee
shall apply the proceeds of the sale in the following order: (a) to all costs
and expenses of the sale, including Trustee's fees not to exceed 5% of the gross
sales price, attorneys' fees and costs of title evidence; (b) to any
advancements made by the Trustee or the Lender pursuant hereto, with interest
thereon; (c) to the Indebtedness in such order as Lender, in Lender's sole
discretion, directs; and (d) the excess, if any, to the Borrower, or to such
person or persons legally entitled thereto.


At the request of the Lender the Trustee shall sell the Personalty concurrently
with and in conjunction with a sale of the Mortgaged Property, in which case the
provisions of the preceding Section shall apply to the Personalty as well as the
Mortgaged Property.  Borrower stipulates and agrees that a sale of the
Personalty in conjunction with the Mortgaged Property is a commercially
reasonable manner of disposing of the Personalty.  Alternatively, Lender may
sell or otherwise dispose of the Personalty separately and apart from the
Mortgaged Property in the time and manner provided by the Uniform Commercial
Code.


61.           RELEASE.  Upon payment of the Indebtedness, Lender shall release
this Instrument.  Borrower shall pay Lender's reasonable costs incurred in
releasing this Instrument.


62.           SUBSTITUTE TRUSTEE.  Lender, at Lender's option, may from time to
time remove Trustee and appoint a successor trustee to any Trustee appointed
hereunder by an
 

--------------------------------------------------------------------------------

 Page 64


 
instrument recorded in the county in which this Instrument is recorded.  Without
conveyance of the Mortgaged Property, the successor trustee shall succeed to all
the title, power and duties conferred upon the Trustee herein and by applicable
law.


63.           NO CONSENT TO SENIOR LIENS.  Lender has not consented and will not
consent to any contract or to any work or to the furnishing of any materials
which might be deemed to create a lien or liens superior to the lien of this
Instrument, either under § 66-11-108 of Tennessee Code Annotated, or otherwise.


64.           WAIVER OF TRUSTEE’S BOND.  Borrower waives the necessity of the
Trustee appointed hereunder, or any successor in trust, making oath or giving
bond.


65.           WAIVER OF HOMESTEAD, DOWER, CURTESY AND REDEMPTION.   Borrower
waives all right of homestead exemption in and equitable and statutory
redemption of the Mortgaged Property, and Borrower relinquishes all right of
dower and curtesy in the Mortgaged Property.


66.           WAIVER OF TRIAL BY JURY.  BORROWER AND LENDER EACH (A) COVENANTS
AND AGREES NOT TO ELECT A TRIAL BY JURY WITH RESPECT TO ANY ISSUE ARISING OUT OF
THIS INSTRUMENT OR THE RELATIONSHIP BETWEEN THE PARTIES AS BORROWER AND LENDER
THAT IS TRIABLE OF RIGHT BY A JURY AND (B) WAIVES ANY RIGHT TO TRIAL BY JURY
WITH RESPECT TO SUCH ISSUE TO THE EXTENT THAT ANY SUCH RIGHT EXISTS NOW OR IN
THE FUTURE.  THIS WAIVER OF RIGHT TO TRIAL BY JURY IS SEPARATELY GIVEN BY EACH
PARTY, KNOWINGLY AND VOLUNTARILY WITH THE BENEFIT OF COMPETENT LEGAL COUNSEL.


ATTACHED EXHIBITS.  The following Exhibits are attached to this Instrument:


 
|X|
Exhibit A
Description of the Land (required).



 
|X|
Exhibit B
Modifications to Instrument





IN WITNESS WHEREOF, Borrower has signed and delivered this Instrument or has
caused this Instrument to be signed and delivered by its duly authorized
representative.
 
 

--------------------------------------------------------------------------------

 Page 65


 
 
 
NLP WHITWORTH, LLC, a Delaware limited
    liability company

 

  By:
NTS Realty Holdings Limited Partnership, a
Delaware limited partnership, its sole member

 

  By:
NTS Realty Capital, Inc., a Delaware
corporation, its managing general
partner

 

  By:
 /s/ Neil A. Mitchell   
Name: Neil A. Mitchell
Title: Sr Vice Pres

 


STATE OF     Kentucky     ,       Jefferson       County, ss:


On this  7th  day of  December , 2009, before me personally appeared  Neil A.
Mitchell ,  Sr. Vice Pres  of NTS Realty Capital, Inc., a Delaware corporation,
the managing general partner of NTS Realty Holdings Limited Partnership, a
Delaware limited partnership, the sole member of NLP Whitworth, LLC, a Delaware
limited liability company, to me known to be the person who executed the
foregoing instrument on behalf of said limited liability company, and
acknowledged the execution of the same to be the free act and deed of said
limited liability company.  Witness my hand and official seal.
 
 
My Commission expires:   April 27, 2010
 
            /s/ Susan M. Howard     
                     Notary Public

 
 

--------------------------------------------------------------------------------

 Page 66
Security Instrument


 
EXHIBIT A
 
Legal Description
 
Grove at Whitworth Apartments


Tract I:


Being Lot 1A as shown on the Plan of The Grove at Richland of record in Plat
Book 9700, Page 285, R.O.D.C., being more particularly described as follows:


BEGINNING at the point of intersection of the southerly margin of Richardson
Avenue and the westerly margin of I-440;


THENCE, with I-440, S 32° 20' 33" E, 501.71 feet to a point;
THENCE, S 25° 15' 27" E, 100.46 feet to a point;
THENCE, S 31° 05' 28" E, 25.00 feet to a point;
THENCE, leaving said I-440 with the northerly line of Lot 2 of The Grove at
Richland of record in Plat Book 9700, Page 772, R.O.D.C., the following calls:
S 57° 39' 27" W, 250.00 feet to a point,
N 80° 35' 14" W, 74.70 feet to a point,
S 27° 39' 27" W, 79.50 feet to a point,
S 57° 39' 27" W, 258.37 feet to a point,
S 33° 35' 22' W, 34.90 feet to a point,
N 72° 20' 34" W, 15.00 feet to a point,
N 37° 20' 33" W, 37.71 feet to a point,
S 52° 39' 27" W, 241.71 feet to a point in the easterly margin of
Elmington Avenue;


THENCE, with said margin and a curve concave to the east having a central angle
of 42° 58' 48", a radius of 680.00 feet and a chord of N 29°42' 31" W, 498.22
feet for an arc length of 510.10 feet to a point;


THENCE, leaving said margin with the southerly line of Elmington Condominiums of
record in Plat Book 4660, Page 60, R.O.D.C., N 78° 10' 11" E, 294.38  feet to a
point;


THENCE, with the east line of Elmington Condominiums, N 04° 40'53" E, 351.97
feet to a point in the southerly margin of Richardson Avenue;
THENCE, with said margin, N 77° 31' 37" E, 51.07 feet to a point;
THENCE, leaving said margin with the line of The Grove at Whitworth Condominiums
of record in Plat Book 7900, Page 735, R.O.D.C., the following calls:
S 32° 20' 33" E, 261.00 feet to a point,
N 57° 39' 27" E, 100.30 feet to a point,
N 32° 20' 33" W, 9.00 feet to a point,
N 57° 39' 27" E, 88.66 feet to a point,
N 32° 20' 33" W, 209.43 feet to a point, in the southerly margin of Richardson
Avenue;


THENCE, with said margin and a curve concave to the north having a central angle
of 03° 07' 05", a radius of 633.29 feet and a chord of N 60°04' 58" E, 34.46
feet for an arc length of 34.46 feet to a point;
THENCE, N 61° 56' 35" E, 120.04 feet to a point;
 

--------------------------------------------------------------------------------

 PAGE A-1


 
THENCE, N 62° 32' 34" E, 29.91 feet to the Point of Beginning.


Containing 484,648 square feet or 11.13 acres, more or less.


Together with a non-exclusive perpetual easement for pedestrian and vehicular
ingress and egress over tract, more particularly described in the Master Deed
for The Grove at Whitworth Condominium recorded in Book 9372, page 651, R.O.D.C.


Tract 2:
 
Condominium Description:


Unit Nos. 601, 602, 603, 604, 605, 606, 607, 701, 702, 703, 704, 705 and 706 on
the Plan of The Grove at Whitworth Condominiums, a Horizontal Property Regime as
shown on Plat of record in Book 7900, page 735, Register's Office for Davidson
County, Tennessee (the "Plat"), and as further described in the Master Deed for
The Grove at Whitworth Condominiums recorded in Book 9372, page 651, said
Register's Office (the "Master Deed"), to which instruments reference is hereby
made for a more particular description, and together with all common elements,
limited common elements, air space rights, easements, rights, improvements and
all other property interests that are expressly subject to condominium ownership
pursuant to said Plat and Master Deed.


The land on which the above-referenced condominiums are located is described as
follows:


Being Lot 1B as shown on the plan of The Grove at Whitworth Condominiums of
record in Plat Book 7900, Page 735, R.O.D.C., being more particularly described
as follows:


BEGINNING at a point in the southerly margin of Richardson Avenue at the
northwest corner of herein described tract;
THENCE, with said margin, N 77° 31' 37" E, 18.84 feet to a point;
THENCE, with a curve concave to the north having a central angle of 15° 53' 08",
a radius of 633.29 feet and a chord of N 69° 35' 04" E, 175.02 feet for an arc
length of 175.58 feet to a point;
THENCE, leaving said Richardson Avenue with the line of The Grove at Richland of
record in Plat Book 9700, Page 285, R.O.D.C., the following calls:
S 32° 20' 33" E, 209.43 feet to a point,
S 57° 39' 27" W, 88.66 feet to a point,
S 32° 20' 33" E, 9.00 feet to a point,
S 57° 39' 27" W, 100.30 feet to a point,
N 32° 20' 33" W, 261.00 feet to the Point of Beginning.


Containing 43,561 square feet or 1.00 acres, more or less.
 
TOGETHER WITH a non-exclusive and perpetual easement for vehicular and
pedestrian access, ingress and egress as contained in that certain Cross
Ingress/Egress Easement Agreement between HSW Whitworth-I, L.P. and HSW
Whitworth-II, L.P., of record in Book 10162, page 283, as re-recorded in Book
10171, page 672, said Register's Office.


 

--------------------------------------------------------------------------------

 PAGE A-2

 
 

EXHIBIT B


MODIFICATIONS TO INSTRUMENT


The following modifications are made to the text of the Instrument that precedes
this Exhibit:




I.           TRANSACTION SPECIFIC MODIFICATIONS.


1.
The definition of “Loan Documents” in Section 1 must be modified as follows:

 
“Loan Documents” means the Note, this Instrument, the Assignment of Management
Agreement, the Master Cross-Collateralization Agreement, all guaranties, all
indemnity agreements, all Collateral Agreements, O&M Programs, the MMP and any
other documents now or in the future executed by Borrower, any guarantor or any
other Person in connection with the Loan evidenced by the Note, as such
documents may be amended from time to time.  As more fully set forth in Section
69 below, this Instrument secures all of Borrower’s obligations under the Master
Cross-Collateralization Agreement, including Borrower’s obligation to pay the
“Total Indebtedness.” However, the Master Cross-Collateralization Agreement will
not be considered a Loan Document for the purpose of establishing the
Indebtedness as defined in this Instrument and in the Note.  The definition of
Total Indebtedness under the Master Cross-Collateralization Agreement includes
the Indebtedness under this Instrument.  However, the definition of Indebtedness
under this Instrument does not include that portion of the Total Indebtedness
for which Borrower would not be liable if the Master Cross-Collateralization
Agreement was not in effect.
 
2.
The following definition must be inserted in Section 1:

 

 
(vvvv)
“Master Cross-Collateralization Agreement” means the Master
Cross-Collateralization Agreement of even date herewith by and among Borrower,
Lender and the other parties named therein.

 
3
The fourth sentence of Section 7(b) is deleted and replaced with the following:



Lender shall hold the Imposition Deposits in an interest bearing account.  Any
interest earned on such moneys shall be added to the Imposition Deposits and
disbursed in accordance with the terms and provisions of this Instrument.
 Lender shall not be responsible for any losses resulting from investment of the
Imposition Deposits or for obtaining any specific level or percentage of
earnings on such Imposition Deposits.


4.
The first paragraph of Section 44 is modified as follows:

 
This Section 44 shall apply in the event the Note is assigned to a REMIC trust
prior to the Cut-off Date, and, subject to Section 44(a) and (c) below, Borrower
shall have the right either (x) to defease the Loan in whole and obtain the
release of the Mortgaged Property from the lien of this Instrument, or (y) to
defease the Loan in part as set forth in Section 68 (“Defeasance”), upon the
satisfaction of the following conditions:
 
5.
Section 44(f)(viii) is modified as follows:

 
 
(viii)
unless waived by Lender, a written certificate from an independent certified
public accounting firm (reasonably acceptable to Lender), confirming that the

 
 

--------------------------------------------------------------------------------

 PAGE B-1

 

 
Defeasance Collateral will (A) in the event of a Defeasance of the entire Loan,
generate cash sufficient to make all Scheduled Debt Payments as they fall due
under the Note, including full payment due on the Note on the Maturity Date, or
(B) in the event of a partial Defeasance, generate cash sufficient to make all
Scheduled Debt Payments as they fall due under the Defeased Note, including full
payment on the Defeased Note on the Maturity Date;

 
6.
Section 44(f)(x) is modified as follows:

 
 
(x)
Lender’s form of a transfer and assumption agreement (“Transfer and Assumption
Agreement”), whereupon Borrower and any guarantor (in each case, subject to
satisfaction of all requirements hereunder) shall be relieved or, in the case of
a partial Defeasance, partially relieved from liability in connection with the
Loan (other than, in the event of a Defeasance of the entire Loan, any liability
under Section 18 of this Instrument for events that occur prior to the
Defeasance Closing Date, whether discovered before or after the Defeasance
Closing Date) and Successor Borrower shall assume all remaining obligations;

 
7.
Section 44(f)(xi) is modified as follows:

 
 
(xi)
In the event of a Defeasance of the entire Loan, forms of all documents
necessary to release the Mortgaged Property from the liens created by this
Instrument and related UCC financing statements (collectively, “Release
Instruments”), each in appropriate form required by the state in which the
Mortgaged Property is located; and

 
8.
Section 44(g)(ii) is modified as follows:

 
 
(ii)
The Defeasance Collateral must be in an amount to provide for (A) redemption
payments to occur prior, but as close as possible, to all successive Installment
Due Dates occurring under the Note or, in the event of a partial Defeasance, the
Defeased Note, after the Defeasance Closing Date and (B) deliver redemption
proceeds at least equal to (1) in the event of a Defeassance of the entire Loan,
the amount of principal and interest due on the Note on each Installment Due
Date including full payment due on the Note on the Maturity Date or (2) in the
event of a partial Defeasance, the amount of principal and interest due on the
Defeased Note on each Installment Due Date including full payment due on the
Defeased Note on the Maturity Date (“Scheduled Debt Payments”).  The Defeasance
Collateral shall be arranged such that redemption payments received from the
Defeasance Collateral are paid directly to Lender to be applied on account of
the Scheduled Debt Payments.  Unless otherwise agreed in writing by Lender, the
pledge of the Defeasance Collateral shall be effectuated through the book-entry
facilities of a qualified securities intermediary designated by Lender in
conformity with all applicable laws; and

 
9.
The following new Section 44(j) must be inserted:

 
 
(j)
With respect to any partial Defeasance, Borrower shall execute and deliver to
Lender all documents necessary to amend and restate the Note with two substitute
notes: one note having a principal balance equal to the defeased portion of the
Loan (the “Defeased Note”) and one note having a principal balance equal to the
undefeased portion of the Loan (the “Undefeased Note”).   The Undefeased Note
may be the subject of a further Defeasance in accordance with the terms of this
Section 44.   The term “Note,” as used in this Section 44, refers to the
Undefeased Note that is the subject of further Defeasance.

 
 

--------------------------------------------------------------------------------

 PAGE B-2

 

10.
The following new Section is added at the end of the Instrument after the last
numbered Section, but there are no Sections between the last numbered Section
and Section 68:

 
68.           PARTIAL DEFEASANCE.  The Loan is cross-collateralized with certain
other loans, subject to the terms of the Master Cross-Collateralization
Agreement.  The Master Cross-Collateralization Agreement provides that, under
certain circumstances, a borrower named therein may obtain the release of the
mortgage securing a particular loan, subject to (i) the prepayment or
defeasance, as applicable, of the amount of the outstanding indebtedness under
such loan, and (ii) on a pro-rata basis, the prepayment or defeasance, as
applicable, of the indebtedness of the other loans remaining outstanding under
the Master Cross-Collateralization Agreement in the total amount of the “Release
Price” or “Defeasance Release Price” defined in the Master
Cross-Collateralization Agreement.  During the Defeasance Period, Borrower will
have the right to partially defease the Loan in the amount of any part of a
“Defeasance Release Price” allocated to the Loan subject to the provisions of
Section 44.
 
11.           The following new Sections are added to the Instrument:


69.           CROSS COLLATERALIZATION.  The Indebtedness and all other
obligations of Borrower under the Loan Documents (“Borrower Obligations”) are
also secured pursuant to the terms of that certain Master
Cross-Collateralization Agreement (“Master Cross-Collateralization Agreement”)
dated of even date herewith and executed by Lender and Borrower and the other
borrowers named therein (“Other Borrowers”).  Borrower hereby irrevocably
grants, conveys, bargains, sells, confirms, transfers and assigns the Mortgaged
Property to Trustee, and any and all successors of Trustee, in trust, with power
of sale, to secure to Lender payment of the Total Indebtedness (as defined in
the Master Cross-Collateralization Agreement) in an aggregate principal amount
of $156,295,000.00 (including the principal amount of the Indebtedness) and the
performance of the covenants and agreements contained in each of the Other
Borrowers’ Loan Documents (as defined in the Master Cross-Collateralization
Agreement), as well as to secure to Lender payment of the Indebtedness and
performance of the covenants and agreements contained in the Loan Documents.


70.           CROSS DEFAULT.  Any Event of Default under this Instrument shall
constitute an Event of Default under the Master Cross-Collateralization
Agreement and any Event of Default under the Master Cross-Collateralization
Agreement shall constitute an Event of Default under this Instrument.


12.
Section 33 is deleted in its entirety and replaced with the following:



 
(a)
Until the Indebtedness is paid in full, each Borrower and SPE Equity Owner [Note
– all references to SPE Equity Owner are not applicable] shall remain a Single
Purpose Entity.



 
(b)
A “Single Purpose Entity” means a corporation, limited partnership, or limited
liability company which, at all times since its formation and thereafter:

 
 
(i)
shall not engage in any business or activity, other than the ownership,
operation and maintenance of the Mortgaged Property and activities incidental
thereto and those activities permitted under or necessary to comply with the
Loan Documents and the Master Cross-Collateralization Agreement;

 
 
(ii)
shall not acquire, own, hold, lease, operate, manage, maintain, develop or
improve any assets other than the Mortgaged Property and such Personalty


 

--------------------------------------------------------------------------------

 PAGE B-3

 
 
 
 
as may be necessary for the operation of the Mortgaged Property and shall
conduct and operate its business as presently conducted and operated;

 
 
(iii)
shall preserve its existence as an entity duly organized, validly existing and
in good standing (if applicable) under the laws of the jurisdiction of its
formation or organization and shall do all things necessary to observe
organizational formalities;

 
 
(iv)
shall not merge or consolidate with any other Person;

 
 
(v)
except as otherwise permitted in the Loan Documents and to the fullest extent
permitted by law, shall not take any action to dissolve, wind-up, terminate or
liquidate in whole or in part; to sell, transfer or otherwise dispose of all or
substantially all of its assets; to change its legal structure; transfer or
permit the direct or indirect transfer of any partnership, membership or other
equity interests, as applicable, other than Transfers permitted hereunder; issue
additional partnership, membership or other equity interests, as applicable; or
seek to accomplish any of the foregoing;

 
 
(vi)
shall not, without the prior unanimous written consent of all of the Borrower’s
partners, members, or shareholders, as applicable, and, if applicable, the prior
unanimous written consent of one hundred percent (100%) of the members of the
board of directors or of the board of managers of the Borrower or the SPE Equity
Owner:  (A) file any insolvency, or reorganization case or proceeding, to
institute proceedings to have the Borrower or any SPE Equity Owner be
adjudicated bankrupt or insolvent, (B) institute proceedings under any
applicable insolvency law, (C) seek any relief under any law relating to relief
from debts or the protection of debtors, (D) consent to the filing or
institution of bankruptcy or insolvency proceedings against the Borrower or any
SPE Equity Owner, (E) file a petition seeking, or consent to, reorganization or
relief with respect to the Borrower or any SPE Equity Owner under any applicable
federal or state law relating to bankruptcy or insolvency, (F) seek or consent
to the appointment of a receiver, liquidator, assignee, trustee, sequestrator,
custodian, or any similar official for the Borrower or a substantial part of its
property or for any SPE Equity Owner or a substantial part of its property, (G)
make any assignment for the benefit of creditors of the Borrower or any SPE
Equity Owner, (H) admit in writing the Borrower’s or any SPE Equity Owner’s
inability to pay its debts generally as they become due, or (I) take action in
furtherance of any of the foregoing;

 
 
(vii)
shall not amend or restate its organizational documents if such change would
modify the requirements set forth in this Section 33;

 
 
(viii)
shall not own any subsidiary or make any investment in, any other Person;

 
 
(ix)
except as set forth in the Loan Documents and the Master Cross-Collateralization
Agreement shall not commingle its assets with the assets of any other Person and
shall hold all of its assets in its own name;



 
(x)
shall not incur any debt, secured or unsecured, direct or contingent (including,
without limitation, guaranteeing any obligation), other than,


 

--------------------------------------------------------------------------------

 PAGE B-4

 

 
 
(A) the Indebtedness (and any further indebtedness as described in Section 43
with regard to Supplemental Mortgages) and the Total Indebtedness under the
Master Cross-Collateralization Agreement and (B) customary unsecured trade
payables incurred in the ordinary course of owning and operating the Mortgaged
Property provided the same are not evidenced by a promissory note, do not
exceed, in the aggregate, at any time a maximum amount of three percent (3%) of
the original principal amount of the Indebtedness and are paid within sixty (60)
days of the date incurred;

 
 
(xi)
except as set forth in the Loan Documents and the Master Cross-Collateralization
Agreement, shall maintain its records, books of account, bank accounts,
financial statements, accounting records and other entity documents separate and
apart from those of any other Person and shall not list its assets as assets on
the financial statement of any other Person; provided, however, that the
Borrower’s assets may be included in a consolidated financial statement of its
Affiliate provided that (A) appropriate notation shall be made on such
consolidated financial statements to indicate the separateness of the Borrower
from such Affiliate and to indicate that the Borrower’s assets and credit are
not available to satisfy the debts and other obligations of such Affiliate or
any other Person and (B) such assets shall also be listed on the Borrower’s own
separate balance sheet;

 
 
(xii)
except for capital contributions or capital distributions permitted under the
terms and conditions of its organizational documents, shall only enter into any
contract or agreement with any general partner, member, shareholder, principal
or Affiliate of Borrower or any guarantor, or any general partner, member,
principal or Affiliate thereof, upon terms and conditions that are commercially
reasonable and substantially similar to those that would be available on an
arm’s-length basis with third parties;

 
 
(xiii)
except as set forth in the Loan Documents and the Master Cross-Collateralization
Agreement, shall not maintain its assets in such a manner that will be costly or
difficult to segregate, ascertain or identify its individual assets from those
of any other Person;

 
 
(xiv)
except pursuant to the Master Cross-Collateralization Agreement, shall not
assume or guaranty (excluding any guaranty that has been executed and delivered
in connection with the Note) the debts or obligations of any other Person, hold
itself out to be responsible for the debts of another Person, pledge its assets
to secure the obligations of any other Person or otherwise pledge its assets for
the benefit of any other Person, or hold out its credit as being available to
satisfy the obligations of any other Person;

 
 
(xv)
shall not make or permit to remain outstanding any loans or advances to any
other Person except for those investments permitted under the Loan Documents and
shall not buy or hold evidence of indebtedness issued by any other Person (other
than cash or investment-grade securities);

 
 
(xvi)
shall file its own tax returns separate from those of any other Person, except
to the extent that the Borrower is treated as a “disregarded entity”for tax
purposes and is not required to file tax returns under applicable law, and shall
pay any taxes required to be paid under applicable law;

 

 

--------------------------------------------------------------------------------

 PAGE B-5

 
 
 
(xvii)
shall hold itself out to the public as a legal entity separate and distinct from
any other Person and conduct its business solely in its own name, shall correct
any known misunderstanding regarding its separate identity and shall not
identify itself or any of its Affiliates as a division or department of any
other Person; provided that Borrower may appear on consolidated financial
statements with segmented reporting for NTS Holdings.

 
 
(xviii)
shall maintain adequate capital for the normal obligations reasonably
foreseeable in a business of its size and character and in light of its
contemplated business operations and shall pay its debts and liabilities from
its own assets as the same shall become due;

 
 
(xix)
shall allocate fairly and reasonably shared expenses with Affiliates (including,
without limitation, shared office space);

 
 
(xx)
except pursuant to the Loan Documents and Master Cross-Collateralization
Agreement shall pay (or cause the Property Manager to pay on behalf of the
Borrower from the Borrower’s funds) its own liabilities (including, without
limitation, salaries of its own employees) from its own funds;

 
 
(xxi)
shall not acquire obligations or securities of its partners, members,
shareholders, or Affiliates, as applicable;

 
 
(xxii)
except as contemplated or permitted by the property management agreement with
respect to the Property Manager, shall not permit any Affiliate or constituent
party independent access to its bank accounts, except pursuant to and in
connection with the Loan Documents and Master Cross-Collateralization Agreement;

 
 
(xxiii)
shall maintain, or require the property manager to maintain, a sufficient number
of employees (if any) in light of its contemplated business operations and pay
the salaries of its own employees, if any, only from its own funds;

 
 
(xxiv)
if such entity is a single member limited liability company, such entity shall
(A) be formed and organized under Delaware law, (B) have either (1) one
springing member that is a corporation whose stock is 100% owned by the sole
member of Borrower and that satisfies the requirements for a corporate springing
member set forth below in this subsection or (2) two springing members who are
natural persons and (C) otherwise comply with all Rating Agencies criteria for
single member limited liability companies (including, without limitation, the
delivery of Delaware single member limited liability company opinions acceptable
in all respects to Lender and to the Rating Agencies).  If the springing member
is a corporation, such springing member shall at all times comply, and will
cause Borrower to comply, with each of the representations, warranties and
covenants contained in this Section 33 as if such representation, warranty or
covenant were made directly by such corporation.  If there is more than one
springing member, only one springing member shall be the sole member of Borrower
at any one time, and the second springing member shall become the sole member
only upon the first springing member ceasing to be a member, so that at all
times Borrower has one and only one member;

 
 

--------------------------------------------------------------------------------

 PAGE B-6

 
 
 
(xxv)
if such entity is a single member limited liability company that is
board-managed, such entity shall have a board of managers separate from that of
guarantor and any other Person and shall cause its board of managers to keep
minutes of board meetings and actions and observe all other Delaware limited
liability company required formalities; and

 
 
(xxvi)
if a SPE Equity Owner is required pursuant to Section 1(jjjj) of this
Instrument, if the Borrower is (A) a limited liability company with more than
one member, then the Borrower has and shall have at least one (1) member that is
an SPE Equity Owner that has satisfied and shall satisfy the requirements of
Section 33(c) below and such member is its managing member, or (B) a limited
partnership, then all of its general partners are SPE Equity Owners that have
satisfied and shall satisfy the requirements of Section 33(c) below.

 
 
(c)
With respect to each SPE Equity Owner, if applicable, a “Single Purpose Entity”
means a corporation or a Delaware single member limited liability company which,
at all times since its formation and thereafter complies in its own right
(subject to the modifications set forth below), and shall cause Borrower to
comply, with each of the requirements contained in Section 33(b).  Upon the
withdrawal or the disassociation of an SPE Equity Owner from Borrower, Borrower
shall immediately appoint a new SPE Equity Owner, whose organizational documents
are substantially similar to those of the withdrawn or disassociated SPE Equity
Owner, and deliver a new nonconsolidation opinion to the Rating Agencies and
Lender in form and substance satisfactory to Lender and to the Rating Agencies
(unless the opinion is waived by the Rating Agencies), with regard to
nonconsolidation by a bankruptcy court of the assets of each of the Borrower and
SPE Equity Owner with those of its Affiliates.

 
 
(i)
With respect to Sections 33(b)(i) and 33(b)(x) the SPE Equity Owner shall not
engage in any business or activity other than being the sole managing member or
general partner, as the case may be, of the Borrower and owning at least a 0.5%
equity interest in Borrower;

 
 
(ii)
With respect to Section 33(b)(ii), the SPE Equity Owner has not and shall not
acquire or own any assets other than its equity interest in the Borrower and
personal property related thereto; and

 
 
(iii)
With respect to Section 33(b)(viii), the SPE Equity Owner shall not own any
subsidiary or make any investment in any other Person, except for Borrower;

 
 
(iv)
With respect to Section 33(b)(xiv), the SPE Equity Owner shall not assume or
guaranty the debts or obligations of any other Person, hold itself out to be
responsible for the debts of another Person, pledge its assets to secure the
obligations of any other Person or otherwise pledge its assets for the benefit
of any other Person, or hold out its credit as being available to satisfy the
obligations of any other Person, except for in its capacity as general partner
of the Borrower (if applicable);



 
(v)
With respect to Section 33(b)(x), the SPE Equity Owner has not and shall not
incur any debt, secured or unsecured, direct or contingent (including, without
limitation, guaranteeing any obligation), other than (A) customary unsecured
payables incurred in the ordinary course of owning the Borrower provided the
same are not evidenced by a promissory note, do


 

--------------------------------------------------------------------------------

 PAGE B-7

 

 
 
not exceed, in the aggregate, at any time a maximum amount of $10,000 and are
paid within sixty (60) days of the date incurred and (B) except in its capacity
as general partner of the Borrower (if applicable).

 
 
(d)
Notwithstanding anything to the contrary in this Instrument, no Transfer will be
permitted under Sections 21(c), (d), (e) or (f) unless the provisions of this
Section 33 are satisfied at all times, and any such Transfer shall be limited by
the fact that the Indebtedness may not be assumed by any third party while the
Master Cross-Collateralization Agreement remains in effect.

 
13.
Section 11(b) is deleted in its entirety and replaced with the following:



 
“(b)
convert any individual units currently used for residential purposes or common
areas to commercial use,”



14.           Section 14 is modified as follows:
 
In Section 14(c), “ninety (90) days” is replaced with “one hundred twenty (120)
days”.
 
In Section 14(d), revise subsections (i) and (ii) to read as follows:
 
 
(i)
prior to a Securitization, and thereafter upon Lender’s reasonable request, a
monthly Rent Schedule and a monthly statement of income and expenses for
Borrower’s operation of the Mortgaged Property; following a Securitization, upon
Lender’s reasonable request but not more frequently than quarterly, a Rent
Schedule and a statement of income and expenses for Borrower’s operation of the
Mortgaged Property;

 
 
(ii)
prior to a Securitization, and thereafter upon Lender’s reasonable request
(provided that following a Securitization Lender will not make such a request
more frequently than quarterly}, Borrower shall furnish to Lender a statement
that identifies all owners of any interest in Borrower and any Controlling
Entity and the interest held by each (unless Borrower or any Controlling Entity
is a publicly-traded entity in which case such statement of ownership shall not
be required), and if Borrower or a Controlling Entity is a corporation, all
officers and directors of Borrower and the Controlling Entity, and if Borrower
or a Controlling Entity is a limited liability company, all Managers who are not
members;

 
In Section 14(g), the second sentence is deleted and replaced with the
following:
 
If Borrower has not provided the required statements, schedules and reports
within 10 Business Days following such Notice (15 Business Days for any
statements, schedules and reports required pursuant to Sections 14(b)(i), (ii),
or (iii)), then Lender shall have the right to have Borrower’s books and records
audited, at Borrower’s expense, by independent certified public accountants
selected by Lender in order to obtain such statements, schedules and reports,
and all related costs and expenses of Lender shall become immediately due and
payable and shall become an additional part of the Indebtedness as provided in
Section 12.


In Section 14(h), “ninety (90) days” is replaced each time that it appears, with
“one hundred twenty (120) days”.
 
15.           Section 21(b) is revised to include a new clause (iv) as follows:

 

--------------------------------------------------------------------------------

 PAGE B-8

 


 
“(iv)
a sale or transfer of limited partnership interests in NTS Realty Holdings
Limited Partnership (“NTS Holdings”), so long as the Controlling Interest in the
managing general partner of NTS Holdings continues to be held by J.D. Nichols
and/or Brian F. Lavin.”



16.
The introductory provision of Section 21(c)(vii) is revised to read as follows:

 

 
“(vii)
without limiting the provisions of Section 21(b)(iv), any Transfer of an
interest in Borrower or any interest in a Controlling Entity (which, if such
Controlling Entity were Borrower, would result in an Event of Default) listed in
(A) through (G) below (a "Preapproved Transfer"), under the terms and conditions
listed as items (1) through (7) below:”

 
17.
Section 21(c)(vii)(G) is added as follows:

 
 
“(G)
a sale or transfer to employees of NTS Development Company or NTS Realty
Capital, Inc., or to an entity in which NTS Holdings holds the Controlling
Interest owned and controlled by the transferor or the transferor’s immediate
family members; or”



18.
Section 21(c)(vii)(2) is revised to read as follows:



 
“(2)
For the purposes of these Preapproved Transfers, a transferor's immediate family
members will be deemed to include a spouse, parent, child (including by
adoption) or grandchild (including by adoption) of such transferor.”



19.
Section 21(c)(vii)(3) is completed as follows:



 
“(3)   Either directly or indirectly, J.D. Nichols and/or Brian F. Lavin shall
retain at all times a managing interest in the Borrower.”





II.
EXTRA LARGE LOAN MODIFICATIONS.



1.
Section 1 of this Instrument is modified as follows:



The definition of Collateral Agreement is deleted and replaced with the
following:
 
“Collateral Agreement” means any separate agreement between Borrower and Lender
for the purpose of establishing replacement reserves for the Mortgaged Property,
establishing a fund to assure the completion of repairs or improvements
specified in that agreement, or assuring reduction of the outstanding principal
balance of the Indebtedness if the occupancy of or income from the Mortgaged
Property does not increase to a level specified in that agreement, or any other
agreement or agreements between Borrower and Lender which provide for the
establishment of any other fund, reserve or account, including, without
limitation, the Clearing Account Agreement and the Cash Management Agreement.
 
2.           The following definitions shall be added to Section 1 of this
Instrument:
 
    “Cash Management Agreement” shall mean that certain cash management
agreement of even date herewith among Borrower, Lender and Property Manager.
 
“Clearing Account Agreement-CME” shall mean that certain clearing account
agreement of even date herewith among Borrower, Lender and Clearing Bank.

 

--------------------------------------------------------------------------------

 PAGE B-9

 
 
“Clearing Bank” shall be defined in the Clearing Account Agreement.
 
3.
The first sentence in Section 19(c) of this Instrument is deleted and replaced
with the following:

 
Borrower will maintain the insurance coverage described in this Section 19 with
companies acceptable to Lender and with a claims paying ability of a minimum of
any of the following (i) “A-” or its equivalent by Fitch, Inc., (ii) “A-” or its
equivalent by Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. or (iii) “A3” or its equivalent by Moody’s Investors Service,
Inc.  All insurers providing insurance required by this Instrument must be
authorized to issue insurance in the Property Jurisdiction.
 
4.           The following Section 45 is added as follows:
 
 
45.
SPLITTING THE NOTE.  Lender has the right from time to time to sever the Note
into one or more separate promissory notes in such denominations as Lender
determines in its sole discretion, which promissory notes may be included in
separate sales or Securitizations undertaken by Lender.  In conjunction with any
such action, Lender may redefine the interest rate and amortization schedule;
provided however: (a) if Lender redefines the interest rate, the weighted
average of the interest rates contained in the severed promissory notes taken in
the aggregate shall equal the Fixed Interest Rate (as defined in the Note), and
(b) if Lender redefines the amortization schedule, the amortization of the
severed promissory notes taken in the aggregate shall require no more
amortization to be paid under the Loan than as required under this Instrument
and the Note at the time such action was taken by Lender and such redefined
amortization shall not result in a change in the amount of the monthly payment
due under the Note.  The Borrower shall only be required to make one payment
under such separate promissory notes.  Subject to the foregoing, each severed
promissory note, and the Loan evidenced thereby, shall be upon all of the terms
and provisions contained in this Instrument and the Loan Documents which
continue in full force and effect, except that Lender may allocate specific
collateral given for the Loan as security for performance of specific promissory
notes, in each case with or without cross default provisions.  Borrower, at
Borrower's expense, agrees to cooperate with all reasonable requests of Lender
to accomplish the foregoing, including, without limitation, execution and prompt
delivery to Lender of a severance agreement and such other documents as Lender
shall reasonable require.  Borrower hereby appoints Lender its attorney-in-fact
with full power of substitution (and which shall be deemed to be coupled with an
interest and irrevocable until the Loan is paid and this Instrument is
discharged of record, with Borrower hereby ratifying all that its said attorney
shall do by virtue thereof) to make and execute all documents necessary or
desirable to effect the aforesaid severance; provided however, Lender shall not
make or execute any such documents under such power until ten (10) Business Days
after written Notice has been given to Borrower by Lender of Lender's intent to
exercise its rights under such power.  Borrower's failure to deliver any of the
documents requested by Lender hereunder for a period of ten (10) Business Days
after such Notice by Lender shall, at lender's option, constitute an Event of
Default hereunder.



5.
Section 49 of this Instrument is deleted and replaced with the following:

 
 
49.
SALE OF NOTE AND SECURITIZATION.  At the request of the Lender and, to the
extent not already required to be provided by Borrower under this Instrument,
Borrower shall use reasonable efforts to satisfy the market standards


 

--------------------------------------------------------------------------------

 PAGE B-10

 
 
 
 
to which the Lender customarily adheres or which may be reasonably required in
the marketplace or by the Rating Agencies in connection with any Secondary
Market Transaction of rated single or multi-class securities (the “Securities”)
secured by or evidencing ownership interests in the Note and this Instrument,
including, without limitation, to:

 
 
(a)
(i) provide such financial and other information with respect to the Mortgaged
Property, the Borrower and the Property Manager, (ii) perform or permit or cause
to be performed or permitted such site inspection, appraisals, market studies,
environmental reviews and reports (Phase I’s and, if appropriate, Phase II’s),
engineering reports and other due diligence investigations of the Mortgaged
Property, as may be reasonably requested by the Lender or the Rating Agencies or
as may be necessary or appropriate in connection with the Secondary Market
Transaction, and (iii) make such representations and warranties as of the
closing date of the Secondary Market Transaction with respect to the Mortgaged
Property, Borrower and the Loan Documents as are customarily provided in
securitization transactions and as may be reasonably requested by the Lender or
by the Rating Agencies and consistent with the facts covered by such
representations and warranties as they exist on the date thereof, including the
representations and warranties made in the Loan Documents (collectively, the
“Provided Information”), together, if customary, with appropriate verification
and/or consents of the Provided Information through letters of auditors or
opinions of counsel of independent attorneys acceptable to the Lender and to the
Rating Agencies;



 
(b)
at Borrower’s expense, cause its counsel to render opinions, which may be relied
upon by the Lender, the Rating Agencies and their respective counsel, agents and
representatives, as to nonconsolidation, fraudulent conveyance, and true sale or
any other opinion customary in securitization transactions with respect to the
Mortgaged Property and Borrower and its Affiliates, which counsel and opinions
shall be reasonably satisfactory to the Lender and to the Rating Agencies;



 
(c)
execute such amendments to the Loan Documents and organizational documents,
establish and fund the Replacement Reserve Fund (as defined in the Replacement
Reserve Agreement), if any, and any Repairs (as defined in the Repair
Agreement), if any, as may be requested by the Lender or by the Rating Agencies
or otherwise to effect the Secondary Market Transaction; provided, however, that
the Borrower shall not be required to modify or amend any Loan Document if such
modification or amendment would (i) change the interest rate, the stated
maturity or the amortization of principal set forth in the Note, or (ii) modify
or amend any other material economic term of the Loan;

 
 
(d)
pay all reasonable third party costs and expenses incurred by Lender in
connection with Borrower’s complying with requests made under this Section; and

 
 
(e)
in the event that the provisions of this Instrument or any of the other Loan
Documents require the receipt of a Rating Confirmation with respect to the
ratings on the Securities or if the terms of the transaction documents relating
to a Secondary Market Transaction require a Rating Confirmation in order for the
consent of the Lender to be given, pay all of the costs and expenses of the
Lender, Loan Servicer and each of the Rating Agencies in


 

--------------------------------------------------------------------------------

 PAGE B-11

 
 
 
 
 
connection with any required Rating Confirmation and, if applicable, any fees
imposed by any Rating Agencies as a condition to the delivery of the Rating
Confirmation.



III.
PROPERTY SPECIFIC.



1.
The following new Section is added to Instrument:



 
71.
CONDOMINIUM PROVISIONS.



(a)           Borrower represents and warrants that a portion of the Mortgaged
Property designated as Tract 2 on Exhibit A attached hereto and made a part
hereof is a condominium (the “Condominium”) and constitutes 100% of the
condominium units and 100% of the common elements comprising The Grove at
Whitworth Condominiums, as established under the Tennessee Horizontal Property
Act, Section 66-27-101, et. seq., Tenn. Code Ann., as amended (the "Condominium
Act").  The Master Deed, as recorded in the land records of Davidson County,
Tennessee, in Book 9372, page 651, Bylaws (as modified and expanded) and Plats
establishing and describing the Condominium, are collectively referred to below
as the "Condominium Instruments."
 
(b)           Borrower agrees that the Condominium Instruments are subordinated
to this Instrument and that the Condominium Instruments will not be modified or
amended without the prior written consent of Lender until the Indebtedness has
been paid in full.
 
(c)           Borrower represents and warrants that none of the condominium
units and no portion of the common elements comprising the Condominium have been
sold, conveyed or encumbered or are subject to any agreement to convey or
encumber.  Borrower agrees that it will not in any way pledge, sell, convey or
encumber or enter into a contract or agreement to pledge, sell, convey or
encumber any condominium unit or any of the common elements of the Condominium
unless expressly agreed to in writing by Lender.
 
(d)           Borrower agrees that it will own, operate and maintain the
Mortgaged Property in accordance with the terms of this Instrument and operate
the Mortgaged Property solely as a rental apartment project.
 
(e)           The Mortgaged Property granted, conveyed and assigned to Lender
will include all rights, easements, rights of way, reservations and powers of
the Borrower under the Condominium Act and the Condominium Instruments in
Borrower’s capacity as owner of the Condominium Units and as Declarant as well
as any rights that Borrower may have, in any capacity, under the Condominium Act
and the Condominium Instruments and as developer of the Condominium in addition
to Borrower’s rights as owner of any of the units of the Condominium,
specifically including but not limited to all rights to approve any amendments
to the Condominium Instruments and all rights to expand the Condominium.
 
(f)           Borrower irrevocably constitutes and appoints Lender as Borrower’s
proxy and attorney-in-fact (which appointment will be deemed coupled with an
interest) for and in its behalf to perform all of the obligations of Borrower
and to exercise all of the rights and powers of Borrower under the Condominium
Instruments without any liability (except for gross negligence or willful
misconduct).
 
(g)           Borrower hereby instructs and grants and gives to Lender as
Borrower’s attorney-in-fact, full power and authority to do and perform every
act authorized,
 

--------------------------------------------------------------------------------

 PAGE B-12


 
permitted, requisite or necessary to be done by Borrower under the provisions of
the Condominium Instruments to all intents and purposes the same as Borrower
might do.  Borrower hereby ratifies and confirms all such acts such
attorney-in-fact will lawfully by virtue of this appointment.  Borrower
acknowledges and agrees that the provisions set forth in this subsection do not
impose, burden or obligate the Lender to do or perform any act whatsoever.
 Notwithstanding anything in this subsection to the contrary, Lender may not
exercise the rights and powers as Borrower’s attorney-in-fact prior to the
occurrence of an Event of Default.
 
(h)           It will be an Event of Default if Borrower fails to perform any of
its obligations under this Section and such failure continues for 30 days after
Borrower’s receipt of Notice, as set forth in Section 22(h) of this Instrument;
provided, however, the occurrence of either of the events set forth below will
constitute an immediate Event of Default and will not be subject to the Notice
provisions set forth in Section 22(h):
 
 
i.
Borrower terminates or revokes or attempts to terminate or revoke the
appointment of Lender as Borrower’s attorney-in-fact either permanently or as to
any election in the Condominium Act or Condominium Instruments.

 
 
ii.
Borrower agrees to modify the terms of the Condominium Instruments (except to
terminate them) without the prior written consent of Lender.

 
(i)           Borrower agrees that it will maintain insurance in accordance with
Lender’s requirements on all of the Mortgaged Property, including any common
areas.
 
(j)           Nothing contained herein is intended to or will be construed to
constitute Lender as the “Declarant” under the Condominium Act and/or the
Condominium Instruments or as owner of the Condominium, a partner or joint
venturer of Borrower.
 
(k)           Borrower agrees to indemnify and hold Lender harmless from and
against any and all losses, cost, liabilities, or damages (including attorney’s
fees and disbursements) arising out of the failure of the Borrower to comply
with any state or local law, ordinance, statute, or regulation by any
governmental authority covering the condominium at the Mortgaged Property.




IV.           STATE SPECIFIC MODIFICATIONS.


1.
The following new Section is added to Instrument:



72.           RIGHTS AND RESPONSIBILITIES OF TRUSTEE.


 
(a)
Exercise of Remedies by Trustee.  To the extent that this Deed of Trust or any
requirement of law authorizes, empowers, or does not require approval
for  Lender (also referred to in this Section 71 as “Beneficiary”) to exercise
any remedies set forth in this Deed of Trust, or perform any acts in connection
therewith, Trustee (but not to the exclusion of Beneficiary unless so required
under the applicable requirements of law) shall have the power to exercise any
or all such remedies, and to perform any acts provided for in this Deed of Trust
in connection therewith, all for the benefit of Beneficiary and on Beneficiary’s
behalf in accordance with the applicable laws of the State of Tennessee (the
“State”).  In connection therewith, Trustee: (a) shall not exercise, or waive
the exercise of, any of Beneficiary’s remedies (other than any rights of Trustee
to any indemnity or reimbursement), except at Beneficiary’s request, and (b)
shall

 
 

--------------------------------------------------------------------------------

 PAGE B-13

 

 
exercise, or waive the exercise of, any or all of Beneficiary’s remedies at
Beneficiary’s request, and in accordance with Beneficiary’s directions as to the
manner of such exercise or waiver. Trustee may, however, decline to follow
Beneficiary’s request or direction if Trustee shall be advised by counsel that
the action or proceeding, or manner thereof, so directed may not lawfully be
taken or waived.

 
 
(b)
Rights and Privileges of Trustee.  To the extent that this Deed of Trust or any
of the other Loan Documents requires Borrower (also referred to in this Section
71 as “Grantor”) to indemnify Beneficiary or reimburse Beneficiary for any
expenditures Beneficiary may incur in accordance with this Deed of Trust,
Trustee shall be entitled to the same indemnity and the same rights to
reimbursement of expenses as Beneficiary, subject to such limitations and
conditions as would apply in the case of Beneficiary. To the extent that this
Deed of Trust negates or limits Beneficiary’s liability as to any matter,
Trustee shall be entitled to the same negation or limitation of liability. To
the extent that Grantor, pursuant to this Deed of Trust, appoints Beneficiary as
Grantor’s attorney-in-fact for any purpose, Beneficiary or Trustee (when so
instructed by Beneficiary) shall be entitled to act on Grantor’s behalf without
joinder or confirmation by the other.

 
 
(c)
Resignation or Replacement of Trustee.  Trustee may resign by an instrument in
writing addressed to Beneficiary (with a copy to Grantor), and Trustee may be
removed at any time with or without cause (in Beneficiary’s sole and absolute
discretion) by an instrument in writing executed by Beneficiary. In case of the
death, resignation, removal or disqualification of Trustee or if for any reason
Beneficiary shall deem it desirable to appoint a substitute, successor or
replacement trustee to act instead of Trustee originally named (or in place of
any substitute, successor or replacement trustee), Beneficiary shall have the
right and is hereby authorized and empowered to appoint a successor, substitute
or replacement trustee, without any formality other than appointment and
designation in writing executed by Beneficiary, which instrument shall be
recorded if required by the applicable law of the State and Beneficiary shall
otherwise provide Grantor with written notice thereof. The laws of the State
shall govern the qualification of any trustee. The authority conferred upon
Trustee by this Deed of Trust shall automatically extend to any and all other
successor, substitute and replacement trustee(s) successively until the Secured
Obligations have been paid in full or the Mortgaged Property has been sold
hereunder or released in accordance with the provisions of the Loan Documents to
which Beneficiary is a party or which grants a security for the benefit of
Beneficiary. Beneficiary’s written appointment and designation of Trustee shall
be full evidence of Beneficiary’s right and authority to make the same and of
all facts therein recited.  No confirmation, authorization, approval or other
action by Grantor shall be required in connection with any resignation or other
replacement of Trustee and Beneficiary and/or Trustee shall provide Grantor with
written notice of any such resignation or replacement.

 
 
(d)
Effect of Appointment of Successor Trustee.  Upon the appointment and
designation of any successor, substitute or replacement trustee, and subject to
compliance with applicable requirements of law, Trustee’s entire estate, right,
title and interest in the Mortgaged Property shall vest in the designated
successor, substitute or replacement trustee. Such successor, substitute or
replacement trustee shall thereupon succeed to and shall hold, possess and
execute all the rights, powers, privileges, immunities and duties herein
conferred upon Trustee. All references herein to a trustee shall be deemed to
refer to Trustee (including

 

 

--------------------------------------------------------------------------------

 PAGE B-14

 

 
any successor or substitute appointed and designated as herein provided) from
time to time acting hereunder.

 
 
(e)
Confirmation of Transfer and Succession.  Upon the written request of
Beneficiary or of any successor, substitute or replacement trustee, any former
trustee ceasing to act shall execute and deliver an instrument transferring to
such successor, substitute or replacement trustee all of the right, title,
estate and interest in the Mortgaged Property of the trustee so ceasing to act,
together with all the rights, powers, privileges, immunities and duties herein
conferred upon Trustee, and shall duly assign, transfer and deliver all
properties and moneys held by said Trustee hereunder, if any, to said successor,
substitute or replacement trustee.

 
 
(f)
Exculpation.  Trustee shall not be liable for any error of judgment or act done
by Trustee in good faith, or otherwise be responsible or accountable under any
circumstances whatsoever, except for Trustee’s gross negligence, willful
misconduct or knowing violation of any requirement of law. Trustee shall have
the right to rely on any instrument, document or signature authorizing or
supporting any action taken or proposed to be taken by it hereunder, believed by
it in good faith to be genuine.  All moneys received by Trustee shall, until
used or applied as herein provided, be held in trust for the purposes for which
they were received, but need not be segregated in any manner from any other
moneys (except to the extent required by law).  Trustee shall be under no
liability for interest on any moneys received by it hereunder.

 
 
(g)
Endorsement and Execution of Documents.  Upon Beneficiary’s written request,
Trustee shall, without liability or notice to Grantor, execute, consent to, or
join in any instrument or agreement in connection with or necessary to
effectuate the purposes of the Loan Documents to which Beneficiary is a party or
which grants a security interest for the benefit of Beneficiary.  Grantor hereby
irrevocably designates Trustee as its attorney-in-fact to execute, acknowledge
and deliver, on Grantor’s behalf and in Grantor’s name, all instruments or
agreements necessary to implement any provision(s) of this Deed of Trust or to
further perfect the Lien created by this Deed of Trust on the Mortgaged
Property.  This power of attorney shall be deemed to be coupled with an interest
and shall survive any disability of Grantor.

 
 
(h)
Multiple Trustees.  If Beneficiary appoints multiple trustees to serve at the
same time, then any trustee, individually, may exercise all powers granted to
Trustee under this instrument, without the need for action by any other
trustee(s), and Beneficiary shall provide Grantor with notice of any such
appointment.

 
 

--------------------------------------------------------------------------------

PAGE B-15